Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 1 of 51




        6
EXHIBIT 6



                                                    EXHIBIT 6
            Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 2 of 51

                                         ORIGINAL
                                         ORIGINAL.                                              11111
                                                                                             1111
                                                                                       11111111
                                                                                       Mn         11
                                                                                            lmmomw gm m
                                                                                       lIIIIIIIIIIIIIIIIIIIII
                                                                                          0000181233
                                                                                                              II
                  BEFORE   THEARIZONA
                  BEFORE THE        ARIZONACORPORATIOM
                                                    coRpoRA1Lq1 l,
 1                                                                Ktucivtu
                                                                  Dr;      Pu _ n 1_3-
                                                               CORP QT?..
                                                          AZCU~P
                                                          AZ                  .! ''0' •
                                                                        CO4" 'IShf~;.
  22 COMMISSIONERS         Arizona Corporation Commission    00CrET
                                                             0 8 2 " 1-r C
     TOM FORESE -—Chairman
                  Chairman      DOCKETED
 33 BOB BURNS                                              2011    v - 10 !3
                                                                 JUL
                                                           Z1111 uJan       P M=1b  Ib
     DOUG LITTLE
     DOUG LITTLE
 4 ANDY TOBIN                     JUL 10
                                  JUL    1020112017
     BOYD DUNN                    DOCKS
   5
   5
                                             DOCKE

 6 FORMAL COMPLAINT
          COMPLAINT OF
                    OF DELTON                                          DOCKET
                                                                       DOCKETno.
                                                                              NO.WS-02987A-17-0192
                                                                                  WS-02987A-17-0192
    MUNDAY
    MUNDAY AND
             AND THOSE   SIMILARLY
                   THOSE SIMILARLY
 7 SITUATED    AGAINST THE
    SITUATED AGAINST   THE ARIZONA
                            ARIZONA
    CORPORATION COMMISSION,
                   COMMISSION, JOHNSON
                                JOHNSON                                 STAFF'S MOTION TO
                                                                                       TO DISMISS
                                                                                          DISMISS
 88 UTILITIES, LLC AND NON-PUBLIC
    UTILITIES, LLC     NON-PUBLIC
    SERVICE  COMPANIES, R&R
    SERVICE COMPANIES,   R&R PARTNERS
 9 INC.
    INC.,JOHNSON
         JOHNSON INTERNATIONAL INC.
                                  INC.
100
1     I.      INTRODUCTION.
11
ll            The Arizona Corporation
              The Arizona             Commission("Commission")
                          Corporation Commission ("Commission") Utilities
                                                                Utilities Division
                                                                          Division ("Staff')  hereby
                                                                                    ("Staff") hereby
12   filesits
12 files    itsMotion      Dismissthe
                MotiontotoDismiss   theComplaint
                                        Complaint filed
                                                    filedbybyDelton
                                                              DeltonMunday  andthose
                                                                     Mundayand   thosesimilarly
                                                                                        similarlysituated
                                                                                                  situated
13
13 (collectively,
   (collectively, "Munday"), on the
                  "Munday"), on       followinggrounds.
                                 the following  grounds.               Munday's Complaint
                                                                       Munday's Complaint was
                                                                                          was brought
                                                                                               brought under
                                                                                                        under

14
14 Arizona
    ArizonaRevised
            RevisedStatutes
                    Statutes ("A.R.S.")
                              ("A.R.S.")§ 40-246,
                                          § 40-246,which
                                                    whichprovides
                                                          providesthe
                                                                    theCommission
                                                                        Commissionwith
                                                                                   withjurisdiction
                                                                                        jurisdiction to
                                                                                                     to
15 hear
   hear complaints against regulated
        complaints against regulated public
                                     public service corporations only.
                                            service corporations                          As aa matter
                                                                                                matter of law,
                                                                                                           law, the
                                                                                                                 the
16
16 Complaint
    Complaint cannot
               cannot state
                       state aa §§40-246
                                   40-246claim
                                          claimagainst
                                                againstthe
                                                        theCommission
                                                            Commission or
                                                                        oragainst
                                                                           against entities
                                                                                    entities that
                                                                                              that are not
                                                                                                       not
17
17 regulated
    regulatedby
              bythe
                 theCommission'   Therefore,
                    Commission.'Therefore, thethe Commissionmust
                                                Commission        bedismissed
                                                             mustbe  dismissedas
                                                                               asaa Defendant
                                                                                    Defendant to this
                                                                                              to this
18 formal
18   formalComplaint.
            Complaint.Counts
                       CountsTwo   throughEight
                              Twothrough   Eightofofthe   Complaintshould
                                                      theComplaint  should also
                                                                           also be dismissed under
                                                                                be dismissed under Ariz.
                                                                                                   Ariz.
19 R.R.Civ.
19      Civ.P.P.l2(b)(l) (lack
                  12(b)(1)          of subject
                                of subject
                             (lack                     jurisdiction)or
                                               matterjurisdiction)
                                            matter                   orl2(b)(6)
                                                                        12(b)(6)(failure        stateaaclaim
                                                                                  (failuretotostate     claim upon
                                                                                                               upon
20 which
20  whichrelief  can be
          reliefcan  be granted).
                        granted).
211
2     II.
      11.     BACKGROUND.
22
22            On June     2017, Munday
                      19, 2017,
                 June 19,       Munday and thosesimilarly
                                       andthose  similarly situated2
                                                           situated filed     formalcomplaint
                                                                     filed aaformal            pursuant to
                                                                                     complaintpursuant

   A.R.S. §§ 40-246
23 A.R.S.
23            40-246 and
                      and Arizona
                           Arizona Administrative  Code ("A.A.C.")
                                    Administrative Code ("A.A.C.") R14-3-l06(L),
                                                                    R14-3-106(L), against
                                                                                   against the
                                                                                            the
244
2     I
       ' The Complaint also improperly
                                 improperlynames
                                              names two
                                                      two other
                                                           other entities
                                                                 entities as Defendants that
                                                                          as Defendants            not regulated
                                                                                          that are not  regulated by the
25       Commission: R&R  R&RPartners
                                Partners Inc.
                                          Inc.and
                                               and Johnson    International Inc.
                                                    Johnson International         Because these
                                                                             Inc. Because          entities are
                                                                                            these entities  are not
                                                                                                                not
         public                               should be
         public service corporations they should        be dismissed
                                                           dismissed asas well.
                                                                          well.
26    22 Munday seeks
                    seeks designation
                            designationasasaaclass
                                              classpursuant
                                                     pursuant toto         R14-3-104(c)and
                                                                   A.A.C.R14-3-104(c)
                                                                 A.A.C.                   andAriz.
                                                                                               Ariz. R.  Civ. P. 23
                                                                                                     R. Civ.
         consisting   "of individuals
         consisting "of    individualswho
                                       whohave
                                             haveactually
                                                   actuallypaid
                                                             paidan
                                                                  anincreased   sum of
                                                                      increased sum      money to
                                                                                      of money      Johnson Utilities
                                                                                                 to Johnson    Utilities
27                                                                                  72579."    Complaint    at 5.
         as aa direct
         as    direct and
                      andproximate
                            proximateresult
                                       resultofofthe
                                                  thepassage       ACC Decision
                                                       passageofofACC    Decision ## 72579." Complaint
28       Munday also requests      that Delton
                         requests that          Munday be appointed as class representative.
                                        Delton Munday
          Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 3 of 51




  l Commission,
    Commission; Johnson
                JohnsonUtilities,
                        Utilities,LLC
                                   LLC ("Johnson
                                       ("Johnson Utilities"); one ofofJohnson
                                                 Utilities"), one      Johnson Utilities'
                                                                               Utilities'unregulated
                                                                                          unregulated
 2 affiliates,
   affiliates, Johnson
               Johnson International
                       InternationalInc.,
                                     Inc.,("Johnson
                                           ("JohnsonInternational");
                                                     International"),and
                                                                      andR&R
                                                                          R&R Partners,
                                                                              Partners,Inc.
                                                                                        Inc.("R&R
                                                                                             ("R&R

 3   Partners").3 PursuanttotoA.R.S.
     Partners").3 Pursuant    A.R.S. §§ 40-246,
                                        40-246, the
                                                the Complaint contained the
                                                    Complaint contained the signatures
                                                                            signaturesof
                                                                                       of thirty-two
                                                                                           thirty-two (32)
                                                                                                       (32)
 4 users
   users and
         andconsumers
             consumersofofwater
                          water and
                                and wastewater
                                    wastewaterproducts
                                               productsprovided
                                                        providedby
                                                                 byJohnson
                                                                    JohnsonUtilities.
                                                                            Utilities. Munday's
 5   Complaint states
     Complaint statesthat
                      thatititis
                               is brought
                                  broughton
                                          onbehalf
                                            behalf of Munday and
                                                   of Munday and the
                                                                 the signatories and
                                                                                 and all those
                                                                                         those similarly
 6 situated,
   situated,and
             andititseeks
                     seeksclass
                           classdesignation
                                 designationunder
                                             underA.A.C.
                                                   A.A.C.R14-3-104(c).
                                                          R14-3-l04(c).
 7            The various
                  various counts
                          counts and
                                 and allegations
                                     allegations in
                                                 in the
                                                    the Complaint
                                                        Complaint arise
                                                                  arise from
                                                                        from a recent
                                                                               recent indictment
                                                                                      indictment filed
                                                                                                  filed in

 8 the
   the United
       United States
              StatesDistrict
                     DistrictCourt
                             Courtfor
                                   for the
                                        theDistrict
                                           Districtof
                                                    of Arizona by the
                                                                  the United
                                                                      United States
                                                                             States of America
                                                                                       America against
                                                                                               against a
 9 former
   former Commissioner
          Commissioner and
                       and others,
                           others,alleging
                                   alleging bribery, mail fraud,
                                            bribery, mail fraud, wire
                                                                 wire fraud
                                                                       fraud and
                                                                              and conspiracy.4
                                                                                   conspiracy.4 The
10   indictment refers
     indictment  refers to
                         to several
                            several Commission
                                    Commission decisions
                                               decisions adopted
                                                         adoptedwhile
                                                                 while former
                                                                       former Commissioner
                                                                              Commissioner Gary
                                                                                           Gary Pierce

11
11 was aa member
          member(2007  to 2015).
                 (2007to  2015).
12                           counts in
             There are eight counts in the
                                       the Complaint
                                           Complaint which
                                                     which allege civil RacketeerInfluenced
                                                                  civilRacketeer  Influenced and
                                                                                              and Corrupt
                                                                                                  Corrupt
13
13   Organizations Act
     Organizations Act ("RICO")  violations, Conspiracy,
                       ("RICO") violations,   Conspiracy, Constructive
                                                          Constructive Fraud,        and Abetting,
                                                                       Fraud, Aiding and Abetting,
14   Breach of Contract
     Breach of          and Bad
               Contract and Bad Faith. The Complaint
                                Faith. The Complaint seeks
                                                     seeks a refund
                                                             refund of monies (that
                                                                    of monies  (that would
                                                                                     would not have
                                                                                           not have
15 been
   been paid
        paid but
             but for
                  for ACC Decision
                          Decision No.
                                   No.72579),  including interest
                                       72579),including   interest under
                                                                   under the
                                                                         the Arizona
                                                                             Arizona RICO     and
                                                                                     RICO Act and

16   A.R.S. §§12-248),
     A.R.S.    12-248);treble
                        trebledamages
                               damagesand
                                      and attorney's
                                          attorney's fees
                                                     fees (pursuant  tothe
                                                          (pursuant to  theArizona
                                                                           ArizonaRICO
                                                                                   RICOAct);
                                                                                       Act), attorney's
                                                                                             attorney's
17   fees
     fees pursuant
          pursuant totothe
                        theprivate
                           privateattorney
                                   attorneygeneral
                                            generaldoctrine,
                                                   doctrine,the
                                                             thecommon
                                                                 commonfund
                                                                        funddoctrine
                                                                             doctrineand
                                                                                      andA.R.S.
                                                                                          A.R.S. §§ 12-
                                                                                                    12-
18 341.01;
18 341 .01 ,punitive
             punitivedamages  (withrespect
                      damages(with  respectto
                                            toconstructive
                                               constructivefraud,
                                                            fraud,bad faithand
                                                                  badfaith andconspiracy);5
                                                                               conspiracy),5 rescission
                                                                                             rescission of
                                                                                                        of

19 Commission
19  CommissionDecision
              DecisionNo.
                       No.72579,
                           72579;and
                                  and aa finding
                                          findingofofjoint
                                                      jointand
                                                            andseveral
                                                                severalliability
                                                                        liabilitywith
                                                                                  withrespect
                                                                                       respect to  all sums
                                                                                                to all  sums

20 requested,
20  requested,pursuant  toA.R.S.
              pursuant to A.R.S. §§ 12-2506(d).
                                    12-2506(d).

21
22

23

24

25
25   3
     R&R
     R&RPartners
          Partners is not affiliated
                          affiliatedwith
                                       withJohnson
                                            Johnson Utilities
                                                      Utilities but
                                                                but is affiliated withJames
                                                                       affiliatedwith           Norton, aa person
                                                                                        James Norton,      person
     named  in the
     named in  therecent
                   recentindictment
                           indictmentinvolving
                                        involving Johnson                United States v.
                                                              Utilities. United
                                                  Johnson Utilities.                                et al., CR-l7-
                                                                                         v. Pierce, el      CR-17-
26   00713-PHX-JJT     (D.
     00713-PHX-JJT (D. Ariz.Ariz. May   23, 2017).
   4
   4 Id.
     Id.
27
   5
   5 While
     Whilenot
           not expressly
                expresslystated
                           stated in
                                   in Count
                                      Count Eight,
                                             Eight, the  Complaint also
                                                     the Complaint    also appears
                                                                             appears to
                                                                                     to seek  compensatory
                                                                                        seek compensatory
28   damages  in several Counts.
     damages in
                                                          2
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 4 of 51




 1 111.
   III.       ARGUMENT.
 22           A.      Standard for Motion
                                   Motion to
                                          to Dismiss.
 3            The Arizona
                  Arizona Administrative
                          AdministrativeCode
                                         CodeRules
                                              RulesofofPractice
                                                        Practiceand
                                                                 andProcedure
                                                                     Procedure govern
                                                                                govern in
                                                                                        inall
                                                                                          allcases
                                                                                              cases before
                                                                                                    before
 4 the Commission.6
       Commission.6 To the
                       the extent
                           extent they
                                   they do
                                         do not
                                            not conflict
                                                conflict with
                                                         with the
                                                              the A.A.C. Rules, the
                                                                  A.A.C. Rules, the Rules
                                                                                    Rules of
                                                                                          of Civil
                                                                                             Civil

 5
 5    Procedure for
      Procedure for the
                    the Superior
                        Superior Courts
                                 Courts of
                                        of Arizona       govern.7 Because the
                                           Arizona shall govern.7         the A.A.C.  is silent
                                                                              A.A.C. is  silent as
                                                                                                as to
                                                                                                   to the
                                                                                                      the
 6 basis
   basis on which a motion to dismiss
                              dismiss is
                                       is to
                                          to be made,
                                                made, the
                                                      the Rules
                                                          Rules of
                                                                of Civil           govern here.
                                                                         Procedure govern
                                                                   Civil Procedure        here.
 7            Arizona Rule
                      Rule of
                           of Civil
                              CivilProcedure
                                    Procedurel2(b)(6)
                                              12(b)(6)provides
                                                       provides that
                                                                 that aa complaint
                                                                         complaint may
                                                                                   may be
                                                                                       be dismissed
                                                                                          dismissed if
                                                                                                    if it

 8 fails
   fails to state
            state aa claim
                      claim upon
                            upon which relief can be granted.
                                 which relief                 Amotion
                                                     granted. A motionto
                                                                       todismiss
                                                                         dismissshall
                                                                                 shallbe
                                                                                       begranted
                                                                                         granted when the
 9 complainant cannot
               cannot prove any set
                                set of
                                    of facts that would entitle
                                                        entitle him  to relief
                                                                him to   reliefunder
                                                                                underthe
                                                                                      theauthority
                                                                                         authority cited.8
                                                                                                    cited.8
10 "Conclusions
   "Conclusions of
                oflaw,
                   law,inferences
                        inferencesor
                                   ordeductions
                                      deductionsthat  are not necessarily implied by
                                                 that are                         by well-pleaded
                                                                                     well-pleaded facts,
11 unreasonable
11 unreasonable inferences
                 inferencesor
                           or unsupported
                              unsupportedconclusions
                                          conclusions from
                                                      from such
                                                           such facts, or legal conclusions alleged
                                                                                            alleged as
12    facts" are not accepted by the Court as
      facts"                               as true allegations.
                                                   allegations. 99
13
13            B.      The Commission Must
                                     Must be
                                          be Dismissed
                                             Dismissed as a Defendant
                                                            Defendant to
                                                                      tothis
                                                                         thisFormal
                                                                             Formal Complaint.
                                                                                    Complaint.

14            Munday
              Munday filed
                      filed aa formal
                                formal Complaint
                                       Complaint pursuant
                                                  pursuant to
                                                           to A.R.S.
                                                              A.R.S. §§ 40-246
                                                                        40-246 and included the Commission
15 as   defendant. A.R.S. §§ 40-246
   as a defendant.           40-246 does
                                    does not allow
                                             allow for
                                                    for suits
                                                         suits against
                                                               against the Commission itself. Instead,
                                                                                               Instead,
16 A.R.S.
   A.R.S. §§ 40-246
             40-246 authorizes complaints for
                    authorizes complaints for violations of law,
                                                             law, rule,
                                                                   rule, or
                                                                         or commission
                                                                            commission orders
                                                                                       orders by public
17    service corporations only. Thus, the statute
      service                              statute permits            against entities regulated
                                                   permits complaints against          regulated by the
                                                                                                    the
18 Commission
   Commission only.'°
19                     in the
              Nothing in        statute allows aa complaint
                           the statute            complaint to
                                                             to be
                                                                be filed  against the
                                                                    filedagainst   the Commission
                                                                                       Commission or
                                                                                                  or against
                                                                                                      against
20    entities
      entities that
               thatare
                    arenot  publicservice
                        notpublic  servicecorporations
                                           corporationssubject      theCommission's
                                                        subjecttotothe  Commission'sjurisdiction.
                                                                                     jurisdiction. As   matter
                                                                                                   Asaa matter
21    of law,
      of law, the
              the Complaint
                  Complaint cannot
                             cannot state
                                    state aa §
                                             § 40-246
                                               40-246 claim
                                                      claim against
                                                            against the
                                                                    the Commission
                                                                        Commission or
                                                                                   oragainst
                                                                                      against entities
                                                                                              entities that
                                                                                                       that
22

23
      6 A.A.C.
      6          R14-3-101..
         A.A.C. R14-3-101
24    ' Id.
      7  Id
      8  See,e.g.,
      8 See,   e.g.,State
                     Stateexex rel.Corbin
                             rel.   Corbinv.v.Pickrell,
                                               Pickrell, 136 Ariz.
                                                             Ariz. 589
                                                                   589 (1983),  Southwestern Paint
                                                                        (1983); Southwestern  Paint &
                                                                                                    & Varnish Co.
25       v. Arizona Dept.
         v. Arizona   Dept.ofofEnvir.                  Ariz.40
                                Envir. Quality, 191 Ariz.    40 (App.
                                                                (App.1997),
                                                                       1997), review granted, affirmed in
                                                                              review granted,              part 194
                                                                                                        in part          1
                                                                                                                         1
         Ariz. 32,
         Ariz.      and Williams v.
               32; and              v. Williams, 23 Ariz.   App.191
                                                     Ariz. App.   191 (1975).
                                                                       (1975).                                           1

26    9  Stauffer v.
                   v. Premier
                      Premier Serv.
                                Serv.Mortg.,    LLC, 240 Ariz.
                                       Morty., LLC,              575, 578 (App. 2016) quoting
                                                           Ariz. 575,                                v. Mayo Clinic
                                                                                       quoting Jeter v.         Clinic
      9 Stauffer


27
                    211 Ariz.
         Arizona, 211    Ariz. 386,      (App. 2005).
                               386, 389 (App.
      10  A.R.S.§§40-246.
      '° A.R.S.     40-246.
28
                                                             3
                                                             3
          Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 5 of 51




 11 are not
        not regulated
            regulated by
                      by the
                         the Commission. TheCommission
                             Commission. The Commissionmust,
                                                        must,therefore,
                                                              therefore, be
                                                                         bedismissed
                                                                            dismissed as
                                                                                      as aa defendant
                                                                                            defendant
 2
 2   in this case.
 3
 3
             c.
             C.        Count One Should
                       Count         Should bebe Stayed
                                                  Stayed Pending    the Conclusion
                                                          Pending the     Conclusion of
                                                                                     of the
                                                                                         the Criminal
                                                                                              Criminal
 4                     Proceedings in the                 District Court.
                                          Arizona Federal District
                                      the Arizona
 5               only named
             The only  named defendant
                             defendant and
                                       and claim
                                           claim over
                                                  overwhich
                                                       whichthe
                                                             theCommission
                                                                 Commissionarguably
                                                                            arguablyhas
                                                                                     hasstatutory
                                                                                         statutory
 6   subject
     subject matter
             matterjurisdiction
                    jurisdiction is Count
                                    Count One,
                                          One, raised against Johnson
                                                              Johnson Utilities         pursuant totoA.R.S.
                                                                      Utilities brought pursuant     A.R.S.
 7   § 40-246.
       40-246.       In Count
                     In Count One, Munday seeks
                              One, Munday seeks total
                                                total rescission
                                                      rescissionof
                                                                 of Decision
                                                                    Decision No. 72579,
                                                                                 72579, which
                                                                                        which itit claims
                                                                                                   claims
 88 "obtained its third
                  third vote for passage
                                 passage only by
                                              by means
                                                 means of
                                                       ofan
                                                          an illegal
                                                              illegalagreement,
                                                                      agreement,culminating
                                                                                 culminating in
                                                                                              in bribery
                                                                                                 bribery and
                                                                                                         and
 9 fraud."'l
   fraud.""       Munday requests
                  Munday requests "full  reparations of
                                   "full reparations        charges which
                                                     of all charges which would
                                                                          would not
                                                                                not have
                                                                                     have been
                                                                                           been passed
                                                                                                 passed
10 through,
   through,but
            butfor
                forACC
                   ACC Decision No.
                                No.72579
                                    72579and
                                         and interest  thereon, pursuant
                                              interest thereon, pursuanttotoA.R.S.
                                                                             A.R.S.§§ 12-248."I2
                                                                                      12-248."'2
11
11           The factual allegations
                         allegationsfound
                                     found throughout
                                            throughout Count
                                                       Count One are the
                                                                     the subject
                                                                         subject of
                                                                                 of a criminal case pending
12 in the
      the U.S.
          U.S. District
               District Court
                        Courtfor
                              for the
                                   theDistrict
                                      Districtof
                                               ofArizona."  Whethertotopennis
                                                 Arizona." Whether      permit parallel
                                                                               parallel criminal
                                                                                        criminal and
                                                                                                 and civil
                                                                                                     civil
13 proceedings
   proceedings is
               is within
                  within the
                         the discretion of the
                             discretionof  the reviewing court.I4 In
                                               reviewing court.'4  In deciding
                                                                      decidingwhether
                                                                               whether to
                                                                                       to grant
                                                                                          grant a stay
                                                                                                  stay of aa
14 civil
   civil proceeding pending the
         proceeding pending  the outcome
                                 outcome of
                                         ofaaparallel
                                              parallelcriminal
                                                       criminalproceeding,
                                                                proceeding,the
                                                                            thecourt
                                                                                court should
                                                                                       should consider
                                                                                              consider aa
15 number of factors, including whether
   number of                    whether civil and
                                              and criminal
                                                  criminal proceedings
                                                           proceedings involve
                                                                        involvethe
                                                                                thesame
                                                                                    samesubject
                                                                                         subject matter,
                                                                                                 matter,
16 and
   and whether resolutionof
       whether resolution of the
                             the criminal case would
                                 criminal case       moot, clarify, or
                                               would moot,          or otherwise
                                                                        otherwise affect
                                                                                  affect various
                                                                                          various
17   contentionsin
     contentions inthe
                    thecivil
                        civil case.°
                              case.'5

18           The Complaint's
                 Complaint's factual
                             factual allegations
                                     allegations include the same
                                                 include the same facts
                                                                  facts as
                                                                        as alleged in
                                                                                    in the
                                                                                        the eight
                                                                                             eight counts
                                                                                                    counts
19 contained
   contained in
             in the
                 theIndictment
                     Indictmentfiled
                                filed on
                                      on May
                                         May 23, 2017 pertaining
                                                      pertaining to
                                                                 to fraud,
                                                                    fraud, bribery
                                                                           bribery and
                                                                                   and conspiracy.'
                                                                                       conspiracy.l66 That

20 criminal
   criminal case
            case remains
                 remainsopen,
                         open,and
                               andthe
                                   thetrial
                                        trialisisset
                                                  setfor
                                                      forOctober
                                                          October3,3,2017.17
                                                                      2017." The
                                                                             Theconclusion
                                                                                 conclusion of
                                                                                            ofthe
                                                                                               the criminal
                                                                                                   criminal
21 case
   case proceedings
        proceedings has
                    has the
                         the potential
                             potential to
                                        to moot,
                                           moot, clarify and/or affect any outcome
                                                         and/or affect     outcome in
                                                                                   in the
                                                                                       the Munday
                                                                                           Munday
22 Complaint. The subject
                  subject of
                          of the
                              the Complaint's
                                  Complaint's Count
                                               Count One
                                                     One is,  therefore,premature.
                                                          is,therefore,  premature.          Count One of
                                                                                             Count One
23 Munday's Complaint
            Complaint should
                      should be stayed
                                stayed pending resolution
                                               resolution of the criminal case.
24
         Con pl. at 5.
     "re Compl.
25   12 lId
     12   d.
     13   US v.v. Pierce,
     13 U.S.       Pierce,Er        No. CR-27-00713-PHX-JJT (D.
                            et al., No.                          (D. Ariz.
                                                                      Ariz. May 23, 2017).
                                                                            May 23,
26   1 4Sraze   v. Old, 167   Ariz.
     14 State v. Ott, 167 Ariz.     420, 429, 808 P.2d 305,
                                         429, 808  P.2d 305, 314
                                                             314  (App.
                                                                   (App. 1990).
         011,167
     15 Ott,
     15        167Ariz.
                     Ariz. at
                           at 429,  808 P.2d
                              429, 808  P.2d at 314.
27    isUS.
     16 U.S. v.
              v. Pierce,
                 Pierce, et al., No.
                                  No. CR-1700713-PHX-JJT.
     17  Id, Order June
     17 Id.,         June30, 30,2017,
                                 2017,ECF
                                        ECF No.
                                             No. 33.
28
                                                              4
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 6 of 51




 1l
              D.       Counts Two Through
                       Counts       Through Eight ofof the
                                                       the Complaint
                                                           Complaint Must
                                                                      Must be
                                                                            be Dismissed
                                                                                Dismissed For
                                                                                           For Lack
                                                                                               Lack of
 2
                       Subject
                       Subject Matter
                                Matter Jurisdiction
                                       Jurisdiction and/or
                                                    and/orFor
                                                            For Failure
                                                                Failure to
                                                                        to State
                                                                           State aa Claim upon Which
                                                                                    Claim upon
                       Relief Can be
                                  be Granted.
 3                Commission should
              The Commission should dismiss
                                    dismiss Counts
                                            Counts Two
                                                   Two through
                                                       through Eight
                                                               Eight of
                                                                     of the
                                                                        the Complaint
                                                                            Complaint for
                                                                                      for lack
                                                                                          lack of
 4 subject
   subject matter
           matterjurisdiction
                  jurisdictionor
                              or for
                                  for failure
                                      failure to
                                               to state
                                                  stateaaclaim
                                                          claimupon
                                                                uponwhich
                                                                    which relief
                                                                           relief can
                                                                                  can be
                                                                                      be granted.
                                                                                         granted. Although
                                                                                                  Although

 5    A.R.S. §§ 40-246(A)
                40-246(A) provides
                          provides a cause
                                     cause of action
                                              action against
                                                     against aa public
                                                                public service
                                                                       service corporation for a
                                                                               corporation for a claimed
                                                                                                 claimed
 6 violation of "any"
                "any" provision
                      provision of
                                oflaw,
                                   law, the
                                         the Commission's
                                             Commission's jurisdiction
                                                           jurisdiction isis limited
                                                                              limited to
                                                                                       to the
                                                                                           the enforcement
                                                                                               enforcement of
                                                                                                           of
 7 the laws affecting public
                      public service
                             service corporations,
                                     corporations, the
                                                   the enforcement
                                                       enforcement of
                                                                   of which
                                                                      which is not specifically vested in
                                                                                   specyically vested
 8 some
   some other
         othe rofficer
                ojice rorortribunal
                            tribunal. ..... ."lb Thus, claims
                                            ."18 Thus,  claims brought
                                                                brought pursuant
                                                                         pursuant to aa statute
                                                                                         statute that vests
                                                                                                      vests
 9 jurisdiction
   jurisdiction exclusively
                exclusively in the
                               the Superior
                                   Superior Court cannot
                                                  cannot be
                                                         be heard
                                                            heard by
                                                                  by the
                                                                      the Commission. Similarly, the
                                                                          Commission. Similarly, the
10 Commission has recognized
                  recognized that
                              thatthe
                                   the"Superior
                                       "SuperiorCourt
                                                 Courtshould
                                                       shoulddecide
                                                              decide'traditional
                                                                      'traditionalcivil
                                                                                   civil law
                                                                                          law claims'
                                                                                              claims' by a
11    customer
      customer against
               againstaautility
                        utility including those
                                          those based
                                                based on
                                                      on common     actions" such
                                                         common law actions" such as
                                                                                  as those
                                                                                     those grounded
                                                                                           grounded in
                                                                                                    in
12 tort and breach of
                   of contract.
                      contract.19
                                19

13

14                    I.
                      1.       The Superior Court has
                                   Superior Court has exclusive
                                                      exclusive jurisdiction over Count
                                                                jurisdiction over Count Two
                                                                                        Two of
                                                                                            of the
                                                                                                the
                               Complaint.
15            Count Two
                    Two of
                        of the
                            the Complaint
              Count              Complaint alleges
                                           alleges violations of the
                                                   violations of the civil
                                                                     civil RICO
                                                                           RICO statute,  A.R.S. §
                                                                                 statute, A.R.S. § 13-
                                                                                                   13-
16 2314.04,20
16             whichvests
   2314.04,20 which vestsexclusive
                          exclusivejurisdiction
                                    jurisdiction in the Superior
                                                        Superior Court.
                                                                 Court. A.R.S.
                                                                        A.R.S. §
                                                                               § 13-23 l4.04(B).
                                                                                 13-2314.04(B).
17    Subpart
      Subpart B
              B provides:

18
                      The Superior Court
                                       Court has
                                             has jurisdiction
                                                  jurisdictionto toprevent,
                                                                    prevent, restrain,
                                                                              restrain, and remedy
                                                                                             remedy a
                      pattern
                      pattern ofof racketeering
                                   racketeeringactivity
                                                 activityororaaviolation
                                                                 violationof
                                                                          of §§ 13-2312
                                                                                 13-2312 involving
                                                                                           involving a
19
                      pattern of
                      pattern   of racketeering
                                   racketeeringactivity,
                                                 activity, after
                                                           aftermaking
                                                                  making provision
                                                                          provision for the rights
                                                                                              rights of
                                                                                                     of
20                         innocent persons
                      all innocent    persons affected
                                              affected by the violation and after  after a hearing
                                                                                            hearing or
                      trial, as appropriate, by issuing appropriate orders.
21

22

23
      18  A.R.S.§§40-421.
      " A.R.S.     40-421.
24
      19Rattlesnake    Pass,L.
      19 Rattlesnake Pass,    L.L.C.
                               L.C. v.v. Tucson
                                         TucsonElectric
                                                 Electric Power Co., Docket
                                                                        Docket No.
                                                                                No. E-01933A-10-0125,
                                                                                     E-01933A-10-0125, Decision
25       No. 73561,  at 15-16,  111143-44,    (Ariz. Corp.  Comm'n
         No. 73561, 15-16, IN 43-44, (Ariz. Corp. Comm'n Oct.        Oct. 17, 2012)  citing Trico Elec. Co-op.
                                                                                                         Co-op. v.v.
         Ralston,
         Ralston, 67 Ariz.
                     Ariz. 358,
                            358, 365,
                                 365, 196
                                        196 P.2d
                                            P.2d 470,
                                                  470, 474
                                                         474 (1948),
                                                             (1948); Qwest Corp. v.v. Kelly,
                                                                                      Kelly, 204
                                                                                             204 Ariz.
                                                                                                 Ariz. 25,
                                                                                                         25, 32,
                                                                                                             32, 59
26       P.3d 789, 796 (App.
                         (App. 2002),   Campbell v.
                               2002); Campbell         Mountain States
                                                    v. Mountain   States Tel.
                                                                         Tel. & Tel.
                                                                                TeL Co., 120 Ariz.
                                                                                               Ariz. 426,
                                                                                                     426, 432,
                                                                                                           432, 586
         P.2d 987, 993 (App. 1978).
27    20  ThisMotion
                Motion assumes
                       assumesthe theComplaint's
                                       Complaint'scitation
                                                     citationto
                                                              to A.R.S.
                                                                 A.R.S. §
                                                                        § 23-1404
                                                                          23-1404 at
                                                                                   atCount
                                                                                       Count Two
                                                                                             Two is
      20 This                                                                                     is aa typographical
                                                                                                        typographical
         error, as
         error, asA.R.S.
                   A.R.S. §§ 23-1404
                             23-1404doesdoesnot
                                             notexist
                                                  existand
                                                         andA.R.S.
                                                             A.R.S.§§13-2314.04
                                                                       13-2314.04isisArizona's
                                                                                      Arizona'scivil
                                                                                                civil RICO
                                                                                                      RICOstatute.
                                                                                                              statute.
28
                                                               5
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 7 of 51




  11                                                                          the Arizona RICO statute, the
              Because exclusive jurisdiction lies in the Superior Court under the

    Commissionlacks
 2 Commission  lackssubject
                     subjectmatter jurisdiction over
                            matterjurisdiction                                    dismissed with
                                                over Count Two. Count Two must be dismissed with
 33 prejudice.
                      2.      The                                  jurisdiction over the claims
                              Th e Commission lacks subject matter jurisdiction
 4                            in Count Three.
 5            Count
              Count Three
                    Three alleges a conspiracy           all parties
                                               involving all
                                    conspiracy involving                named defendants.
                                                                     or named
                                                             parties or                   The alleged
                                                                              defendants. The alleged
 6 conspiracy in Count Three relates directly to the federal crimes
                                                 the federal        under review
                                                             crimes under           the aforementioned
                                                                                 in the
                                                                          review in     aforementioned
 7 criminal investigation. Count
   criminal investigation.       One of
                           Count One    the indictment
                                     of the            alleges aa conspiracy
                                            indictment alleges               under 18
                                                                  conspiracy under           § 371.
                                                                                      U.S.C. §
                                                                                   18 U.S.C.   371.
 8 Staff believes the proper forum
                               forum to determine whether a conspiracy existed in conjunction with the
 99 crimes alleged in the indictment is the
                          indictment is     Arizona District
                                        the Arizona                     the Commission.21
                                                                   not the
                                                             Court,not
                                                    DistrictCourt,          Commission21
10            Finally, the remedy sought with respect to this count appears to be punitive damages and a
              Finally, the
l l finding
11  finding that
             that all
                  all named             are jointly
                            defendants are
                      named defendants               and severally
                                             jointlyand             liable." Arizona
                                                          severallyliable.22         courts have
                                                                             Arizona courts      long held
                                                                                            have long held
12     that the Commission does
                           does not
                                not have
                                    have jurisdiction      awardmoney
                                          jurisdictiontotoaward                               judicial power
                                                                                 This isis aa judicial
                                                                       damages." This
                                                                 moneydamages.23

13     vested in the Courts.24 Count Three must be dismissed with
                 the Courts.24                                                          of subject matter
                                                             with prejudice due to lack of
14 jurisdiction.
14  jurisdiction.
                     3.                      s h o u l d bbe
                              Count Four should               is m is s ed for
                                                           e ddismissed                  f s usubject
                                                                                  a c k oof
                                                                           f o r llack                    a tter
                                                                                               b j e c t mmatter
15                            jurisdiction      failure to state a claim upon
                              jurisdiction and failure                          upon which      relief m
                                                                                       which relief      may    e
                                                                                                          a y bbe
                              granted.
16

17            Count Four of the Complaint
              Count                       alleges Constructive
                                Complaint alleges                                      and Johnson
                                                                            Commission and
                                                                        the Commission
                                                  Constructive Fraud by the                 Johnson
18 Utilities.
   Utilities. The  Complaint alleges
              The Complaint                  both the
                                       that both
                              alleges that              Commission and
                                                   the Commission        Johnson Utilities
                                                                    and Johnson            had aa fiduciary
                                                                                 Utilities had     fiduciary
19 obligation
   obligation to            that both
              to Munday and that               breached those
                                      entities breached
                                 both entities                duties by
                                                        those duties    conduct that
                                                                     by conduct       was fraudulent.
                                                                                 that was  fraudulent.
20 Munday asserts this deception violated public
                       deception violated        confidence and
                                          public confidence                      interests, proximately
                                                                         public interests,
                                                                 injured public
                                                            and injured                     proximately
21 causing damages to Munday.

22

23 21
23               when the
        Further, when
    21 Further,          the defendants    who are
                              defendants who         not proper
                                                 are not          parties under
                                                          proper parties        A.R.S. §§ 40-246
                                                                          under A.R.S.                  dismissed,
                                                                                                    are dismissed,
                                                                                            40-246 are
24
                Utilities
      Johnson Utilities    is the only   remaining   party. A conspiracy must involve at least two parties.
                                                     party.  A conspiracy   must involve   at least two
      A.R.S.
      A.R.S. §§ 13-1003.     Because Johnson
                13-1003. Because                  Utilitiescannot
                                        Johnson Utilities          conspire with
                                                            cannot conspire        itself, Count
                                                                             with itself,         Three must
                                                                                           Count Three        be
                                                                                                         must be
25    dismissed  on   this  basis alone.
            Con pl.atat7,
       SeeCompl.
   "22See                          Three.
                           Count Three.
                        7, Count
26 "23See
        SeeMichael                    Qwest Corp., Commission Docket No. T-01051
                          Turkey v.v. Qwest
            MichaelR.R.Turney                                                    T-01051B-02-0193,       Decision No.
                                                                                            B-02-0193, Decision    No.
      65425 (Nov. 20, 2002) citingciting Easton v.v. Broomfield,   l 16 Ariz.
                                                      Bloomfield, 116 Ariz.   576,  582  (1977)  and  Trico Electric
                                                                                         (1977) and Trico Electric
27    Co-op v. Ralston, 67 Ariz.       358, 363,
                               Ariz. 358,         196 P.2d
                                            363, 196         470, 473 (1948).
                                                       P.2d 470,       (1948).
       Id
    24Id.
28 24
                                                               66
          Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 8 of 51




 1           As discussed above, A.R.S.
                discussed above, A.R.S. §§ 40-246
                                            40-246 does
                                                    doesnot
                                                         notallow
                                                             allowcomplaints
                                                                   complaintsagainst
                                                                              against the
                                                                                       the Commission
                                                                                            Commission
 2 itself. Count
            CountFour
                 Four does
                      does not
                           not provide
                               provideany
                                       anycitations
                                           citationsto
                                                     tocase
                                                        caselaw
                                                             lawto
                                                                 tosupport
                                                                    support the
                                                                            the nature
                                                                                nature of
                                                                                       of the duty
                                                                                              duty owed
                                                                                                   owed to
 33 Munday
    Munday by Johnson
              Johnson Utilities.
                      Utilities. The Complaint furthermore
                                               furthermore fails to distinguish
                                                                    distinguish whether the claim
                                                                                whether the claim is
 4 based
   based on
         on aa common
               common law duty or is aa duty
                      law duty          duty arising
                                             arising by
                                                     by statute.
                                                         statute. In
                                                                   Inaddition,
                                                                      addition,the
                                                                                the remedies
                                                                                     remedies sought
                                                                                              sought by
 5 Munday
   Munday are
          are compensatory
              compensatory and
                           and punitive
                               punitivedamages.25  Asdiscussed,
                                        damages." As  discussed,the
                                                                 theCommission
                                                                     Commissionhas
                                                                                has no
                                                                                    no authority
                                                                                       authority
 6 to award
      award damages
            damages —.- this
                         thisauthority
                              authorityisissolely
                                            solelyaajudicial
                                                     judicial function
                                                              functionvested
                                                                       vestedin
                                                                              in the
                                                                                  theSuperior
                                                                                     SuperiorCourt.
                                                                                              Court. Even
                                                                                                     Even if
 7
 7    Munday were to
      Munday      to amend
                     amend this
                           this Count,
                                Count, he is seeking
                                             seeking aa remedy
                                                         remedythat
                                                                that the
                                                                      the Commission
                                                                          Commission is
                                                                                      iswithout
                                                                                        without authority
                                                                                                authority
 8
 8       award (compensatory
      to award  (compensatory and
                              and punitive
                                  punitive damages).
                                           damages). This is
                                                           is something
                                                               something that
                                                                          that he
                                                                               he cannot
                                                                                   cannot cure
                                                                                           cure through
                                                                                                 through
 9
 9 amendment.
   amendment. Thus,
              Thus, Count
                    Count Four
                          Four should
                               shouldbe
                                      be dismissed
                                         dismissedwith
                                                   with prejudice
                                                        prejudice for         to state
                                                                  for failure to state a claim
                                                                                         claim upon
                                                                                               upon
10
1 0 which
    which relief can be granted
          relief can    granted and for lack
                                         lack of
                                              ofsubject
                                                 subject matter
                                                         matter jurisdiction.
11
ll
                    4..
                    4            Five is
                           Count Five  is against
                                          against parties that are not
                                                                    not regulated
                                                                        regulated by
                                                                                  by the
                                                                                     the Commission
                                                                                         Commission and
                                                                                                    and
12
12
                                        dismissed with
                           thus must be dismissed  withprejudice.
                                                         prejudice.
13
13           In Count
             In             Munday alleges
                Count Five, Munday  allegesthat
                                            thatR&R
                                                 R&RPartners
                                                     Partnersand
                                                              andJohnson   International knew
                                                                  Johnson International  knew that
                                                                                               that the
                                                                                                    the
14 conduct
14  conduct ofofthe
                 theCommission
                     Commissionand  Johnson Utilities'
                                andJohnson  Utilities'constituted
                                                       constituted aa breach
                                                                       breach of
                                                                               ofduty
                                                                                  dutyand
                                                                                       andsubstantially
                                                                                           substantially
15 assisted andencouraged
   assisted and encouragedsaid
                           saidbreach
                                breachcausing
                                       causingdamages.
                                               damages. In  other words,
                                                         In other words, Munday
                                                                         Munday alleges
                                                                                alleges that
                                                                                        that R&R

16 Partners
16          and Johnson
   Partners and JohnsonInternational  aidedand
                        Internationalaided andabetted
                                               abetted the
                                                        the breach
                                                            breach of     Commission'sand
                                                                      the Commission's
                                                                   of the              and Johnson
                                                                                            Johnson
17 Utilities'
17  Utilities'duties
               dutiestoward
                      toward Munday.
                             Munday.
188
1            A.R.S. §§40-246
             A.R.S.   40-246 provides
                             provides for
                                       forcomplaints
                                           complaintsagainst
                                                     against public
                                                             public service
                                                                    service corporations
                                                                            corporations only.
                                                                                         only. This
                                                                                               This Count
                                                                                                    Count
19
1 9 alleges aiding and
    alleges aiding and abetting violations by
                       abetting violations by the
                                              the two
                                                   two defendants
                                                        defendants that are not
                                                                   that are not regulated
                                                                                 regulated by the
                                                                                               the
20 Commission.
   Commission. In
                Inaddition,
                  addition,Munday
                            Mundayrequests
                                   requests damages
                                            damages under
                                                    under this Count
                                                               Count over which
                                                                          which the
                                                                                the Superior Court
21
21 has jurisdiction, not
   has jurisdiction, not the
                         the Commission.
                             Commission. This
                                         ThisCount
                                              Count must
                                                    must be dismissed
                                                            dismissed with prejudice.
22
22                  5.     Count Szlxfails
                                 Six fails to state a claim      which relief
                                                      claim upon which reliefcan
                                                                              can be granted.
                                                                                  begranted.
23
23          In
            In Count
               Count Six, Munday
                          Munday alleges
                                 alleges that
                                          that itit had
                                                     had an
                                                          anenforceable
                                                             enforceablecontract
                                                                         contract with   Johnson Utilities.
                                                                                   with Johnson  Utilities.
24 According
24 According to Munday,
                Munday, Johnson
                        Johnson Utilities' acts
                                           acts constitute
                                                constitute aa breach of said
                                                              breach of  said contract
                                                                               contract with
                                                                                        with damages
                                                                                              damages
25 resulting
25            to Munday.
   resulting to  Munday. The
                         The basis
                             basis for
                                   for this
                                        this Count
                                             Count is not
                                                      not clear. There are insufficient  facts alleged
                                                                            insufficient facts alleged by

26 Munday
26 Munday in
          in this Count
                  Count regarding the contract
                                      contract itself, and whether
                                                           whether it is an actual contract he
                                                                            actual contract he is
                                                                                               is referring

27
2 7

28 25
28 " See Compl.
         Con pl. Count Eight, item
                 Count Eight, item(e).
                                   (e).
                                                        7
                                                        7
          Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 9 of 51




 1l to or whether
          whether some
                  some common law
                              law duty
                                  duty in
                                        in aa nature
                                              nature of   contract is being alleged.
                                                     of a contract          alleged. In
                                                                                      In addition,
                                                                                         addition, there is
 2 no legal underpinning
            underpinning that
                         that would give the
                              would give  the defendants
                                              defendants notice
                                                         notice as
                                                                as to
                                                                   to the
                                                                       the nature
                                                                           nature of
                                                                                  of the
                                                                                      the breach
                                                                                          breach and the
 3
 3 basis
   basis for
         for damages
             damages claimed.  In addition,
                     claimed. In  addition, Munday
                                            Munday appears
                                                   appears to once again be seeking "damages"
                                                                                    "damages" that
                                                                                               that
 4    can only be awarded by
      can                 by aa court
                                court with
                                      with jurisdiction
                                            jurisdiction over
                                                         over the
                                                               the matter.
                                                                   matter. Based
                                                                            Basedupon
                                                                                  upon these
                                                                                        these defects,
                                                                                              defects, Court
                                                                                                       Court
 5 Six should
       should be
              be dismissed
                  dismissedwith
                           withprejudice.26
                                prejudice."

 6
                     6.            are
                             There a    insufficient
                                     re ins ujicient facts         in Count Seven to
                                                     facts alleged in             to survive    12(b)(6)
                                                                                     survive aa 12(b)(6)
 77                          motion.
 8           Under Count
             Under Count Seven
                         Seven of  the Complaint,
                               of the  Complaint, Munday again does not
                                                                    not allege
                                                                        allege sufficient
                                                                               sufficient facts to
 9    support
      support the
               theclaims
                   claims made. Munday claims
                          made. Munday claims in
                                               in Count
                                                  Count Seven
                                                        Seven that
                                                               that itit had
                                                                         had an
                                                                             an enforceable
                                                                                enforceable contract
                                                                                            contract with
10 Johnson
   JohnsonUtilities.  Mundayfurther
           Utilities. Munday further states          contract has
                                     states that the contract hasan
                                                                  animplied
                                                                     implied covenant
                                                                             covenant of
                                                                                      of good faith
                                                                                              faith and
                                                                                                    and
11
11 fair dealing. Munday
                 Mundayalleges
                        allegesthat
                                thatJohnson
                                     Johnson Utilities'
                                             Utilities'acts
                                                        actsconstitute
                                                             constitute bad
                                                                        bad faith
                                                                             faith breach
                                                                                   breach of
                                                                                          ofthe
                                                                                             the contract
                                                                                                 contract
12 with damages resulting to Munday
                resulting to Munday and
                                    and those
                                         thosesimilarly
                                               similarly situated.
                                                         situated. But
                                                                   But Munday
                                                                       Munday offers no information as

13
13    to the
         the contract
             contract itself and whether it arises from an
                      itself and                        an actual contract
                                                                  contract between the
                                                                                   the parties or is grounded
14
14    in
      in aa common
            common law
                   law theory.

15               must assume
             One must assume that        is grounded
                              that itit is  grounded in
                                                      in common
                                                         common law, because Munday
                                                                law, because Munday refers to a "special

16 relationship,"
16 relationship," which
                   which implies
                          implies that
                                   thathe   is relying
                                        he is  relying upon
                                                       upon some common law
                                                            some common law theory
                                                                             theory to   support his
                                                                                     to support  his
17 allegations.
   allegations. This, combined with
                This, combined with the
                                     the fact
                                         fact that
                                              that Munday is once again seeking money damages for
18 breach
   breach of
          of the contract, would
             the contract, would make the                this Count more appropriate for the Superior
                                      the allegations in this

19 Court    resolve.
   Court to resolve.                              be awarded
                                 damages can only be
                           Money damages             awarded by
                                                             by aa court
                                                                    court with  jurisdiction over the
                                                                          with jurisdiction       the
20    matter.27 Count
      matter."   CountSeven
                      Sevenshould
                            should be
                                   be dismissed
                                      dismissed with
                                                with prejudice.
21

22

23
24
   26  WhileMunday
   26 While    Mundaycould
                        could amend
                              amend hishisComplaint
                                           Complaint to
                                                      to include    sufficient factual and legal basis for Count
                                                         include aa sufficient
25    Six, it would be to no avail ififthe Commission isis without
                                       the Commission                 authority to order the remedy he is
                                                            without authority
      seeking, i.e., damages.
26 27
   27See
       SeeMichael
            MichaelR.R.Turney
                         Turnedv.v.Qwest   Corp., Commission Docket No. T-01051B-02-0193, Decision No.
                                    QwestCorp.,
      65425   (Nov.
      65425 (Nov.    20,  2002)
                         2002)  citing
                                citing Easton  v. Broomfield,
                                               v. Bloomfield, 116
                                                               l 16 Ariz.   576, 582 (1977)
                                                                     Ariz. 576,      (1977) and  Trico Electric
                                                                                             and Trico Electric
27
      Co-op v.v. Ralston, 67 Ariz.                 P.2d 470,
                                    358, 363, 196 P.2d
                             Ariz. 358,                  470, 473    (Ariz. 1948).
                                                               473(Ariz.
28
                                                          8
                                                          8
             Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 10 of 51




 11                   7.
                      7.     Count
                             Count Eight
                                   Eight -joint
                                         — jointand
                                                 andseveral
                                                     severalliability  (all).
                                                             liability (all).
 22                                        several liability under
               The allegation of joint and several           under A.R.S. §§ 12-2506(d)
                                                                             12-2506(d) isis moot
                                                                                             moot within
                                                                                                  within the
                                                                                                         the
 33 context of A.R.S.
    context of A.R.S. §§ 40-246
                         40-246 and
                                and 40-248
                                    40-248 in
                                           in light
                                               light of
                                                     of the
                                                         the mandatory
                                                             mandatory dismissal
                                                                       dismissal of
                                                                                 of all
                                                                                    all named
                                                                                        named parties
                                                                                              parties

 44 except
     exceptJohnson
            Johnson Utilities
                    Utilities and
                               and the
                                    the mandatory
                                        mandatory dismissal
                                                  dismissal of
                                                            of Counts
                                                               Counts Two
                                                                      Two through
                                                                           through Seven.
                                                                                   Seven. Until, and
                                                                                                 and

    unless,Mund
 5 unless,  Munday  amends
                ay amend    hisComplaint
                         s his  Complainttotoreflect
                                              reflectproper
                                                      proper entities
                                                             entities and
                                                                      and claims,
                                                                          claims, Count
                                                                                  Count VIII
                                                                                        VIII must be
                                                                                                  be
 66 dismissed
     dismissedpursuant
               pursuanttotoRules
                           Rules8(a)
                                 8(a)and
                                      and 12(b),
                                          12(b), Ariz.
                                                 Ariz. R.
                                                       R. Civ.
                                                          Civ. P.
 7
 7    IIV.
        v.     CONCLUSION.
 88            The Commission
                   Commission is without jurisdiction
                              is without jurisdiction to grant Munday
                                                               Munday relief
                                                                      relief except as
                                                                                    as provided in
                                                                                                 in A.R.S.
                                                                                                    A.R.S.

 99 § 40-248. To
               Tothe
                  the extent
                       extent relief
                              relief isis available
                                          available under
                                                     under the
                                                            the statute, Munday's
                                                                         Munday's only
                                                                                  only viable
                                                                                       viable claim,
                                                                                              claim, brought
                                                                                                     brought
10 against
    againstJohnson
            JohnsonUtilities
                    UtilitiesininCount
                                  CountOne,
                                       One, isispremature
                                                premature while
                                                          while parallel
                                                                parallel criminal
                                                                         criminal proceedings
                                                                                  proceedings are
                                                                                              are ongoing.
11
l l Count One
          One against
               against Johnson
                       Johnson Utilities
                               Utilities should
                                         should be stayed
                                                   stayed until
                                                          until this
                                                                this parallel
                                                                     parallel case has concluded, at which
                                                                              case has
12  pointthe
12 point  the Commission
              Commission will
                         willbebebetter
                                  better positioned
                                         positioned to consider
                                                       consider the
                                                                 the allegations. The remaining
                                                                     allegations. The  remaining Counts
                                                                                                 Counts
13 Two through Eight, and the other
                              other named
                                    named defendants,
                                          defendants, including
                                                       including the
                                                                 the Commission,
                                                                     Commission, must be dismissed
                                                                                         dismissed
14
14 with
    withprejudice
         prejudiceasasa amatter
                          matterofoflaw.
                                     law.ToTothe
                                               theextent
                                                   extentany
                                                          anyofofthe
                                                                  theremaining
                                                                      remainingCounts
                                                                               Countsare
                                                                                      are not
                                                                                          not dismissed,
                                                                                              dismissed, they
                                                                                                         they
15 should also be stayed,
                  stayed, pending
                          pending the
                                  the conclusion
                                      conclusion of  the criminal
                                                 of the  criminal proceedings
                                                                  proceedings in
                                                                               in the
                                                                                   the Federal
                                                                                       Federal District
                                                                                               District
1166 CCourt.
      ourt.

17             RESPECTFULLY
               RESPECTFULLY SUBMITTED
                            SUBMITTEDthis
                                      this10th         July, 2017.
                                           10th day of July,



                                                   I394»
18

19
                                                       Maureen A.
                                                                A.fcott
                                                                    cost
20                                                     Deputy Chief of Litigation
                                                                        Litigation && Appeals
                                                       Naomi
                                                       Naomi E. Davis,
                                                                 Davis, Staff
                                                                        Staff Attorney
                                                                              Attorney
21                                                     Legal
                                                       Legal Division
                                                             Division
                                                       Arizona Corporation Commission
                                                       Arizona               Commission
22                                                     1200
                                                       1200 West
                                                             West Washington
                                                                  Washington Street
                                                                                Street
                                                       Phoenix, Arizona 85007
23                                                     (602)
                                                       (602) 542-3402
                                                       mscott@azcc.gov
                                                       mscott@azcc.2ov
24                                                     ndavis@azcc.gov
                                                       ndavis@azcc.gov
25

26

27
28
                                                         9
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 11 of 51



 11 On this 10th        of July,
                    dayof
             10th day              2017, the
                            July, 2017,       foregoing document
                                          the foregoing            was filed
                                                         document was        with Docket
                                                                       filed with          Control as
                                                                                  Docket Control          Utilities
                                                                                                       an Utilities
                                                                                                    as an
    Division    Motion to
    Division Motion          Dismiss, and
                         to Dismiss,                  of the foregoing
                                               copies of
                                        and copies                      were mailed
                                                             foregoing were           on behalf
                                                                              mailed on   behalf of  the Utilities
                                                                                                  of the  Utilities
 2 Division to the                                                                    date or
                                                  consented to email service. On this date
                  the following who have not consented                                        as soon
                                                                                           or as          possible
                                                                                                       as possible
                                                                                                 soon as
    thereafter,
    thereafter, the  Commission's eDocket program will automatically email aa link
                 the Commission's                                                            the foregoing
                                                                                          to the
                                                                                     link to     foregoing to   the
                                                                                                            to the
 3 following who have consented             email service.
                            consented to email
 4 Elijah 0.
          o. Abinah                                            Andy Kvesic
   ARIZONA CORPORATION COMMISSION                              ARIZONA CORPORATION COMMISSION
                                                               ARIZONA
 5 Director
   Director —- Utilities Division                              Director —- Legal Division
   1200 West Washington Street                                             Washington Street
                                                               1200 West Washington
 6 Phoenix
   Phoenix Arizona     85007
             Arizona 85007                                                       85007
                                                                        Arizona 85007
                                                               Phoenix Arizona
                                                               akvesic@azcc.gov
 7 B. Lance Entrekin                                           Le alDiv a c c . a v
                                                               LegalDiv@azcc.gov
   THE ENTREKIN LAW FIRM                                       Consented to
                                                               Consented       Serviceby
                                                                            toService   b Email
 8 5343 North
         North 16th Street
               16th Street
   Suite 200
         200                                                   Gary A. Drummond
 9 Phoenix
   Phoenix Arizona   85016
            Arizona 85016                                                                    200
                                                               5230 E. Shea Boulevard, Suite 200
                                                               Scottsdale Arizona 85254
                                                                          Arizona 85254
10

11 B
   By:
       •
           Assistant to Maureen A. Scott
12

13

14

15

16

17
17

18

19

20

21

22

23
24

25
26

27

28
                                                         10
                                                         10
Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 12 of 51




EXHIBIT 7




                                                    EXHIBIT 7
         Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 13 of 51

                                    ORIGINAL                               l11llllllllllllllIIIIIIIII
                                                                               lllglllollllloll ll Ulll\lll w
                                                                                 11 11 11 111 111111
                                                                               0 0 0 0 18 1 5 7 9
                                                                   RL
                                                              AzcoiiL
                                                              AZ        -"II
                                                                       C01,,.1l551_.
                                                                 CORPP COMMISSION
                                                               nocrssr cm
                                                               DOCKET CC! rail  QL.
 1    FREDENBERG BEAMS

 2    Christian
                 Fredenberg —- 020158
              E. Freudenberg
      Daniel E.
                 C. M. Beams —
      Christian C.              .- 019672
                                   019672
                                                              2011 JUL
                                                              2011     26 A
                                                                   JP_ Cb A 8:
                                                                            8: 2 3   23
      Catherine S.
      Catherine   S. Adams
                     Adams —- 023463
 3    4747 N.
           N. 7th
               7th Street, Suite 402
                   Street, Suite  402
      Phoenix,
      Phoenix, Arizona
                 Arizona 85014                                                            Commission
                                                                      Arizona Corporation Commission
 4                  602/595-9299
      Telephone: 602/595-9299
      Email: dfredenberg@tblegalgroup.com
      Emanlr  dfredenberfz@fblcgalgroupcom                                DOCKETED
 5    Email: creams
      Email:        aQlhle,<1al2roup.com
              cbeamsriMblegalgroup.com
      Email: cadams(a _>
              cadamsgtblegalgroup.com
                        fblegal2roup.com
                                                                            JUL 2 62017
                                                                            JUL 26  2017
 6
      Attorneys for Johnson Utilities, LLC,
                    Johnson Utilities,                                      DOCKETEDB
                                                                            DOCKETED II
 7    and Johnson International, Inc.
 8
                   BEFORE THE ARIZONA CORPORATION COMMISSION
 9
10    COMMISSIONERS
11
ll    TOM FORESE, Chairman
      BOB BURNS
122
1     DOUG LITTLE
      ANDY TOBIN
13
           w. DUNN
      BOYD W.
14
    FORMAL COMPLAINT OF DELTON
    FORMAL                                              No. WS-0298'/A-17-0192
                                                            WS-02987A-17-0192
15               THOSE SIMILARLY
             AND THOSE
    MUNDAY AND
15 MUNDAY
    SITUATED AGAINST
16 SITUATED
16                     THE ARIZONA
              AGAINST THE
                  COMMISSION.
    CORPORATION COMMISSION,                               JOHNSON UTILITIES, LLC AND
17  JOHNSON UTILITIES
17 JOHNSON             LLC AND NON
             UTILITIES LLC                                  JOHNSON INTERNATIONAL,
    PUBLIC SERVICE  COMPANIES  R&R                         INC.'S REPLY IN SUPPORT OF
                                                           INC.'S
18
    PARTNERS INC., JOHNSON                                  THEIR MOTION TO DISMISS
    INTERNATIONAL, INC.
19 INTERNATIONAL,
19
20

21           Respondents Johnson Utilities,
             Respondents Johnson                     Johnson International
                                                and Johnson
                                 Utilities, LLC and                         Inc. (collectively,
                                                              International Inc.  (collectively,
22    "Johnson") hereby reply in support of their Motion to Dismiss the Complaint.
23
23                                                       fails to
             The Response to Johnson's Motion to Dismiss fails    provide any legal
                                                               to provide           basis upon
                                                                              legal basis upon
24
24                                                   counts contained
      which the Commission may adjudicate any of the counts            in the
                                                            contained in       Complaint. Even
                                                                           the Complaint.
25
25    the Complainants concede that many of their counts are within the jurisdiction of
                                                                                     of the Superior
26    Court, rather than the Commission. This Reply is supported by the following Memorandum
26
27         aw.
      offLLaw.
27
28
               Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 14 of 51
I




     l1                                          MEMORANDUM OF LAW
     2    I.
          1.         LEGISLATURE HAS
                 THE LEGISLATURE                    PROCEDURE BY
                                                THE PROCEDURE
                                 HAS PRESCRIBED THE               WHICH A
                                                               BY WHICH A
                       MAY OBTAIN RELIEF
                 PARTY MAY        RELIEF FROM AN
                                              AN ORDER OF THE
                                                       OF THE COMMISSION.
                                                              COMMISSION.
     3           SUCH NARROWLY TAILORED PROCEDURE HAS NOT           BEEN
                                                               NOT BEEN
     4                                FATAL TO
                 FOLLOWED HERE AND IS FATAL        COMPLAINT.
                                               THE COMPLAINT.
                                            TO THE

     55                                   that the Superior Court has
                  While tacitly admitting that
                  While                                               exclusive jurisdiction
                                                                  has exclusive              over the
                                                                                jurisdiction over the
     6                the Response
          Complaint, the
          Complaint,               is centered
                          Response is          onaarequest
                                      centeredon                thisforum
                                                    requestofofthis        to make
                                                                     forumto       decisional law
                                                                              make decisional      by
                                                                                               law by

     7    applying the "dis                There is no decisional
                            c overy rule." There
                       "discovery                                 or statutory
                                                       decisional or           authority for
                                                                     statutory authority     such aa
                                                                                         for such
                   pronouncement. More
          sweeping pronouncement.                  for that
                                       problematic for
                                  More problematic                     however, is
                                                             argument, however,
                                                        that argument,          is that     plain
                                                                                        the plain
                                                                                   that the
     88
i    99   language    the statutes
                   of the
          language of     statutes themselves,        §§40-254(A) and
                                               A.R.S. §§40-254(A)
                                   themselves, A.R.S.                 40-254.01(A), necessarily
                                                                  and 40-254.0l(A),  necessarily
    10    preclude the mischaracterization of Arizona
                       mischaracterization of                            theResponse,
                                                           advanced ininthe
                                                       lawadvanced
                                              Arizona law                             which seeks
                                                                            Response, which       to
                                                                                            seeks to
    10
    11    engraft
          engraft the
                  the "discovery rule" into
                      "discovery rule"      the appellate procedure
                                       into the           procedure for review of an
                                                                    for review             from the
                                                                                     Order from
                                                                                  an Order      the
    11
    12    Commission.
    12
    13            The Response  failsto
                      Response fails     meaningfully address
                                      to meaningfully address the   following three
                                                               the following  three impediments to the
                                                                                    impediments to the
    13
                                of the
          continued prosecution of                 First, Complainants
                                        Complaint. First,
                                    the Complaint.                          not parties
                                                                       were not
                                                          Complainants were     parties to     original
                                                                                           the original
                                                                                        to the
    14
    14    proceeding  in D
          proc eeding in   oc ket W
                         Docket   WS-02987A-08-0180   and theref
                                    S-02987A-08-018 0 and therefore  lac k sstanding
                                                                 ore lack                hallenge
                                                                                     to cchallenge
                                                                             tanding to
    15                                                                                         2011.l,
                                                                                           15. 201
                                                                                 September 15,
                                                                              on September
    15             72579 at this late date. Second,
          Decision 72579                            Decision 72579
                                            Second, Decision       was issued
                                                             72579 was issued on
    16               in the
    16 and no party in       docket filed
                         the docket        for rehearing
                                    filed for                  that decision
                                                           of that
                                                rehearing of                 within the
                                                                    decision within            period set
                                                                                        20-day period
                                                                                     the20-day        set
    17 forth in
    17 forth    A.R.S. §§ 40-253(A).
             in A.R.S.                  Thus, with
                          40-253(A). Thus,             norequest
                                                 with no           forrehearing,
                                                          request for                      72579 became
                                                                                  Decision 72579
                                                                       rehearing, Decision       became
    18
    18    final (and non-appealable) on
                (and non-appealable) on October    201 l. A.R.S.
                                                5, 2011.
                                        October 5,                 40-254(A)states
                                                          A.R.S.§§40-254(A)          in relevant
                                                                             states in            part as
                                                                                         relevant part as
    19    follows:
          f ollows:

    20            Except       provided in
                  Except as provided           section 40-254.0
                                           in section   40-254.01,             party in
                                                                          any party
                                                                      l , any          in interest,
                                                                                          interest, or        attorney
                                                                                                          the attorney
                                                                                                      or the
                  general
                  general on behalf of    of the state,            dissatisfiedwith
                                                          being dissatisfied
                                                   state, being                     with an    order or
                                                                                           an order        decision of
                                                                                                       or decision    of
    21
    21
                  the commission,        may    w  ithin  thirty   days     after   a  rehearing
                                                 within thirty days after a rehearing is denied or     is  denied    or
    22            granted, and not afterwards,             commence an
                                          afterwards, commence                   action in
                                                                             an action     in the
                                                                                               the superior      court
                                                                                                    superior court
                  in the county in      whichthe
                                    in which         commissionhas
                                                thecommission                   office, against
                                                                            its office,
                                                                      has its            against the      commission
                                                                                                    the commission
    23            as defendant,
                      defendant, to      vacate, set
                                     to vacate,                   affirm in
                                                        aside,affirm
                                                    setaside,                         reverse in
                                                                           in part, reverse          part
                                                                                                  in part oror remand
                                                                                                               remand
                        instructions    to the   commission      such    order   or decision
                  with instructions to the commission such order or decision on the ground that
                  with                                                                           on  the   ground  that
    24
    24
                  the valuation, rate,
                                     rate, joint               fare, charge or
                                                         toll, fare,
                                            joint rate, toll,                    or finding,     rule, classification
                                                                                     finding, rule,    classification
    25            or schedule,
                      schedule, practice,                    requirement, act
                                                 demand. requirement,
                                    practice, demand,                                or service
                                                                                act or               provided in
                                                                                         service provided        in the
                                                                                                                    the
                  order or dec
                  order             is ion is unlawf
                              decision                  ul, or
                                                unlawful,         that any
                                                              or that          rule,  prac   tic e,  ac t  or
                                                                          any rule, practice, act or service  s ervic e
    26
                  provided
                  provided in in the   order isis unreasonable.
                                  the order                          (Emphasis added.)
                                                  unreasonable. (Emphasis            added.)
    27
    27
    28
    28    Similarly, A.R.S.
          Similarly,           40-254.01(A)states
                     A.R.S. §§ 40-254.0l(A) states as follows:
                                                   as follows:

                                                                     2
            Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 15 of 51




 1
 1            The attorney     general on
                   attorney general      on behalf of                       party to
                                                          the state or any party
                                                      of the                        to aa proceeding
                                                                                           proceeding
                           commission who
              before the commission          who is dissatisfied  with any order of
                                                     dissatisfied with             of the commission
 22
                          public service
              involving public
              involving                      corporations and relating to rate making or rate
                                    service corporations
 3            design   pursuant      to sections
              design pursuant to sections 40-243,                      40-250and
                                                              40-246,40-250
                                                    40-243,40-246,                             may file
                                                                                      40-251 may
                                                                                and40-251
              within thirty days
              within                               rehearing is
                                 days after aa rehearing         is denied        granted, and not
                                                                    denied or granted,              not
 4            afterwards, a notice of appeal appeal inin the court of appeals to    vacate, set aside,
                                                                                 to vacate,
 5
 5
              affirm in
              affirm     part, reverse
                      in part,           in part
                                reverse in            remand with
                                                  or remand
                                             part or                instructions      the commission
                                                               with instructions to the
                                                                                  to
              the
              the order       the court
                          if the
                   order if                             determines upon
                                              appeals determines
                                   court ofofappeals                                 and satisfactory
                                                                              clear and
                                                                      upon aa clear        satisfactory
 6                                            unlawful or
              showing that the order is unlawful            unreasonable. (Emphasis added.)
                                                        orunreasonable.
 77                 the Legislature
              Thus, the
              Thus,                     establishedthe
                                    hasestablished
                        Legislaturehas                                (1) claims
                                                          following: (1)
                                                     thefollowing:                for relief from the
                                                                          claims for
 88 Order is limited to a party which appeared
                          party which           in the
                                      appeared in                                challenged—-
                                                        proceeding that is being challenged
                                                    the proceeding
 9 here the Complaint
   here the                   A.R.S.§40-246;
                      allegesA.R.S.
            Complaint alleges                 (2)jurisdiction
                                     §40-246,(2)               lies exclusively
                                                  jurisdiction lies                the Superior
                                                                                in the
                                                                    exclusively in     Superior
10                ofAppeals,
            Court of
10 Court or Court                 (3)such
                              and (3)
                     Appeals; and                            commences upon the denial of a
                                                        onlycommences
                                           jurisdictiononly
                                      such jurisdiction
ll
11    request
      request for rehearing by the
              for rehearing         Commission. There is
                                the Commission.          nothing ambiguous
                                                      is nothing               the statutes
                                                                           in the
                                                                 ambiguous in       statutes
12 governing
12 governing modification of an order
             modification of                would permit
                                      which would
                                order which                        statutory construction
                                                           even aastatutory
                                                   permit even                construction
                       an interpretation
13 analysis, much less an
13                                             the "discovery
                                          that the
                           interpretation that                      applies to
                                                              rule" applies
                                                   "discovery rule"                   the 30-day
                                                                               extend the
                                                                            to extend

14 appeal period
14 appeal                                     the Response.
                 indefinitely as proposed in the
          period indefinitely                     Response.
15
15                                    remains aa valid
                       Decision 72579 remains
              Finally, Decision                                  order of
                                                       and final order
                                                 valid and                    Commission today.
                                                                          the Commission
                                                                       ofthe             today.
16    A.R.S. §
      A.R.S.   40-252 provides
             § 40-252           that "[ion
                      provides that         allcollateral
                                     "[i]n all             actions or
                                                collateralactions      proceedings, the
                                                                    orproceedings,      orders and
                                                                                    the orders and
16
17    decisionsof
      decisions    the commission
                of the            which have
                       commissionwhich        becomefinal
                                         have become       shallbe
                                                     finalshall                  Thus, the
                                                                    conclusive." Thus,
                                                                 beconclusive."        the
17
lg    Complaint is an impermissible
      Complaint                      collateral attack
                       impermissible collateral                     and conclusive
                                                              final and
                                                        on aa final
                                                 attackon               conclusive order of the
                                                                                   order of the
18
19    Commission, and
      Commission,                          dismissed.
                  and the action should be dismissed.
19
      ll.
      II.     THE COMMISSION  LACKS JURISDICTION
                   COMMISSION LACKS JURISDICTION TO ADJUDICATE THE
                                                 TO ADJUDICATE
20            COMPLAINT.
              COMPLAINT.
21
21                                  in Johnsonls
              As explained in depth in                   toDismiss
                                                 Motion to
                                       Johnson's Motion            and below,
                                                           Dismiss and        none of
                                                                       below, none    the claims
                                                                                   of the claims
22
22    in the Complaint can be properly adjudicated before the Commission.
                                                              Commission.
23
23            ///
              ///
24
24

25

26

27
27

28

                                                          3
                                                          3
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 16 of 51




   1l          A.   THE PROPER                 BODY To
                         PROPER ADMINISTRATIVE BODY     ADJUDICATE COMPLAINANTS'
                                                     TOADJUDICATE  COMPLAINANTS'
               CLAIMS REGARDING
                      REGARDING RATES
                                 RATES AND
                                       AND CHARGES
                                           CHARGES IS      SUPERIOR COURT OR THE
                                                    IS THE SUPERIOR COURT
  2
               COURT OF APPEALS.
                        APPEALS.
  3
                          language of
                   plain language
               The plain              the statutes
                                   ofthe                                              denied, the
                                                                       rehearing isis denied,
                                          statutes is clear —- ififaa rehearing                   proper course
                                                                                              the proper course
  4
  Q     of        is to
        of action is    appealto
                     to appeal    theSuperior
                               tothe                 orthe
                                               Courtor
                                      SuperiorCourt         Courtof
                                                        theCourt    Appeals. See
                                                                  ofAppcals. See A.R.S. §§40-254(A)
                                                                                 A.R.S. §§40-254(A)
  5
        and 40-254.01(A).
            40-254.0 l(A).
  6                                                          party in
                                                     that aa party    interest "being
                                                                   in interest                      with
                                                                                       dissatisfied with
                                                                                "being dissatisfied
  6            Specifically, A.R.S. 40-254(A) states
                             A.R.S. 40-254(A) states that
   77 an order or
               or decision
                  decision of
                           of the
                               the commission,  may within
                                    commission, may         thirtydays
                                                    within thirty       afteraa rehearing
                                                                   daysafter              is denied
                                                                                rehearing is denied or
  88 granted, and not afterwards, commence an action in      the superior
                                                         in the            court." (Emphasis added).
                                                                 superior court."              added).
  9
  9                                           whichspecif
                                 §40-254.01, which
                          A.R.S. §40-254.0l,
                Likewise, A.R.S.                          ically encompasses
                                                    specifically              A.R.S. S40-246,
                                                                  encompasses A.R.S.  S40-246,
10 states
   states that
           that the attorney general         a r t y to a proc
                                     o r a pparty
                             general or                   proceeding       is dis
                                                               eeding who is  dissatisfied     with aa
                                                                                  s atis f ied with

lI lI   Commission's order "may
                           "may tile        thirtydays
                                     withinthirty
                                file within                     rehearingisisdenied
                                                        afteraarehearing
                                                   daysafter                           granted, and
                                                                                    or granted,
                                                                             denied or          and
12
12      not afterwards, a notice of
                                 of appeal in the court    appeals." (Emphasis added).
                                                        ofappeals."
                                                  court of

13
13             Given the
                     the plain
                         plain language
                                language of
                                         of the
                                             the statutes,    is clear that the Commission is not the
                                                 statutes, it is                                  the
14             body to
        proper body                theComplaint.
                       adjudicate the
                    to adjudicate                 Complainants' misuse
                                       Complaint. Complainants'        of Scares
                                                                misuse of                    Corp.
                                                                                     Arizona Corp.
                                                                          Scates v.v.Arizona
14
15
15
        Commission, 578 P.2d 612. 118
                        P.2d 612,     Ariz. 531 (App.
                                  118 Ariz.           1978) is
                                                (App. 1978)     yet another
                                                             is yet         red herring
                                                                    another red         and must
                                                                                herring and must
16             considered by
        not be considered        Commission. Complainants
                             the Commission.
                          by the                                   argue that
                                                           falsely argue
                                             Complainants falsely                    held that
                                                                              Scates held
                                                                         that Scales      that aa
16
17      complaint was
        complaint     properly filed
                  was properly       withthe
                                filedwith     commissionbefore
                                          thecommission         thecourts.
                                                         beforethe                     p. 2:25-26.
                                                                             Response, p.
                                                                    courts. Response,     2:25-26.
17
lg      In                               Scates matter followed
           fact, the complainants in the Scares
        In fact,                                                    properstatutory
                                                                theproper
                                                       followedthe                   procedures and
                                                                          statutory procedures  and
18
                motion for
        filed a motion                          Commission order
                             rehearing after aa Commission
                        for rehearing                                 entered. After
                                                                 was entered.
                                                           order was                     motion for
                                                                                     the motion
                                                                               After the        for
19
19      rehearing was
                  was denied,  the complainants
                      denied. the                                        the Superior
                                                 then filed an action in the
                                   complainants then                                  Court. Scales,
                                                                             Superior Court. Scates,
20
20          P.2d at
        579 P.2d         Complainants' reliance
                    614. Complainants'
                 at 614.                            Scates to
                                        reliance on Scares    justify their
                                                           to justify                and improper
                                                                            untimely and
                                                                      their untimely      improper
21                                                                                    failed to
21                 is disingenuous.
        Complaint is   disingenuous. Complainants,        in the
                                                   unlike in
                                     Complainants, unlike        Scales complainants,
                                                             the Scares complainants, failed to
22      request aa rehearing
        request     rehearingwithin                 time period permitted.
                                         statutory time
                              within the statutory
23
23             Pursuant
               Pursuant to            language of
                        to the plain language      the statutes,
                                               of the             the Complainants
                                                       statutes, the               claims regarding
                                                                      Complainants claims' regarding
24      rates and
        rates and charges
                   chargesmust  beconsidered
                           mustbe             onlyby
                                   consideredonly          Superior Court
                                                       the Superior
                                                   by the                 or the
                                                                    Court or      Court of
                                                                              the Court    Appeals.
                                                                                        of Appeals.

25             B..
               B      COMPLAINANTS' CIVIL
                      COMPLAINANTS' CIVIL CLAIMS  WEREIMPROPERLY
                                           CLAIMSWERE              BROUGHTBEFORE
                                                        IMPROPERLYBROUGHT  BEFORE
                      THE COMMISSION.
26
27             In  its Motion
               In its           Dismiss, Johnson
                              toDismiss,
                       Motionto                  argues that
                                         Johnson argues       pursuantto
                                                         thatpursuant              12- l22.jurisdiction
                                                                          A.R.S.§§12-122,
                                                                       toA.R.S.           jurisdiction
28
28                                   civil claims
                           remaining civil
        over Complainants remaining               lies exclusively
                                           claims lies             with the
                                                       exclusively with the Superior        In fact,
                                                                                     Court. In
                                                                            Superior Court.    fact,

                                                          44
         Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 17 of 51




 lI              concedethat
      Complaints concede thatCounts
                             CountsFive
                                    Five through
                                          through Eight,
                                                  Eight. to the extent they are filed against non-
 2    public utility
             utilityparties,
                     parties, should
                              should have
                                     have been
                                          been brought before
                                                       before the
                                                              the Superior
                                                                  Superior Court, rather
                                                                                  rather than
                                                                                         than the
 3
 3    Commission. See
                  See Response, p. 5:7.
                      Response, p. 5:7.
 4
 4                                  respond to
             Complainants failed to respond to Johnson's
                                               Johnsons argument
                                                         argument that
                                                                  that Complainants'
                                                                       Complainants' claims
                                                                                     claims for
                                                                                            for

  55 conspiracy,
     conspiracy, constructive
                   constructive fraud,
                                   fraud, aiding and abetting,
                                                         abetting, breach
                                                                   breach ofof contract,
                                                                               contract, bad
                                                                                           bad faith
                                                                                                 faith and
                                                                                                       and joint
                                                                                                             joint
   6 and
     and several
          several liability
                   liability are only properly
                                       properly brought
                                                 brought before
                                                            before the
                                                                    the Superior
                                                                        Superior Court
                                                                                   Court pursuant
                                                                                           pursuant to A.R.S.
  6
     §12-122. Thus,
   7 §12-122.              Complainants have
                  Thus, Complainants         have conceded
                                                    conceded thatthat Counts
                                                                       Counts Three (Conspiracy),
                                                                                         (Conspiracy), Four  Four
   7
     (Constructive Fraud),
   g (Constructive    Fraud), Five
                                Five (Aiding andand Abetting),
                                                      Abetting), Six
                                                                  Six (Breach
                                                                       (Breach of of Contract),
                                                                                     Contract), Seven
                                                                                                    Seven (Bad
  8
     Faith) and Eight (Joint
     Faith)             (Joint and Several Liability)
                                              Liability) are
                                                          arenot
                                                              notproper
                                                                  properbefore
                                                                          beforethe
                                                                                  theCommission
                                                                                      Commission and   and must
                                                                                                             must
  9
   9 be dismissed.
10
10           Complainants' only jurisdictional
                                     jurisdictionalargument
                                                     argument with
                                                                withrespect
                                                                      respect to Counts Two Two through Eight
11
l l is that
       that the
             the Civil
                 Civil RICO
                        RICOstatute
                                statute (Count
                                         (Count Two),
                                                 Two),which
                                                          whichspecifically
                                                                 specificallyprovides
                                                                                providesthatthat claims
                                                                                                  claims should
12
12 be brought before
                 before thetheSuperior
                               SuperiorCourt,
                                          Court,does
                                                 doesnot notspecifically
                                                             specificallyprohibit
                                                                           prohibitthe
                                                                                    thefiling
                                                                                         filingofofaacivil
                                                                                                      civil RICO
                                                                                                            RICO
13
13 claim before the Commission. This
                                Thisargument
                                     argumentgoes
                                              goes against
                                                   against the plain language  of the
                                                                      language of the statute.
14 A.R.S.
14 A.R.S. §l3-23 l4.04(B) states
          §13-2314.04(B)   states that
                                  that the
                                       the "superior
                                           "superior court
                                                     court has
                                                           has jurisdiction to
                                                                            to prevent,
                                                                               prevent, restrain
                                                                                        restrain
   and remedy
15 and remedy aapattern
                patternof
                        of racketeering
                            racketeeringactivity
                                         activityor
                                                 or aa violation
                                                       violation of section
                                                                    section 13-2312
                                                                            13-2312 involving
                                                                                     involving a
16 pattern
   pattern of racketeering activity..." By
              racketeering activity..."  Byarguing
                                             arguingthat
                                                      thatbecause
                                                           becausethe
                                                                   thestatute
                                                                       statute does
                                                                               does not prohibit
17 filing
17 filing aa civil
             civilRICO
                   RICOclaim
                        claimbefore
                              beforethe
                                     theCommission,
                                         Commission,such
                                                     suchaa tiling
                                                             filingisispermitted
                                                                        permittedgoes
                                                                                  goesagainst
                                                                                      against the
18 basic
18       rules of
   basic rules of statutory
                  statutory construction.
                             construction. "The
                                            "The primary rule of
                                                               of statutory
                                                                  statutory construction    to find
                                                                            construction is to
19 and
19 and give effect to legislative intent." Lavidas
                                           Lavidas v.
                                                   v. Smith,
                                                      Smith, 195 Ariz.
                                                                 Ariz. 250118,
                                                                        2501 8, 987 P.2d 212,  214
                                                                                         212, 214
20    (App. 1999),
      (App. 1999), quoting Mail
                           Mail Boxes,
                                Boxes, Etc., U.S.A. v. Indus.
                                                       Indus. Comm n, 181
                                                              Comm'n,     Ariz. l119,
                                                                      181 Ariz.   19, 121,
                                                                                      121, 888
                                                                                           888
20
21         777, 779
      P.2d 777, 779 (1995).
                    (1995).        "A statute's
                                   "A  statute's language
                                                 language is `the best and
                                                             'the best  and most
                                                                            most reliable
                                                                                  reliable index'
                                                                                           index' of
                                                                                                  of its
21
22    meaning." Trust v.        of Yuma, 205 Ariz.
                      v. County of           Ariz.272,
                                                   272,11¶ 11, 69 P.3d 510,
                                                                       510, 512
                                                                            512 (App. 2003),
                                                                                      2003),
      quoting Jenson
              Janson v.
                     v. Christensen,
                        Christensen, 167
                                     167 Ariz. 470, 471,
                                         Ariz. 470, 471, 808 P.2d 1222, 1223 (1991).
                                                                  1222, 1223  (1991). If
                                                                                      If the
                                                                                         the
23
23    legislature had intended
      legislature had  intendedfor
                                forcivil
                                    civil RICO
                                          RICO claims
                                               claims to
                                                      to be
                                                         be tiled
                                                            filed before
                                                                  before the
                                                                         the Commission,
                                                                             Commission, itit would
24
24    have provided for
      have provided for itit in
                             in A.R.S.
                                A.R.S. §13-2314.04(B).
                                       §l3-23 l4.04(B).
25
26
27
27

28
28

                                                           5
         Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 18 of 51




 l1   Ill.
      111.   CONCLUSION.
 2           For the foregoing reasons,
                                reasons, the            must be
                                              Complaint must
                                          the Complaint                   with prejudice
                                                                dismissedwith
                                                             be dismissed                 in its
                                                                               prejudice in

 33   entirety.
      entirety.

 4           RESPECTFULLY           this25th
                          SUBMITTEDthis
             RESPECTFULLY SUBMITTED           day of
                                         25th day    July, 2017.
                                                  ofJuly,

 5                                                   FRED           G BEAMS
 6                                          By:
                                                         lel E.Freudenberg
                                                         tel E. Fredenberg
 7
                                                     Christian C. M.  Beams
                                                                  M. Beams
 8                                                   Catherine S. Adams
                                                                   Adams
                                                     Attorneys for Johnson
                                                                    Johnson Utilities,  LLC,
                                                                             Utilities, LLC,
 99
                                                         JohnsonInternational,
                                                     and Johnson                  Inc.
                                                                   International, Inc.
10
    ORIGINAL and
I 1 ORIGINAL
11                and13   copies of
                       13copies      the foregoing filed
                                 of the
              dayof
        25'hday
12 this 25th                      with:
                           2017, with:
                  of July, 2017,
12
             Control
    Docket Control
13
             Corporation Commission
    Arizona Corporation    Commission
    1200 West
14 1200         Washington
         West Washington
    Phoenix, Arizona 85007-2996
15
16    COPY of
      COPY    ofthe  forgoingsent
                 thefOrgoing         this25"1
                                sentthis  25th day
               2017 to
      of July, 2017
      of                      following:
                          thefollowing:
                      to the
17
      B. Lance Entrekin, Esq.
18
            Wentrekinlaw.com
      lance(a
      lance@entrekinlaw.com
19    administrator0a entrekinlaw.com
      administrator@entrekinlaw.com
          Entrekin Law
      The Entrekin        Firm
                    Law Firm
20                l6"' Street,
            North 16"'
      5343 North               Suite 200
                       Street, Suite
21    Phoenix, AZ 85016
      Phoenix.
      Consentedto
      Consented     Serviceby
                 toService      Email
                             byEmail
22
      Andy   Kvesic, Director
      Andy Kvesic,
23    Les1all)i a    .
                Wa7cc.l1ov
      LegalDiv@azcc.gov
      us ldivserviccbvcmai  1 @azcc.gov
      utildivservicebvemail@azcc.gov
24
      Legal  Division
      LegalDivision
25    ARIZONA      CORPORATION COMMISSION
      ARIZONA CORPORATION
             West Washington Street
      1200 West
26              AZ 85007
      Phoenix, AZ    85007
      Consented
      Consented to  toService    Email
                               byEmail
                       Serviceby
27
-)8
28
                            /
                           'A-
                                                        6
                                                        6
Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 19 of 51




        8
EXHIBIT 8



                                                    EXHIBIT 8
             Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 20 of 51



 1l                                      ARIZONAC
                                      THEARIZONA
                               BEFORETHE
                               BEFORE            CORPORATION
                                                                    00001 83979
                                                  ORPORATIONC\JLylMlUk'l\'I`
                                                                                              \Ia
                                                                                                                1
                                                                                                      N1!1111.,11)
                                                                                                             \\\ W
                                                                                                       ll \\mm
                                                                                               \\\\\\\\W            um\\um
                                                                                                                 \\ \\l   ow\\x
                                                                                                                         mu

                                                                                        Arizona Corporation Conunission
                                                                                                            Commission
 22 COMMISSIONERS                                                                       Arizona Corporation
                                                                                             DOCKETED
 33 TOM FORESE
          FORESE -—Chairman
                   Chairman
     BOB BURNS                                                                                     17 2017
                                                                                               NOV 17  2017
 44 ANDY TOBIN
     BOYD DUNN                                                                                  DOCKETED B
                                                                                                DOCKETED B
  55 JUSTIN OLSON
     JUSTIN OLSON
 6
   IN T
   IN
 7 OF
       HEMAT
      THE  MATTER    OF T
                 TEROF   HEFOR
                        THE FORMAL   COMPLAINT
                                MALCOMPLAINT                                DOCKET no.
                                                                            DOCKET     WS-02987A-17-01922
                                                                                   NO.WS-02987A-17-019
                  MUNDAYAND
       DELTONMUNDAY
   OF DELTON                           SIMILARLY
                               THOSESIMILARLY
                           ANDTHOSE
   SITUAT
   SITUATED
 8 C
           E D AGAINST
               AGAINST   THE
                         THE ARIZONA
                             ARIZONA                                        DECISION no.
                                                                            DECISION NO.               76467
                                                                                                       76467
     ORPORATIONC
   CORPORATION      COMMISSION,    OHNSON
                     OMMISSION,JJOHNSON
   UT ILITIES,
   UTILITIES,
 9 COMPANIES
                    ANDNON
               LLC,AND
              LLC.            PUBLIC SE
                         NONPUBLIC      RVICE
                                      SERVICE
   COMPANIESR&R       PARTNERS,INC.,
                  R&RPARTNERS,         AND
                                  INC.,AND
10
   JOI-INSONINTERNATIONAL,
   JOHNSON                      INC.
                INTERNATIONAL,INC.                                          ORI)E
                                                                            ORDERR
   Open
   Open Meeting
11
1l November 7, 2017
   Phoenix, Arizona
12
13 B
13 BY    COMMISSION:
      THECOMMISSION:
    YTHE
14
                           *
                           *         *
                                     *          *
                                                *       *
                                                        *      *
                                                               *       **   **     **          *
                                                                                               *         **

15
15              Having considered the entire record herein
                       considered the                      and being
                                                    herein and       fully advised
                                                               being fully             the premises,
                                                                                    in the
                                                                           advised in      premises, the Arizona
                                                                                                     the Arizona

16 Corporation
16              Commission("Commission")
    CorporationCommission                         concludes,and
                                           finds,concludes,
                           ("Commission")finds,                  orders that:
                                                             and orders that:
17                                                          FINDINGS OF FACT

1$
18    I.
      1.                   Historv
                Procedural History

19
19              l.
                1.         On June 19,2017,
                              June19,        DeltonMunday,
                                       2017,Delton            al.al.
                                                    Munday,etet   ("Munday    Group"oror"Complainants")1
                                                                     ("MondayGroup"                       filed
                                                                                         "Complainants")' filed

20     FormalComplaint
20 a aFormal                          withthe
                        ("Complaint")with
              Complaint("Complaint")                       againstthe
                                                Commissionagainst
                                            theCommission              Commission,Johnson
                                                                   theCommission,          Utilities,
                                                                                   Johnson Utilities.
21 I.LC("Johnson
21 LLC                         JohnsonInternational,
                  Utilities"),Johnson
        ("Johnson Utilities").                             ("Johnson International"),
                                                      Inc. ("Johnson
                                       International, Inc.                                R&R Partners,
                                                                                      and R&R
                                                                     International"), and     Partners,
22 Inc.
   Inc. ("R&R")   (collectively"Respondents").
         ("R&R") (collectively "Respondents").

23
23              2.        On July
                          On July 10, 2017. the
                                  10, 2017,     Commission'sUtilities
                                            the Commission's           Division("Staff")
                                                             UtilitiesDivision            filed a
                                                                                ("Staff") filed   Motion to
                                                                                                a Motion to

24 Dismiss.
24  Dismiss.
25
25              3.                  July 10,
                                on July
                           Also on            2017,Johnson
                                          10,2017.           Utilitiesand
                                                    Johnson Utilities               International (collectively
                                                                           Johnson International
                                                                       andJohnson                 (collectively
26  -RespondentsJohnson")
26 "Respondents             filedaa Motion
                 Johnson") filed            to Dismiss.
                                    Motion to  Dismiss.

27

2$
28      I he Munday
      ' The                                                and wastewater customers
                                       of thirty-two water and
             Munday Group is comprised of                                              Johnson Utilities,
                                                                                    of Johnson
                                                                          customers of                    LLC.
                                                                                               Utilities, LLC.


                                 I 920rd.Amendcd.docx
         SHeslalComplaints‘l 70I 920rd.Amended.docx
      S:\SHesla\Complaints\l70                                     l
              Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 21 of 51
                                                                                                  DOCKET no.
                                                                                                  DOCKET     WS-02987A-17-01922
                                                                                                         NO.WS-02987A-17-019

   1l             4.        On July
                               July 13,          the Munday
                                          2017. the
                                     13, 2017,                      fileda Response
                                                            Grouptiled
                                                     MundayGroup                          Respondents Johnson's
                                                                           a ResponsetotoRespondents   Johnson's
  2 Motion to Dismiss.
   3              5.        Also on July 13,           Munday Group filed a Response
                                                   the Munday
                                         13. 2017, the                                          Motion to
                                                                                         Staffs Motion
                                                                            ResponsetotoStaff's           Dismiss.
                                                                                                       to Dismiss.

  4               6.        On July 14,
                            On July     2017,R&R
                                    14, 2017,      filed aaJoinder
                                              R&R filed            in Staff's
                                                            Joiner in                to Dismiss.
                                                                              Motion to
                                                                      Staff's Motion    Dismiss.
   5              7.                    2017, Respondents
                                    26, 2017,
                            On July 26,       Respondents Johnson   fileda aReply
                                                           Johnsonfiled               Supportof
                                                                             ReplyininSupport           Motion to
                                                                                                  their Motion
                                                                                              of their         to
  6 Dismiss.
    Dismiss.
  7               8.                      file a Reply in support of its Motion to Dismiss.
                            Staff did not file
  8 11.
    II.           Com faint
                  Complaint
  9               9.
                  9.        The                             of thirty-two
                                                  comprised of
                                       Group isis comprised
                            The Munday Group                               waterand
                                                                thirty-twowater      wastewater customers
                                                                                 andwastewater            of
                                                                                                customers of
10
10 Johnson
   JohnsonUtilities.  Thevarious
           Utilities. The                and allegations
                                  counts and
                          various counts                              the Complaint
                                             allegations contained in the                 from aa recent
                                                                                    arise from
                                                                          Complaintarise           recent
1l l1   indictment filed bythe
                   filed by    UnitedStates
                            theUnited States of          in the
                                                America in
                                             otlAmerica          United States
                                                             the United                 Court of
                                                                        States District Court    Arizona against,
                                                                                              of Arizona against.
12
12 among others, former
   among others,                      GaryPierce,
                         CommissionerGary
                  fanner Commissioner              allegingbribery,
                                           Pierce,alleging          mail fraud,
                                                            bribery,mail             fraud, and
                                                                                wire fraud,
                                                                         fraud, wire        and
13 conspiracy       "federal trial").2 The Complaint alleges
               (the "federal
   conspiracy (the                                                  former Commissioner
                                                              that former
                                                     alleges that                        Gary Pierce
                                                                            Commissioner Gary Pierce
14 accepted bribesfrom
   acceptedbribes      Mr. George
                   fromMr.        Johnson,owner
                           George Johnson,       of Johnson
                                           owner of                   and Johnson
                                                            Utilities and
                                                    JohnsonUtilities      Johnson International, in
                                                                                  International, in

15 exchange  for voting
   exchange for                  of Johnson
                           favor of
                 voting in favor    Johnson Utilities    matters before
                                                      on matters
                                            Utilities on         before the Commission.
                                                                        the Commission.

16                10.
                  10.       In Count One. the Munday Group alleges
                               Count One,                                 JohnsonUtilities
                                                                    that Johnson
                                                           alleges that                                bribed former
                                                                                             illegally bribed
                                                                                  Utilities illegally         former
17 Commissioner
   Commissioner Gary Pierce to
                Gary Pierce     obtain the deciding
                             to obtain               vote necessary
                                           deciding vote             to pass
                                                           necessary to                No. 72579
                                                                              Decision No.
                                                                         pass Decision      72579
18 (September
   (September 15.2011).'               the Munday
                              relief, the
              15, 201 l).3 As relief,             Grouprequests
                                           MundayGroup              total rescission
                                                        requests aa total rescission of          No. 72579,
                                                                                        Decision No.
                                                                                     of Decision     72579,
19 and, pursuant to
   and, pursuant     A.R.S. §
                  to A.R.S.   40-248(A),4 an
                            § 40-248(A)," an award    fullreparations
                                                   of full
                                             award of                   for all
                                                           reparations for      ratecharges
                                                                            allrate          (plus interest)
                                                                                     charges (plus  interest)
20 authorized by the Commission as a result
                     Commission as          of that Decision.
                                     result of

21                11.       In Count      theMunday
                                     Two,the
                               Count Two,                           claim against all Respondents
                                                          asserts a claim
                                                    Groupasserts
                                             MundayGroup                              Respondents for  violations
                                                                                                   for violations

22

                        Pierce et al., CR-17-00713-PHX-JJT
             S1atesv.v.Pierce,
      Uniled States
23 2z United                                                          May23,
                                                                Ariz.May
                                                            (D. Ariz.
                                       CR-l7-007l 3-pHx-JJT (D.             23,2017).
                                                                               2017).
        8 DecisionNo.
        3 Decision                ordered among
                          72579 ordered,
                     No. 72579                                       of the wastewater late fee from $40.00 per month to l.5%
                                                             things, the
                                                      other things,
                                            among other                    changeof the wastewater late fee from $40.00 per month to 1.5%
                                                                      the change
24      per month;
        per          the addition
            month, the                 $l8244,755 ininpreviously
                                    of $18,244,755
                          addition of                                                   wastewaterplant:
                                                                         disallowedwastewater
                                                           previouslydisallowed                                   reinstatement of
                                                                                                              thereinstatement
                                                                                                      plant;the                   ofhook-up    fees for
                                                                                                                                     hook-up fees   for
        the water and wastewater
                         wastewater divisions;      the establishment
                                       divisions, the   establishment of          rate of
                                                                            of aa rate      returnof
                                                                                        of`return       8.0% for
                                                                                                    of 8.0%        the wastewater
                                                                                                               for the wastewater division;    and the
                                                                                                                                    division, and   the
                       forthe
        authorization for
        authorization           Company to
                            the Company         petitionthe
                                            topetition        Commissiontotoupdate
                                                         theCommission                         rates to
                                                                                           itsrates
                                                                                  update its            allowthe
                                                                                                     to allow       recoveryof
                                                                                                                therecovery      incometax
                                                                                                                              ofincome    taxexpense.
                                                                                                                                              expense.
25
             Decision passed
        That Decision    passed by     vote of
                                 by aa vote                           one vote
                                                                with one
                                             of three to one, with                 beingexcused.
                                                                           votebeing     excused.
                    40-248(A) provides,
          A.R.S. §§40-248(A)
        * A.R.S.                 provides, inin pertinent   pan:
                                                pertinent part:
266
2                 When complaint
                  When                    made to the commission
                           complaint is made                               concerning any
                                                           commission concerning                 rate...or charge
                                                                                            any rate...or   charge by         public service
                                                                                                                        any public
                                                                                                                     by any           service
                  corporation, and the commission finds, after investigation, that the corporation has made anexcessive
                  corporation   and  the commission      finds, after  investigation,   that  the corporation    has made   an  excessive or
                                                                                                                                           or
27
27
                                   charge,the
                  discriminatory charge,
                  discriminatory                 commission may
                                             the commission     may order     that the
                                                                      order that        corporation make
                                                                                    the corporation   make reparation    to the
                                                                                                             reparation to      complainant
                                                                                                                            the complainant
                        interest at the legal rate from
                  with interest                                 dateof
                                                           the date
                                                     from the             collection....
                                                                      ofcollection....
288
2


                                                                                                                       76467
                                                                         2
                                                                         2                              DECISION  no. 76467
                                                                                                        DECISION NO.
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 22 of 51

                                                                                               DOCKET no.
                                                                                               DOCKET NO.WS-02987A-17-0192
                                                                                                          WS-02987A-17-0192


 1 of Arizona's civil
                civil Racketeer
                       Racketeer Influenced
                                 Influenced and
                                            and Corrupt
                                                Corrupt Organizations
                                                        OrganizationsAct
                                                                      Act("RICO").5
                                                                          ("RICO").5 As relief,
                                                                                        relief, the
                                                                                                the

   Munday Group
 2 Munday Grouprequests
                requests treble
                         treble damages
                                damages and
                                        and attorneys' fees under
                                                            under the RICO statute.

 3             12.          Count Three,
                         In Count  Three, the
                                           the Munday
                                                MundayGroup
                                                       Groupasserts
                                                             asserts aa claim
                                                                         claim against
                                                                                against all
                                                                                         allRespondents
                                                                                             Respondents for
                                                                                                         for
    conspiracy.As
 4 conspiracy.  Asrelief,
                   relief,the
                            theMunday
                                MundayGroup
                                       Grouprequests
                                             requestspunitive
                                                     punitivedamages.
                                                              damages.

 5             13.       In Count
                         In Count Four,
                                  Four,the
                                        theMunday
                                           MundayGroup
                                                  Groupasserts
                                                        asserts a claim
                                                                  claim against
                                                                        against the
                                                                                 the Commission
                                                                                     Commission and
                                                                                                and Johnson
                                                                                                    Johnson
 6 Utilities
       tfliticsforforconstructive
                      constructivefraud.
                                    fraud.AsAsrelief,
                                                relief,the
                                                         theMunday
                                                             MundayGroup
                                                                    Grouprequests
                                                                           requestspunitive
                                                                                   punitivedamages.
                                                                                            damages.
 7             14.       In Count
                         In Count Five,
                                   Five,the
                                         theMunday
                                             MundayGroup
                                                    Groupasserts
                                                          asserts aa claim
                                                                     claimagainst
                                                                           against Johnson
                                                                                    Johnson International and
 8 R&R
   R&R for
       for aiding
           aiding and abetting.
 9             15.       In Count
                         In Count Six,
                                  Six,the
                                       theMunday
                                          MundayGroup
                                                 Groupasserts
                                                       asserts a claim against Johnson
                                                                               JohnsonUtilities      breach ooff'
                                                                                       Utilities for breach

10 contract.

11             16.       In Count
                         In Count Seven.
                                  Seven, the
                                         the Munday
                                             Munday Group
                                                    Groupasserts
                                                          asserts aa claim
                                                                     claim against
                                                                           against Johnson
                                                                                   JohnsonUtilities
                                                                                           Utilities for acting

12 in bad
      bad faith in breaching
                   breaching its an
                                 an implied
                                     implied covenant
                                             covenant of
                                                      of good
                                                         goodfaith
                                                              faithand
                                                                   andfair
                                                                       fairdealing.     relief, the Munday
                                                                            dealing. As relief.

13 Group requests
         requests punitive damages.
                  punitive damages.

14             17.          Count Eight,
                         In Count Eight, the
                                          the Munday
                                              MundayGroup
                                                     Groupasserts
                                                           asserts an
                                                                   an allegation
                                                                      allegation of
                                                                                 of joint      several liability
                                                                                     joint and several  liability

15   amongst
     amongst all Respondents
                 Respondents pursuant
                             pursuant to A.R.S. §§ 12-2506(d).6
                                      to A.R.S.    12-2506(d).6
16             18.       The Munday
                             MundayGroup
                                    Groupalso requests attorneys' fees
                                         alsorequests             fees pursuant to the private attorney general
17 doctrine,
   doctrine, the
             the common
                 commonfund
                        funddoctrine,
                             doctrine,and
                                       andA.R.S.
                                           A.R.S.§ §12-3401 .01 .7
                                                     12-3401.01.7
18

19 s5The
     TheComplaint
         Complaintmistakenly
                  mistakenly cites
                             cites A.R.S.
                                   A.R.S. §§231404
                                            23-1404 as
                                                    as the applicable RICO
                                                       the applicable      statute, we note that
                                                                      RICO statute;         that the correct
                                                                                                     correctcitation
                                                                                                             citation for that
     statute is
     statute is A.R.S.
                A.R.S. §§ 13-2314.04,
                           1323 14.04,which
                                         which provides,
                                                 provides, inin pertinent part:
                                                                            part:
20              A. A Aperson   whosustains
                       personwho    sustainsreasonably
                                               reasonablyforeseeable        injurytotohis
                                                            foreseeable injury         hisperson
                                                                                           person,business
                                                                                                     business or
                                                                                                              or property
                                                                                                                  property byby aa pattern
                                                                                                                                   pattern
                    of racketeering,
                    of                activity...may
                        racketeering activity...       filean
                                                  mayfile   anaction
                                                                actionininsuperior
                                                                           superiorcourt
                                                                                      courtfor   therecovery
                                                                                            forthe   recoveryofofup
                                                                                                                  uptototreble
                                                                                                                          trebledamages
                                                                                                                                 damages
21                  and the costs
                             costsof
                                   ofthe
                                       thesuit....
                                           suit....
                B. The superior court hashas jurisdiction    to prevent
                                               jurisdiction to   prevent,restrain
                                                                           restrainand    remedy aa pattern
                                                                                     and remedy       pattern of
                                                                                                              of racketeering
                                                                                                                 racketeering
22                  activity....
                    actrvity....

23     A.R.S. §§ 12-2506(D)
     6 A.R.S.    l2-2506(D) provides:
                                 provides:
               The liability
                     liabilityofofeach
                                   each defendant       several only
                                        defendant is several        only and is not joint,   except that a party is
                                                                                      joint, except               is responsible
                                                                                                                      responsible for
                                                                                                                                   for the
               fault
               fault ofanother
                     of anotherperson,
                                   person, or
                                           or for
                                              for payment
                                                  payment of   of the proportionate share
                                                                                        share of  anotherperson,
                                                                                              of another  person,ififany
                                                                                                                      anyof  thefollowing
                                                                                                                          ofthe  following
24
               applies:
                          1) Both the the party
                                          party and
                                                 and the   other person
                                                       the other    person were acting in concert.
25                                                                                   servant ofof the party.
                                            person was acting
                          2) The other person              acting asas an
                                                                        an agent
                                                                            agent or
                                                                                  or servant          party
                          3) The party's
                                     party's liability
                                              liabilityfor    thefault
                                                         forthe    faultofofanother
                                                                             anotherperson     arises out
                                                                                       personarises   out of
                                                                                                          ofaa duty
                                                                                                               dutycreated
                                                                                                                      created by
26                                  federal employers' liability
                                the federal                 liabilityact,
                                                                       act,4545United
                                                                                UnitedStates
                                                                                         StatesCode    section551.
                                                                                                Codesection     I.

27 'The
   7 Theparties
        partiesdid
                didnot
                    notbrief
                        brief the
                               the issue
                                    issueof
                                          ofwhether
                                             whetherthe  Commissionhas
                                                     theCommission  hasauthority
                                                                        authority to  award attorneys'
                                                                                   to award            fees pursuant
                                                                                            attorneys' fees          to the
                                                                                                            pursuant to the private
                                                                                                                            private
     attorney
     attorney general doctrine. the
              general doctrine, the common
                                    common fund
                                           fund doctrine,
                                                doctrine, or
                                                          or A.R.S.
                                                             A.R.S. §§ 123401 .01 . We
                                                                       12-3401.01.  We will
                                                                                       will therefore
                                                                                             therefore hold
                                                                                                       hold that
                                                                                                             thatissue
                                                                                                                  issue in
                                                                                                                         in abeyance
                                                                                                                            abeyance
28   for determination at a later date.

                                                                                                                                    76467
                                                                       3
                                                                       3                              DECISION NO.
             Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 23 of 51

                                                                                              DOCKET no.
                                                                                              DOCKET NO.WS-02987A-17-0192
                                                                                                         WS-02987A-17-0192

   1l 111.
      III.       Motions to
                 Motions to Dismiss
                            Dismiss
  2              Staff
  3              19.
                 19.       Staff argues that
                           Staff argues that the
                                             the Complaint
                                                 Complaint should
                                                           shouldbe
                                                                  be dismissed
                                                                     dismissed as
                                                                               as to all Respondents
                                                                                         Respondents not regulated
  4 by
    by the
        the Commission
            Commission because A.R.S. §§ 40-246
                       because A.R.S.    40-246 only
                                                only authorizes complaints for
                                                     authorizes complaints  for violations
                                                                                violations of
                                                                                           of law
                                                                                              law
  5
  5               by public
        committed by publicservice
                            servicecorporations.8
                                    corporations.8 As
                                                   Asaaresult,
                                                        result,Staff
                                                               Staffcontends
                                                                     contends that
                                                                               that the
                                                                                     the Commission,
                                                                                         Commission, Johnson
                                                                                                     Johnson
  6 International,
    International, and
                   and R&R
                       R&Rshould
                           shouldbe
                                  bedismissed
                                     dismissed as
                                               as Respondents  tothe
                                                  Respondents to  theComplaint.
                                                                     Complaint.

  7
  7              20.       Staff recommends that
                           Staff            that Count One be
                                                           be stayed
                                                              stayedpending
                                                                     pending the
                                                                              the conclusion
                                                                                  conclusion of
                                                                                             of the
                                                                                                the federal
                                                                                                    federal trial.
                                                                                                             trial.

  8 According to Staff.
                 Staff, Count One is the only cause of action
                                              cause of actionover
                                                              over which
                                                                   which the Commission potentially
                                                                                        potentially has
                                                                                                    has
  9
  9     jurisdiction. Since
        jurisdiction.  Sincethe
                             thefactual
                                 factualallegations
                                         allegations contained
                                                     contained in
                                                                in Count
                                                                   Count One
                                                                         One are
                                                                             are the subject of the federal trial,
                                                                                                    federal trial,
10 Staff notes
         notes that
                that the
                      theconclusion
                          conclusionof
                                    of that
                                        that trial
                                              trial has
                                                    has the
                                                         the potential
                                                             potential to moot, clarify,
                                                                                clarity, and/or
                                                                                         and/or affect
                                                                                                affect the outcome
l1 l1   of the Complaint.
               Complaint.

12
12              21.        Staff argues
                                 argues that
                                         that Counts
                                              Counts Two
                                                     Two through
                                                         through Eight should
                                                                       should be
                                                                              be dismissed
                                                                                 dismissed for lack
                                                                                                lack of
                                                                                                     of subject
                                                                                                        subject
           jurisdiction and/or
13 matter jurisdiction  and/or failure to stateaaclaim
                                       to state   claimupon
                                                       uponwhich
                                                            which relief
                                                                  relief can
                                                                         can be
                                                                             begranted.
                                                                                granted. Although
                                                                                         Although A.R.S.
                                                                                                  A.R.S. §§
14 40-246(A) provides
14 40-246(A) provides a cause
                        cause of action against
                              of action against a public
                                                  publicservice
                                                         service corporation.
                                                                  corporation, Staff
                                                                               Staff asserts  that the
                                                                                      asserts that the
15 Commission's  jurisdiction over
   Commission's jurisdiction  over such
                                   such aa cause
                                           causeof
                                                 of action
                                                     actionisis limited
                                                                 limited to the
                                                                             the enforcement of the laws
                                                                                 enforcement of
16 affecting public
             publicservice
                    service corporations.
                            corporations. As
                                           Asaaresult,
                                                result,Staff
                                                        Staffasserts
                                                              asserts that claims
                                                                           claims brought
                                                                                  brought pursuant
                                                                                          pursuant to
                                                                                                    to statutes
                                                                                                       statutes
17
1 7 that vest
         vest jurisdiction
               jurisdiction in
                            in another
                               another tribunal,
                                       tribunal, as
                                                 as well
                                                    wellas
                                                         as claims
                                                            claims based upon civil
                                                                   based upon civil common
                                                                                    common law
                                                                                            lawtheories,
                                                                                                theories, are
                                                                                                          are
18 not within
       within the
               the jurisdiction
                    jurisdictionofofthe
                                     theCommission
                                         Commissionand
                                                    andshould
                                                       should be
                                                               be dismissed.
                                                                  dismissed.
19
19              Respondents Johnson

20              22.        Respondents Johnson argue
                           Respondents         argue that
                                                      that the
                                                           the Complaint mustbe
                                                               Complaint must be dismissed
                                                                                 dismissed in
                                                                                            inits
                                                                                               itsentirety
                                                                                                  entiretybecause
                                                                                                           because
21      it fails
           fails to
                 to provide
                    provide aa legal basis      which the
                                     basis upon which  the Commission
                                                           Commission may
                                                                      may adjudicate
                                                                          adjudicate any
                                                                                     any of
                                                                                         ofthe
                                                                                            the Counts
                                                                                                Counts contained
22      in the
           the Complaint.
               Complaint. with
                           Withrespect
                                 respecttotoCount
                                             CountOne,
                                                   One,Respondents
                                                        RespondentsJohnson
                                                                    Johnson assert that the Munday Group
                                                                            assert that
23

24      8 A.R.S.
        8 A.R.S. §§40-246(A)
                   40-246(A) provides:
              Complaint may be   be made made by
                                               by the
                                                   the commission
                                                       commission of its             motion, or by
                                                                          its own motion,          by any
                                                                                                      any person
                                                                                                            person or association
                                                                                                                        association ofof
              pemonsbypedUonorcompMhnhiwHHngunUnghm1hanyactor
              persons by petition or complaint in writing, setting forth any act or thing       tMngdoneoronUuedtobedone
                                                                                                       done or omitted to be done
25
              by any public service corporation in violation.
                                                           violation, or claimed to   to be
                                                                                          be in
                                                                                              in violation,
                                                                                                 violation,ofof any
                                                                                                                 any provision  of law
                                                                                                                      provision of  law
              or any order or rule of the commission,
                                               commission, butbut no
                                                                  no complaint
                                                                     complaintshall
                                                                                  shallbebe entertained
                                                                                            entertained by the commission, except
26            upon
              upon its own motion,
                              motion, as to the     reasonableness of
                                                the reasonableness    of any
                                                                          any rates
                                                                               rates or
                                                                                      or charges
                                                                                          charges ofof any gas, electrical, water
                                                                                                                              water or
              telephone,
              telephone, unless
                          unless itit is
                                       issigned
                                          signed by
                                                 bythe
                                                     themayor
                                                        mayoror  oraamajority
                                                                      majorityof    thelegislative
                                                                                 ofthe  legislativebody
                                                                                                     body ofof the
                                                                                                               the city
                                                                                                                   city or
                                                                                                                        or town
                                                                                                                           town within
                                                                                                                                within
27                    the alleged
              which the   alleged violation
                                      violation occurred,
                                                  occurred, or
                                                             or by
                                                                 bynot
                                                                     notless
                                                                          lessthan
                                                                                thantwenty~five
                                                                                       twenty-five consumers
                                                                                                      consumers or      purchasers, or
                                                                                                                    or purchasers,
                                              purchasers, of
              prospective consumers or purchasers,        of the
                                                             the service.
                                                                  service.
28      (emphadsaddedl
        (emphasis added).


                                                                      44                            DECISION NO.
                                                                                                    DECISION no.                76467
            Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 24 of 51

                                                                                       DOCKET no.
                                                                                       DOCKET NO.WS-02987A-17-0192
                                                                                                  WS-02987A-17-0192

  1l   lacks standing
       lacks standing to challenge Decision
                                   Decision No. 72579
                                                72579 because  the Complainants
                                                      because the  Complainants were
                                                                                were not parties
                                                                                         parties to that
 2     proceeding. According
                   AccordingtotoRespondents
                                 RespondentsJohnson,
                                            Johnson, Decision No.
                                                              No. 72579
                                                                  72579 became final and non-appealable
                                                                        became final
 3 on October
      October 5, 201
                 2011.l. Respondents
                         Respondents Johnson
                                      Johnsonfurther
                                              furtherargue
                                                      arguethat
                                                            thatthe
                                                                 the Complaint
                                                                     Complaint is an impermissible
                                                                                      impermissible
 4 collateral attack on a final
                          final and conclusive order of the Commission.

 5
 5             23.      Respondents Johnson
                        Respondents  Johnsonassert
                                              assert
                                                   thatthat Count
                                                         Count TwoTwoisisnot
                                                                          notwithin
                                                                              within the
                                                                                     the jurisdiction
                                                                                         jurisdiction of the
                                                                                                          the
 6 Commission
   Commission because
              becauseArizona's
                      Arizona'scivil
                                civil RICO statute explicitly provides
                                           statute explicitly provides that
                                                                        that "the
                                                                             "the superior
                                                                                   superior court
                                                                                            court has
                                                                                                  has
 7
 7     jurisdiction
       jurisdiction to
                    to prevent,
                       prevent, restrain, and remedy
                                restrain, and remedy aa pattern of racketeering
                                                        pattern of              activity...."° Respondents
                                                                   racketeering activity...."9  Respondents
 88 Johnson
    Johnson argue
             arguethat
                   thatifif the
                             the legislature
                                 legislaturehad
                                             hadintended
                                                 intendedfor
                                                          forcivil
                                                              civil RICO
                                                                    RICO claims to be
                                                                                   be filed
                                                                                       filed before
                                                                                              before the
                                                                                                     the
 9 Commission, the legislature would
                               would have
                                     have provided for
                                                   for that
                                                       that in
                                                             in the
                                                                 the statute.
                                                                     statute.
10             24.      Respondents  Johnsonalso
                        Respondents Johnson  alsoassert
                                                  assertthat
                                                          thatthe
                                                               theCommission
                                                                   Commissiondoes
                                                                              doesnot
                                                                                   nothave
                                                                                       havejurisdiction
                                                                                            jurisdiction to

11 adjudicate
   adjudicate the
               the civil
                    civil common     claims brought
                          common law claims brought in
                                                     in Counts
                                                        Counts Three through
                                                                     through Eight of
                                                                                   of the
                                                                                      the Complaint.
                                                                                          Complaint.
12 Respondents  Johnsonargue
   Respondents Johnson  arguethat
                              thatclaims
                                   claimsbased
                                          basedon
                                                onconspiracy,
                                                   conspiracy.constructive
                                                               constructivefraud,
                                                                            fraud,aiding
                                                                                   aiding and
                                                                                          and abetting,
                                                                                              abetting,

13 breach
   breach of
          of contract,
             contract.bad
                       badfaith,
                           faith,and
                                  andjoint
                                      joint and
                                            and several
                                                several liability
                                                         liability are
                                                                   are only
                                                                       only properly
                                                                             properly brought
                                                                                       brought before
                                                                                                before the
                                                                                                       the
14 Superior Court, pursuant
                   pursuant to A.R.S.
                               A.R.S. §§ 12-122.'0
                                         12-122.10 As
                                                   Asaaresult.
                                                        result,Respondents
                                                               Respondents Johnson maintain that
                                                                           Johnson maintain that Counts
                                                                                                 Counts
15 Three through Eight must be dismissed
   Three through               dismissedfrom
                                         from the
                                              the Complaint.
                                                  Complaint.

16             R &R
               R&R
17             25.      In
                        In its
                           its Joiner
                               JoindertotoStaffs
                                           Staff'sMotion
                                                   MotiontotoDismiss,
                                                              Dismiss,R&R
                                                                       R&Rargues
                                                                           arguesthat
                                                                                  thatititshould
                                                                                           shouldbe
                                                                                                  be dismissed from
                                                                                                     dismissed from
18     the Complaint
       the Complaint because  R&R is
                     because R&R  is not
                                     not a public
                                           public service
                                                  service corporation subject to
                                                          corporation subject  to the
                                                                                  the jurisdiction
                                                                                      jurisdiction of the
                                                                                                      the
19     Commission.
       Commission. R&R
                   R&R further
                        further argues  that itit was
                                argues that       was not
                                                      not properly
                                                          properly served
                                                                   servedaacopy
                                                                            copyof
                                                                                 ofthe
                                                                                    theComplaint.
                                                                                        Complaint. R&R

20 requests  thatStaff's
   requests that  Staffs Motion
                         Motion to
                                 to Dismiss
                                    Dismiss be
                                            be granted, and that R&R
                                                                 R&R be
                                                                     be dismissed
                                                                        dismissed from this
                                                                                       this proceeding.
21
21             Mundav
               Munday Group
22             26.      In its
                            its Response, the Munday
                                Response, the Munday Group states  that it does
                                                           states that          not dispute that the Commission
                                                                           does not

23 only
   only has jurisdiction to
        has jurisdiction  to adjudicate
                             adjudicate claims
                                        claims against public
                                                       public service corporations. The Munday
                                                              service corporations.     Munday Group
                                                                                               Group also
   states that
24 states  that the
                 the only
                     only reason
                          reason itit included
                                       included non-regulated entities in the
                                                non-regulated entities     the Complaint
                                                                               Complaint was
                                                                                          was totopreserve
                                                                                                   preserve
   "administrative exhaustion
25 "administrative exhaustion requirements."'
                              requirements."' I
26
   99 Respondents
       RespondentsJohnson
                     JohnsonReply
                               Reply Brief               A.R.S. §§ 1323
                                     Brief at 5, quoting A.R.S.             l 4.04(B).
                                                                    13-2314.04(B).
27     A.R.S. §§ 12-122
    10A.R.S.
    19           12-122 provides:
                        provides: "The
                                   "The superior
                                         superior court,
                                                   court, in
                                                          in addition
                                                             addition to
                                                                       to the
                                                                           the Powers
                                                                                powers conferred
                                                                                       conferred by
                                                                                                 by constitution,
                                                                                                    constitution, rule
                                                                                                                  rule or
                                                                                                                       or statute,
                                                                                                                          statute, may
                                                                                                                                   may
    proceed  accordingto
    proceed according   to the
                            thecommon
                                common law."
                                          law."
28 11" Munday
       Munday Group
                Group Response    Brief at 1.
                       Response Brief       l.
                                                                                                                        76467
                                                                 5
                                                                 5                           DECISION no.
                                                                                             DECISION NO.
                Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 25 of 51

                                                                                  DOCKET NO.
                                                                                  DOCKET NO. WS-02987A-l7-0192
                                                                                             WS-02987A-17-0192

  l               27.   The Munday
                            Munday Group
                                   Group further
                                          further states that itit does
                                                  states that      does not
                                                                        not object
                                                                            object to the Complaint being
                                                                                                    being stayed
                                                                                                          stayed
  2    pending
       pending the
               theoutcome
                   outcomeof
                          of the
                             the federal
                                 federal trial. However,
                                                However,the
                                                         theMunday
                                                             MundayGroup
                                                                    Grouprequests
                                                                          requeststhat
                                                                                   that the
                                                                                        the Complaint be
  33 stayed
     stayed until
            untilthe
                  theearliest
                      earliestof
                               of the
                                  thefollowing
                                      following two
                                                two occurrences:
                                                    occurrences:
  4                     (a)
                        (a)           ofthe
                                  One of the defendants in the
                                                           the federal
                                                               federal trial
                                                                       trial pleads
                                                                             pleads guilty to a crime,
                                                                                                crime; or
  55                    (b)       The conclusion
                                      conclusion of
                                                 of the
                                                    the federal trial.

 6                28.
                  28.       Munday Group
                        The Munday Group also states that itit has
                                              states that      has no
                                                                   noobjection
                                                                      objection to the
                                                                                   the Commission
                                                                                       Commission deferring
                                                                                                  deferring to

     theSuperior
  7 the  SuperiorCourt
                 Court on
                       on their
                          their alleged violations
                                        violations of
                                                   ofthe
                                                      the RICO
                                                          RICOstatute
                                                               statute in Count
                                                                          Count Two.
                                                                                Two.

 8                29.   The Munday
                            Munday Group
                                   Group argues
                                         argues that
                                                that the Commission
                                                         Commission has jurisdiction over the
                                                                    has jurisdiction       the remaining
                                                                                                remaining
 9 Counts
   Counts Three
          Three through
                through Eight
                        Eight because the Commission
                              because the Commission has
                                                     has the
                                                         the authority
                                                             authority to
                                                                       to order money
                                                                                money damages,
                                                                                      damages;
   Johnson Utilities
10 Johnson Utilities is a public fiduciary,
                                 fiduciary;and
                                            and Johnson
                                                Johnson Utilities
                                                        Utilitieshas
                                                                  has aa contract
                                                                         contract with
                                                                                  with its
                                                                                        itscustomers.
                                                                                           customers.
ll Iv.
11 I V.           Discussion
12
12                      Standard of
                        Standard of Review
                                    Review

1 "3
13                30.
                  30.   When determining
                             determining aa Rule
                                            Rule 12(b)(6)
                                                 l2(b)(6) motion
                                                           motiontotodismiss,
                                                                      dismiss,the
                                                                               theCommission
                                                                                  Commission must look only
                                                                                             must look
14 to the
      the Complaint itself and consider
                    itself and consider the
                                        the factual
                                            factual allegations
                                                    allegationscontained
                                                                contained therein.12
                                                                           therein.'2 The
                                                                                      TheCommission
                                                                                          Commissionmust
                                                                                                    must
15
15     also assume
            assumethe
                   thetruth
                       truthofofthe
                                 thefactual
                                     factualallegations
                                             allegationsand
                                                         andindulge
                                                              indulgeallallreasonable
                                                                            reasonableinferences
                                                                                        inferencestherefrom."
                                                                                                    therefrom." The

16 motion
   motion to dismiss should
                     should be
                            be denied
                               denied unless
                                      unless itit appears
                                                  appears certain
                                                          certainthat
                                                                  thatthe
                                                                       theclaimant(s)
                                                                           claimant(s) would
                                                                                       would be entitled
                                                                                                entitled to

17
17 no
   no relief under any state
             under any          facts which
                       state of facts which is susceptible of proof
                                               susceptible of proof under
                                                                    under the claim
                                                                              claim as
                                                                                    as stated.14
                                                                                       stated. I4 The
18
18     Commission hashistorically
       Commission has historically disfavored
                                   disfavored granting
                                              granting motions
                                                       motions to
                                                               to dismiss,
                                                                  dismiss, electing
                                                                           electing to allow
                                                                                       allow most
                                                                                             most cases
                                                                                                  cases to
   proceed to
19 proceed to aa hearing
                 hearing in
                          inorder
                            orderto
                                  todevelop
                                    develop aa full and
                                                    and complete
                                                        complete evidentiary record.

20                      Resolution

21                31.
                  31.   The Commission
                            Commission has
                                       has broad constitutional and statutory
                                                 constitutional and statutorypowers
                                                                              Powers over
                                                                                     over many
                                                                                          many aspects
                                                                                               aspects of
22 public service corporations,I
   public service corporations,'5  andover
                                 5 and over its
                                            its long history, "the Commission
                                                                   Commission has
                                                                              has developed specialized
23 expertise in matters
   expertise in          relatedto
                matters related  to its
                                    its regulation
                                        regulationof
                                                   of the
                                                      the service
                                                          service and
                                                                  and financial
                                                                      financial aspects of public
                                                                                aspects of public service
24 corporations."'6
   corporations."I6 However,
                    However,Arizona
                             Arizonacourts
                                      courtshave
                                             haveconcluded
                                                  concludedthat
                                                            thatclaims
                                                                 claimsbased
                                                                        based upon
                                                                              upon "theories
                                                                                   "theories of
                                                                                             oftort
                                                                                                tort and
                                                                                                     and
25 contract are far
   contract are far afield
                    afield of
                           ofthe
                              the Commission's
                                  Commission's area
                                               area of
                                                    ofexpertise
                                                       expertiseand
                                                                 and statutory
                                                                      statutory responsibility,
                                                                                responsibility, and
                                                                                                and are the
26 '2inCullen v. Auto-Owners Ins.
       Cullen v.              Ins. Co.,
                                   Co., 218 Ariz. 417, 420, 189 P.3d 344, 346 (2008).
       13
       13ld.
          Id.
27 1414Long
        Longv.v.Portland
                 PortlandCement
                         Cement Co., 89 Ariz.
                                        Ariz. 366,
                                              366,368,
                                                   368 362
                                                       362 P.2d
                                                           P.2d741,
                                                                741 742
                                                                    742(1961).
                                                                        (l96l).
       15Campbell
       '5 Campbell v. Mountain
                      Mountain States
                               States Telephone & Telegraph Co., 120 Ariz. 426,
                                                                           426 427.
                                                                                427. 586
                                                                                     586 P.2d 987, 988 (Ariz.
                                                                                                       (Ariz. App. lI 978).
                                                                                                                      978 )
28 16  Id.atat431,
   16 Id.      43 I,586
                     586P.2d
                         p.2d at
                              at 992.

                                                                                                     76467
                                                              66                        DECISION no. 76467
                                                                                        DECISION NO.
            Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 26 of 51
                                                                                                         NO.WS-02987A-17-
                                                                                                  DOCKET no.
                                                                                                  DOCKET                  0192
                                                                                                             WS-02987A-17-0192

 1 type
 1 type of
        of traditional
           traditional claims            our trial
                                   which our
                       claims with which             courts of
                                              trial courts     general jurisdiction
                                                            ofgeneral                are most
                                                                        jurisdiction are      familiar and
                                                                                         most familiar and
 2   capable
     capableof  dealing."'7
             ofdealing.-17

 3             32.
               32.        In Count One, the
                             Count One,      MundayGroup
                                         the Munday               thatthe
                                                          allegesthat
                                                    Groupalleges                 and charges
                                                                           rates and
                                                                       therates              that resulted
                                                                                     charges that          from
                                                                                                  resulted from

       issuanceofofDecision
   the issuance
 4 the            Decision No. 72579are
                            No.72579             and/orunreasonable.
                                         unlawfuland/or
                                     areunlawful                                  A.R.S.§§40-246(A),
                                                                     PursuanttotoA.R.S.
                                                        unreasonable.Pursuant             40-246(A).
 5   the
     the reasonableness     anyrates
         reasonablenessofofany            chargesmay
                                ratesororcharges          challengedby
                                                  maybebechallenged       complaint signed
                                                                     byaacomplaint            not less
                                                                                           by not
                                                                                    signed by          than
                                                                                                  less than
 6 twenty-five consumers.'8  We therefore
               consumers. I8 We                       the Munday
                                 therefore find that the               has alleged
                                                                 Grouphas
                                                          MundayGroup                        facie case
                                                                                       primafacie
                                                                           alleged aa prima         case
 7 against
   againstJohnson
           JohnsonUtilities      Count One.
                              in Count
                   Utilities in             Accordingly, Respondents
                                       One. Accordingly, Respondents Johnson's Motion to Dismiss
                                                                               Motion to         Count
                                                                                         Dismiss Count
 8 One is denied.
          denied.

 9             33.
               33.        with respect
                          With                   Two, the
                                respect to Count Two,             Groupstates
                                                           Munday Group
                                                       the Munday              that itit has
                                                                        states that          no objection
                                                                                         has no           to the
                                                                                                objection to the
10
10 Commission
   Commission deferring to the
              deferringto       SuperiorCourt
                            the Superior       onits
                                         Courton          claim. Given
                                                     RICOclaim.
                                                  itsRICO                     there is
                                                                        that there
                                                                 Given that            no objection
                                                                                    is no           to
                                                                                          objection to

11 dismissing
11            Count Two,
   dismissing Count      and given
                    Two, and        the clear
                             given the         language of
                                        clear language     A.R.S. §§ 13-2314.04
                                                        of A.R.S.                    the Superior
                                                                                that the
                                                                     13-2314.04 that              Court
                                                                                         Superior Court
12 has
   hasjurisdiction
       jurisdiction to adjudicate RICO claims,
                       adjudicate RICO                 that Count Two
                                               we find that
                                       claims, we                            be dismissed.l9
                                                                      shouldbe
                                                                  Twoshould     dismissed.°
13             34.                                                           claims based
                                                                      assert claims
                                                            Complaintassert
                          Counts Three through Seven of the Complaint               based upon theories of
                                                                                          upon theories    tort
                                                                                                        of tort

14
14 and           law. As
       contract law.
   and contract          discussed above,
                      Asdiscussed         since the
                                   above, since      Commission does
                                                 the Commission      nothave
                                                                doesnot      jurisdiction to
                                                                        havejurisdiction     adjudicate
                                                                                          to adjudicate

15 claims based
          basedupon  theoriesof
                upontheories     tortand
                              oftort      contractlaw,
                                      andcontract       we find
                                                   law, we      that Counts
                                                           find that              through Seven
                                                                            Three through
                                                                     Counts Three               should
                                                                                          Seven should
16 be
   he dismissed.2°
      dismissed.20

17
17             35.            Complaint asserts
                          The Complaint         various claims
                                        asserts various        against parties
                                                        claims against          that are
                                                                       parties that          public service
                                                                                         not public
                                                                                     are not         service
18 corporations,
   corporations, namely                         International,2I and
                                        Johnson Internationa1,21
                 namely the Commission, Johnson                             However, as
                                                                     R&R.22 However,
                                                                 and R&R.22          as the Munday
                                                                                        the Munday

19 Group concedes,
19 Group               Commission'sjurisdiction
                   theCommission's
         concedes,the                            to adjudicate
                                    jurisdictionto              complaints isis limited
                                                     adjudicatecomplaints                   public service
                                                                                         to public
                                                                                 limited to        service
20 corporations.
   corporations. Accordingly,     findthat
                              we find
                 Accordingly, we            theCommission.
                                       thatthe             Johnson International,
                                               Commission, Johnson International, and     should be
                                                                                      R&R should
                                                                                  and R&R        be
21   dismissed
     dismissed as Respondentstotothe
               asRespondents           Complaint. Since
                                   theComplaint.        JohnsonUtilities
                                                  Since Johnson           is the
                                                                Utilities is          remainingRespondent
                                                                                 only remaining
                                                                             the only           Respondent
22 to this proceeding, we also
           proceeding, we                      Eight (asserting
                                         Count Eight
                          also find that Count        (asserting joint  and several
                                                                 .joint and         liability amongst
                                                                            severalliability          all
                                                                                              amongst all
23

24        Id. at
      "17ld.                 P.2dat
                       586 P.2d
              at 432, 586             993.The
                                   at993.                             Courthas
                                                           SupremeCourt
                                                 Arizona Supreme
                                            TheArizona                              alsoheld
                                                                               hasalso                "theconstruction
                                                                                                that"the
                                                                                           heldthat                           validity of
                                                                                                                         andvalidity
                                                                                                           constructionand                  contract are
                                                                                                                                       ofaa contract are
     judicial functions                                  Commission." Id.
                                  the courts, not the Commission."
                  functions for the                                         ld. at  431 586
                                                                                 at 431,   586 P.2d
                                                                                                P.2d atat 992,
                                                                                                          992, citing  Trico Eleclric
                                                                                                               citing Trice             Cooperative v.
                                                                                                                              Electric Cooperative     v.
     Ra/sion, 67 Ariz. 358.
     Ralston,                358, 196          470(l948).
                                         p.2d470
                                   196P.2d         (1948).
25                                                                                                                             Utilities.
                                                                                                                     JohnsonUtilities.
                                                                                                                  of Johnson
     ISis The    Complaint contains
           The Complaint                    signaturesof
                                        the signatures
                              contains the                   thirty-two water
                                                          ofthirty-two                wastewater customers
                                                                                 and wastewater
                                                                         water and                   customers of
      19         MundayGroup's
            TheMunday
       19 The                        requests for
                            Group's requests               damagesand
                                                for treble damages           attorneys fees under the RICO statute are also dismissed.
                                                                       andattorneys'    fees   under   the RICO   statute are also   dismissed.
26
     20
     20 The      MundayGroup's
           TheMunday                 request for
                            Group's request       damages(punitive or compensatory) is
                                              for damages     (punitive  or compensatory)          also dismissed.
                                                                                                is also  dismissed.
     Eu                lntemationalisisan
            JohnsonInternational
     21 Johnson                            anaffiliate   of Johnson
                                               affiliate of                          but is
                                                                         Utilities, but
                                                             JohnsonUtilities,               not aa public
                                                                                          is not                       corporation regulated
                                                                                                              service corporation
                                                                                                      publicservice                              by the
                                                                                                                                      regulated by   the
27   Commission.
     22R&R
     22     R&Risisaffiliated   with James
                     affiliated with  James Norton,       defendantin
                                              Norton, aa defendant             federal trial,
                                                                          the federal
                                                                       in the                  but is
                                                                                        trial. but is not           service corporation
                                                                                                             public service
                                                                                                      not aa public                        regulated by
                                                                                                                             corporation regulated    by
28
28   the Commission.

                                                                                                                                     76467
                                                                                                                                     76467
                                                                         7
                                                                         7                               DECISION no.
                                                                                                         DECISION NO.
             Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 27 of 51

                                                                             DOCKET no.
                                                                             DOCKET     WS-02987A-17-01922
                                                                                    NO.WS-02987A-17-019

  1 Respondents)
  1                       and should
    Respondents) is moot, and                     dismissed.
                                     therefore be dismissed.
                              should therefore

  2            36.
               36.     The Munday Group requests  thatCount
                                        requests that       Onebe
                                                      CountOne     stayedpending
                                                                bestayed          theearlier
                                                                          pendingthe                guilty
                                                                                              of aa guilty
                                                                                      earlierof

  3     plea        of the
                one of
             by one
        plea by            defendantsin
                       the defendants    thefederal
                                      inthe                orthe
                                                     trial,or
                                             federaltrial,                   ofthat
                                                                  conclusionof
                                                              theconclusion                 However, we
                                                                                     trial. However,
                                                                                thattrial.              find that
                                                                                                     we find that
  44 aa more
        more prudent
             prudent course  of action
                      courseof                  to stay
                                             be to
                                       would be
                                actionwould                   One until
                                                        Count One
                                                   stay Count           all appeals,
                                                                  until all          if any,
                                                                            appeals, if      have been
                                                                                        any, have been
  5 exhausted,    thatthere
               sothat
    exhausted,so                 finalityto
                       thereisisfinality     theresults
                                          tothe                  federaltrial.
                                                             thefederal
                                                 resultsofofthe                 We also
                                                                         trial. We       find that
                                                                                   also find              is reasonable
                                                                                               that itit is   reasonable
  6 and                 orderthe
        appropriatetotoorder
    and appropriate              MundayGroup
                              theMunday       tofile
                                        Groupto              in this
                                                      notice in
                                                 file notice         docket once
                                                                this docket      the federal
                                                                            once the         trial has
                                                                                     federal trial has
  7 concluded. and all
    concluded, and     appeals, if
                   all appeals,    any, have
                                if any,      been exhausted.
                                        have been exhausted.
  88                                          CONCLUSIONS OF LAW
                                              CONCLUSIONS
  9
  9            l.
               1.      JohnsonUtilities,
                       Johnson           LLC is aa public
                               Utilities,LLC              service corporation
                                                   publicservice              withinthe
                                                                  corporationwithin     meaningof
                                                                                     themeaning           XV
                                                                                                  ArticleXV
                                                                                                ofArticle

10 ofofthe
10          ArizonaConstitution
        theArizona  Constitution and A.R.S. §§40-246.
                                 andA.R.S.    40-246.
1l l1          2.
               2.      The Commission has
                                      has jurisdiction  over Johnson
                                           jurisdiction over         Utilities, LLC
                                                             JohnsonUtilities,      and the
                                                                                LLC and      subject matter
                                                                                         the subject        of
                                                                                                     matter of
12 this
12      docket.
   this docket.

13
13             3.      No evidence
                       No           has been
                          evidence has         presented in
                                         been presented       this matter
                                                          in this         and the
                                                                   matter and     allegations contained
                                                                              the allegations           in the
                                                                                              contained in the
14      Formal Complaint have
        Formal Complaint          yet been
                              not yet
                         have not          adjudicated.
                                      been adjudicated.
15
15             4.
               4.      As discussed
                       As           herein, the
                          discussed herein,            Complaint in
                                                Formal Complaint
                                            the Formal              its entirety
                                                                 in its          should be
                                                                        entirety should    dismissed, with
                                                                                        be dismissed, with
16  prejudice,as
16 prejudice,             ArizonaCorporation
                      theArizona
               astotothe                      Commission,Johnson
                                  CorporationCommission,           International, Inc.,
                                                          Johnson International,            R&R Partners,
                                                                                        and R&R
                                                                                  Inc., and     Partners.
17 Inc.
17 Inc.
18             5.
               5.      As discussed herein, Counts
                          discussed herein,        Two through
                                            CountsTwo  through Eight     the Formal
                                                               Eight of the                   should be
                                                                                    Complaint should
                                                                             Formal Complaint        be
10 dismissed.
19             with prejudice.
    dismissed, with prejudice.
20
20                                                       ORDER
                                                         ORDER
2.1
21             IT IS             ORDERED that
                       THEREFORE ORDERED
                   IS THEREFORE                 the Formal
                                          that the         Complaint is
                                                    Formal Complaint           dismissed, with
                                                                        hereby dismissed,
                                                                     is hereby            with
22 prejudice,
22  prejudice, as to            Arizona Corporation
                     Respondent Arizona
                  to Respondent          Corporation Commission, Respondent Johnson
                                                     Commission, Respondent  Johnson
23 International,
23 International, Inc., and Respondent
                  Inc., and            R&R Partners, Inc.
                            RespondentMR             Inc.
24
24             IT IS FURTHER         that the
                             ORDEREDthat
                     FURTHER ORDERED          Formal Complaint
                                          the Formal           is hereby
                                                     Complaint is                   with prejudice
                                                                         dismissed, with
                                                                  hereby dismissed,      prejudice
25                   Two through
        as to Counts Two         Eight.
                         through Eight.
26             IT IS FURTHERORDERED
                  IS FURTHER         that the
                             ORDEREDthat      Formal Complaint
                                          the Formal           is hereby
                                                     Complaint is hereby stayed,    to Count
                                                                                 as to
                                                                         stayed. as          One
                                                                                       Count One

    againstJohnson
27 against  Johnson Utilities, LLC.
                    Utilities, LLC.

28             IT IS         ORDEREDthat
                     FURTHERORDERED
                  IS FURTHER                                Respondent Johnson
                                                        and Respondent
                                           Complainantsand
                                      thatComplainants                 Johnson Utilities, LLC shall
                                                                               Utilities, LLC shall

                                                                                                         76467
                                                                                                         76467
                                                          8
                                                          8                       DECISION no.
                                                                                  DECISION NO.
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 28 of 51

                                                                            DOCKET NO.
                                                                                   no. WS-02987A-l 7-0192
                                                                                       WS-02987A-17-0192

  l1   file with Docket Control
                        Control adjoint
                                a joint status report on the proceedings
                                                             proceedings in
                                                                         in United
                                                                            United States v.v. Pierce,
                                                                                               Pierce et al.,
                                                                                                         aL, CR-
 2     17-00713-PHX-JJT (D.
       17-00713~PHX-JJT (D. Ariz.
                            Ariz. May
                                  May 23,
                                      23, 2017)
                                          2017)within
                                                withinten
                                                       ten (10)
                                                           (10) calendar
                                                                calendar days
                                                                         days after
                                                                              after that
                                                                                    that matter
                                                                                         matter is
                                                                                                is resolved.
 3            IIT
                T IIS
                    S FFURTHER
                        URT HER O RDERED th
                                ORDERED     a t Complainants sh
                                          that                  all ffile
                                                             shall    ile w ith Do
                                                                          with     ck et Co
                                                                                Docket      n tr o l, as aa
                                                                                         Control,
    complianceitem
 4 compliance  itemininthis
                        this docket, notice once all criminal proceedings
                                                              proceedings involving
                                                                          involving the
                                                                                    the indictment
                                                                                        indictment of
                                                                                                   of former
 5 Commissioner Gary Pierce have concluded, and
                                            and all
                                                all appeals,
                                                    appeals, if
                                                              if any,
                                                                 any, have
                                                                      have been
                                                                           been exhausted.
                                                                                exhausted. The notice

 6 shall also include aa statement indicating whether the Complainants would like to
                                                                                  to proceed with their
 7 Formal
    FormalComplaint.
          Complaint.
 8            IT IS FURTHER
                    FURTHER ORDERED
                            ORDEREDthat
                                    thatthis
                                         this Decision
                                              Decision shall
                                                       shall become
                                                             become effective immediately.
 99                    BY ORDER
                          ORDER OF THE ARIZONA
                                       ARIZONA CORPORATION COMMISSION.

1()
10                                  /


11
ll
                CHAIRMAN           RESE                                  COMMISSIONER DUNN
12
12

13                4                                                                          24
14 CO MMI SSI O NER TO
    COMMISSIONER       BI N
                    TOBIN                 CO           IONER OLSO
                                                       IONER                     OMMISSIONER BBURNS
                                                                                 COMMISSIONER   RNS
14
15

16
                                               IN WITNESS
                                                   WITNESS WI       IEREOF, 1,
                                                               WHEREOF,            TED VOGT,
                                                                                I, TED  VOGT, Executive
                                                                                               Executive Director
                                                                                                           Director of
                                               the Arizona
                                                    Arizona Corporation       Commission, have
                                                              Corporation Commission,         have hereunto   set my
                                                                                                   hereunto set
17
                                                      and caused
                                               hand and   caused the
                                                                   the official
                                                                       official seal of the Commission
                                                                                            Commission to be affixed
                                                      C piton, in the City
                                               at the c4pitol,         City of Phoenix,
                                                                                Phoenix, this     I 'I 44%
                                                                                                       "*         day
1$
18
                                               of pin
                                               of    I\70v¢h*~4¢/
                                                           vt.ht                 2017.

19
19

2(1
20                                             TED VOGT
                                               EXECUTIVE DIRECTOR
21
22
22     DISSENT

23
24 DISSENT
   SMH/rt
25

26

27
27
2$
28
                                                                                                         76467
                                                         99                      DECISION no.
                                                                                 DECISION NO.
          Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 29 of 51



      SERVICE LIST FOR:                                       MUNDAY,
                                                   DELTON MUNDAY,        ET   AL.   v.    JOHNSON
 1
 1                                                 UTILITIES, LLC

 2    DOCKET NO.:
      DOCKET                                       WS-02987A-17-0192
                                                   WS-02987A-17-0192
 3
 3    B. Lance Entrekin
 4
      THE
      T HE ENTREKIN
            ENT REKI N LAW LAW FIRM
                                FI RM
            North 16th
      5343 North   16th Street
 55   Phoenix, AZ
                AZ 85016
      Attorneys for the Munday Group
 6    lance a entrekinlaw.com
      .lance((cntrckin1uw.com
 7    administratord:entrekinlaw.com
      administrator"acntrckin1z1w.com
 7    Consented to
      Consented    toService
                       Serviceby
                               b Email
 8
   Gary Drummond
        Drummond
 9 5230  E. Shea
            Shea Boulevard,
                   Boulevard, Suite 200
   Scottsdale, AAZZ 85254
10
   Daniel E.
   Daniel E.Freudenberg
              Fredenberg
11
ll
   Christian C.
   Christian  C. M.
                  M. Beams
12 Catherine
   Catherine S.S. Adams
                  Adams
   FREDENBERG BEAMS   BEAMS
        N. 7th
13 4747 N.
13          7th Street,
                 Street, Suite
                         Suite 402
                               402
   Phoenix, AZAZ 85014
14 Attorneys
   Attorneys for
               tor Johnson
                   JohnsonUtilities,
                              Utilities, LLC and
   JohnsonInternational,
   Johnson   International. Inc.
                             Inc.
15

16 Michael S. Rubin
   DICKINSON WRIGHT  WRIGHT PLLC
   1850 N.
17 1850      Central Avenue,
          N. Central   Avenue, Suite 1400
   Phoenix, AZAZ 85004
18 Attorneys for R&R       Partners, Inc.
                     R&R Partners,
   \1Ruhin   Z/dickinson-wris1ht.com
   Mitubin:iidickinson-wright.com
19
   Consented
   Consented to    toService
                      Servicebyb Email
20
   Andy Kvesic, Director
21 Legal  Division
   ARIZONA CORPORATION COMMISSION
22 1200
22 1200 West Washington Street
   Phoenix,
   Phoenix, AZ AZ 85007
                     85007
   Legall)i\
   l.cuz\1l)i\ al
               a anc.$2()\
                  11464
23 ulildivscrx icon cmnil21 tn/ccum
   utildivservicebvemail(a,azcc.um
24 Consented      to Service
                  to  Servicebyb Email
                                 Email

25

26

27

28
                                                                                         76467
                                                                                         76/167
                                                    10                 DECISION no.
                                                                       DECISION NO.
         Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 30 of 51



     SERVICE LIST FOR:                            DELTON MUNDAY,        ET   AL.   v.   JOHNSON
 1                                                UTILITIES, LLC
 22 DOCKETNO.:
     DOCKET NO.:                                  WS-02987A-17-0192
 33 B. Lance
       Lance Entrekin
 4
    THE
    T H E ENTREKIN
          E N T R E K I N LAW
                          LAW FFIRM
                                IRM
    5343 North    16th Street
          North 16'h
  5 Phoenix, AZ
  5            AZ 85016
    Attorneys for the
                    the Munday
                         Munday Group
                                 Group
    Iance(frentrek in law.com
 6 1ance'acntickinlauzcom
                   (.
    administrator(dentrekinlaw.com
    administrator   aentrekin1aw.co1n
  7
    Consented to Service by   b Email

 8
    Gary Drummond
           Drummond
 9 5230 E. Shea Boulevard, Suite 200
    Scottsdale,
    Scottsdale, AZ AZ 85254
10
    Daniel E.
    Daniel      Fredenberg
             E.Freudenberg
11 Christian
11  Christian C.C. M.
                    M. Beams
    Catherine S. S. Adams
                    Adams
12
    FREDENBERG
    F R E D E N B E R G BEAMS
                        B EA MS
13  4747 N.
la 4747       7th Street,
           N. 7th  Street, Suite 402
    Phoenix, AZ     85014
                AZ 85014
14 Attorneys
14  Attorneysfor forJohnson
                     Johnson Utilities, LLC and
                                            and
    Johnson    International,
    Johnson International, Inc.Inc.
15
15

16 Michael S. Rubin
              Rubin
   DICKINSON     WRIGHT PLLC
   DICKINSON WRIGHT
17 1850
   1850 N.
        N. Central
           Central Avenue, Suite 1400
                                  1400
   Phoenix, AZ 85004
18 Attorneys
   Attorneys for R&R
                 R&R Partners,
                      Partners, Inc.
   Mu1winjudl    tso1i-"right.com
   MRubiradickinson-wright.com
19
19 Consentedto
   Consented   toService
                  Servicebyb Email
20
   Andy Kvesic, Director
21 Legal Division
   A R I Z O N A CORPORATION
   ARIZONA        CORPORATION C     COMMISSION
                                     OMMI S S I ON
22                Washington Street
   1200 West Washington
   Phoenix, AZ
   Phoenix,         85007
                 AZ 85007
23 I .egalDiv@azcc.gov
   LCL'ZllDlV{(I8E1ZCC.QOV
   uti ldivservicebyemail'ri;anc.gov
   utildivservicehvcmail'ri?azcc.uov
24 Consented                 b Email
                  to Service by E mail


25

26

27

28

                                                                                        76467
                                                                                        76467
                                                     11               DECISION no.
                                                                      DECISION NO.
Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 31 of 51




        9
EXHIBIT 9




                                                    EXHIBIT 9
                 Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 32 of 51

        OR I INAL                    N EW APPLICATION
                                     NEW
                            BEFORE THE
                            BEFORE
                                          IWPLICATIO N
                                   THE AR1zonAl¢;QgRQ§AT1o
                                       ARIZONAMMFATIC
                                                                                        1(1,111 illl II)
                                                                                     IIIUNIIUNI
                                                                                      ll y y1144414434
                                                                                                UI!! UIIHH UH
                                                                                                            III
             l                            AZ
                                          A CORP
             2
                  COMMISSIONERS             COCKETCOMMISSION
                                           288§a°851»¢48§¢o~       COUTRot
             3    TOM  FORESE,Chairman
                  TOM FORESE, Chairman                 LA DEC
                                                       2311 [FC29
                                                                29 Ir) 9: FH,
             3
                  BOB BURNS
                  BOB                                                     n't
             4
                  ANDY TOBIN
                  ANDY
                  BOYD DUNN
                  BOYD
                  JUSTIN OLSON
                         OLSON                                                              WS-02987A-17-0392
                                                                                            WS-02987A-17-0392
             5
                  [N
                  IN THE MATTER
                           MATTER OFOF THE
                                        THE APPLICATION
                                             APPLICATION             DOCKET
                                                                     DOCKET no.
                                                                            NO.WWS-02987A-17-
                                                                                 S-02987A-l7-
             6    OF
                  OF JOHNSON UTILITIES, L.L.C., FOR
                      JOHNSON    UTILITIES,  L.L.C., FOR A
                  DETERMINATION OF THE
                  DETERMINATION      OF  THE  FAIR   VALUE                         APPLICATION
                                                                                   APPLICATION
             7
                  OF
                  OF ITS
                       ITS WWATER
                             ATER AND ANDW WASTEWATER
                                            ASTEW ATER
                  UTILITY PLANT AND PROPERTY,
                  UTILITY   PLANT   AND   PROPERTY, FORFOR                      ArizonaCorporation
                                                                                Arizona Corporation Cumnnission
                                                                                                   Commission
             8    INCREASES IN
                  INCREASES   IN ITS RATES  AND  CHARGES                            D OCKE TE D
                                                                                    DOCKETED
                  FOR WATER AND WASTEWATER
             9    UTILITY
                  UTILITY SERVICE,
                            SERVICE, AND
                                       AND FOR
                                            FOR RELATED
                                                  RELATED
                  APPROVALS.
                  APPROVALS.                                                          DEC 2292m7
                                                                                      DEc   9 2017
            10

            ll
            11                                                                        "°"E1tD¥
gym
-13
-=..        12           Johnson Utilities, L.L.C.
                         Johnson Utilities, L.L.C. ("Johnson Utilities" or
                                                   ("Johnson Utilities" or the
                                                                            the "Company")
                                                                                "Company")hereby
                                                                                           hereby applies
                                                                                                  applies
9 : 9
889'        13   for an order
                        order establishing
                              establishingthe
                                           thefair
                                               fair value
                                                    value of
                                                          of its plant
                                                                 plant and
                                                                       and property
                                                                           property used
                                                                                    usedfor
                                                                                         for the
                                                                                              theprovision
                                                                                                  provision of
                                                                                                            of
0e.¢
¢ 8 oZ(
U s §;;
  ae.- .-   14         utility service
                 water utility  serviceand
                                       and wastewater
                                           wastewater utility
                                                      utilityservice,
                                                              service,and
                                                                       andfor
                                                                           forpermanent
                                                                               permanentincreases
                                                                                         increases in its
                                                                                                       its rates
                                                                                                           rates
3198
;'=.='s'         and charges
                     charges for
                              for water
                                  water utility
                                        utility service
965° 15          and                            service and
                                                        and wastewater utility service
                                                            wastewater utility service as
                                                                                       as described
                                                                                          described in this
Q;
882
g o
            16   application ("Application")
                 application ("Application") and
                                              and the
                                                   theaccompanying
                                                       accompanyingattachments.
                                                                    attachments.                In
                                                                                                In support
                                                                                                    support thereof,
                                                                                                             thereof,
U r
            17 Johnson Utilities states as
               Johnson Utilities        as follows:
                                            follows:

            18           l.
                         1.     Johnson Utilities is
                                Johnson Utilities is an
                                                     an Arizona
                                                        Arizona public
                                                                 public service
                                                                         service corporation
                                                                                  corporation engaged
                                                                                              engaged in
            19 providing water
                         water and
                               and wastewater utility services
                                   wastewater utility           in portions
                                                      services in  portions of
                                                                            of Pinal
                                                                               Pinal County,
                                                                                     County, Arizona,
                                                                                             Arizona,
            20   pursuant to certificates of
                                          of convenience and
                                                         and necessity
                                                             necessitygranted
                                                                       grantedby
                                                                               bythe
                                                                                  theArizona
                                                                                     Arizona Corporation
                                                                                             Corporation

            21   Commission  ("Commission")inin Decision
                 Commission ("Commission")      Decision 60223
                                                          60223(May
                                                                (May 27,
                                                                     27, 1997)
                                                                         1997) and
                                                                               and extended
                                                                                   extended in
            22   subsequent  dockets. As of
                 subsequent dockets.     of the
                                             the test
                                                  test year
                                                        year period
                                                              period which
                                                                     whichended
                                                                           ended June
                                                                                  June 30,
                                                                                       30, 2017,
                                                                                            2017, Johnson
                                                                                                   Johnson
            23   Utilities
                 Utilities was
                           was providing
                               providing water
                                         water service
                                                service totoapproximately
                                                             approximately25,615
                                                                           25,615service
                                                                                  service connections
                                                                                           connections and
            24   wastewaterservice
                 wastewater serviceto
                                    to approximately
                                       approximately 35,320
                                                     35,320 sewer
                                                            sewer laterals.
                                                                  laterals. The
                                                                            The Company's
                                                                                Company's wastewater
                                                                                          wastewater
            25   CC&N
                 CC&N isis larger
                            larger than
                                    than its
                                         its water CC&N
                                                   CC&N which
                                                        whichlargely
                                                              largelyaccounts
                                                                      accounts for
                                                                               for the
                                                                                    the difference in service
            26   connections.

            27           2.     For
                                For purpos  es of
                                     purposes  of Ari zona Adm
                                                  Arizona      i ni s trati ve Code
                                                           Administrative      Code ("A.A.C.")
                                                                                    ("A.A.C.") Rl 4-2-
                                                                                               R14-2-
                                                                             "Asa
            28   l03(A)(3)(q), Johnson
                 103(A)(3)(q),  Johnson Utilities
                                        Utilitiesisisclassified
                                                      classifiedas
                                                                 as aa Class
                                                                       Class "A"  utility
                                                                                  utility for
                                                                                           forboth
                                                                                               both its
                                                                                                     its water
                                                                                                         water and
                                                                                                               and
                    Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 33 of 51



              l    wastewaterdivisions.
                   wastewater divisions.

              22           3.
                           3.      Johnson Utilities' business
                                   Johnson Utilities'          office is located
                                                      business office     located at 5230 E.
                                                                                          E. Shea
                                                                                             Shea Boulevard,

              33             Scottsdale,Arizona
                   Suite 200 Scottsdale, Arizona 85254 and its telephone
                                                               telephone number
                                                                         number is
                                                                                 is (480)
                                                                                     (480) 998-3300.

              4
              4            4.      The Company's primary
                                                 primary management  contactisisBrad
                                                         management contact      BradCole.
                                                                                      Cole. Mr. Cole is the

              55   Chief Operating
                         OperatingOfficer
                                   Officer of
                                           of Hunt
                                              HuntMGT,
                                                   MGT, L.L.C.
                                                        L.L.C. ("Hunt
                                                                 Hunt Management").
                                                                      Management"). Hunt
                                                                                    HuntManagement
                                                                     ( "
                                                                                         Management
              6
              6    has aa management
                          managementservices
                                     servicesagreement
                                              agreementwhereby
                                                        wherebyit itprovides
                                                                     providesJohnson
                                                                              JohnsonUtilities
                                                                                      Utilitieswith
                                                                                               withcertified
                                                                                                    certified

              7
              7    operators, field
                              field technicians,
                                    technicians, laborers,
                                                  laborers, customer service personnel, meter reading personnel,
              8
              8    billing
                   billingand
                           andcollection
                              collectionpersonnel,
                                         personnel,bookkeeping
                                                   bookkeepingand
                                                               andaccounting
                                                                  accountingpersonnel,
                                                                             personnel, as well as various
                                                                                                   various

              9
              9    other services.
                         services. Mr.
                                   Mr.Cole
                                       Coleoversees
                                            oversees the
                                                      the provision
                                                           provisionofofemployees
                                                                         employeesand
                                                                                   and services
                                                                                        services to
                                                                                                  to Johnson
                                                                                                      Johnson
             10 Utilities
             10 Utilities on
                          on behalf
                             behalf of
                                    of Hunt
                                       Hunt Management.
                                            Management.
             1I
             11            5.      The person responsible for
                                       person responsible  for overseeing and
                                                                          and directing
                                                                              directing the conduct of this rate

u
             12
             12    application is Mr.
                                  Mr. Cole.
                                      Cole. Mr.
                                             Mr.Cole
                                                 Colewill
                                                      willbebeassisted
                                                               assistedby
                                                                        bythe
                                                                           theCompany's
                                                                               Company'srate
                                                                                         ratecase
                                                                                              case consultant,
2c a
-1§
i ls
933          13
             13    Thomas J.
                   Thomas J. Bourassa,
                             Bourassa,and
                                       andby
                                           bycounsel
                                              counselundersigned.
                                                      undersigned.Mr.
                                                                  Mr. Cole's mailing
                                                                             mailing address
                                                                                     address is 5310
                                                                                                5310 E.
090ee
563     of
ct g
¢ g if'
             14    Shea Boulevard,
                   Shea Boulevard, Suite
                                   Suite 2, Scottsdale,
                                            Scottsdale, Arizona
                                                        Arizona 85254; his telephone number is
                                                                                            is (480)
                                                                                               (480) 998-
U ; E
    erb      14                                                            telephone number
38.88
<   a<8
.t <q.v.
.1 -0 . e4
"§»:°'       15
             15    3300,
                   3300; and his e-mail
                                 e-mail address
                                        address is bcole@azvision.net.
                                                   bcole@azvision.net. Mr.
                                                                       Mr.Bourassa's
                                                                           Bourassa'smailing
                                                                                     mailingaddress
                                                                                             address is
                                                                                                     is 139
                                                                                                        139
§:E§3
i"" kit

Qu,U r
             16
             16    W. Wood
                      Wood Drive, Phoenix,
                                  Phoenix, Arizona
                                           Arizona 85029,
                                                   85029;his
                                                          his telephone
                                                               telephone number is (602) 246-7150;
                                                                                         246-7150; and
                                                                                                   and
UWCI"
sf18
Coo
O  n
C.dei        17 his e-mail address
             17            address is Qbll4@cox.net.
                                      tibll4@cox.net. All
                                                       Alldiscovery,
                                                            discovery,data
                                                                       datarequests
                                                                             requests and
                                                                                      and other
                                                                                          other requests  for
                                                                                                 requests for
             lg
             18    information
                   information concerning
                               concerning this
                                           this Application
                                                Applicationshould
                                                            shouldbe
                                                                   bedirected
                                                                      directedtotoMessrs.
                                                                                  Messrs. Cole
                                                                                          Coleand
                                                                                               and Bourassa
                                                                                                   Bourassa
             19
             19    via
                   via e-mail,
                       e-mail, with
                               withaa copy
                                      copytotocounsel
                                               counsel undersigned
                                                       undersigned at jeff@jeffcrockettlaw.com
                                                                      jeff@jeffcrockettlaw.com and
                                                                                               and aa copy
                                                                                                      copy to
                                                                                                           to

             20
             20    Gary Drummond, General Manager of Johnson Utilities, at gdrummond@azvision.net.
                                                     Johnson Utilities,
             21
             21            6.     Johnson Utilities' current
                                  Johnson Utilities' currentrates
                                                             rates and charges
                                                                       chargesfor
                                                                               forutility
                                                                                  utility service were approved
                                                                                          service were approved

             22
             22    by the Commission in Decision
                                        Decision 71854
                                                 71854 (August
                                                       (August25,
                                                               25,2010),
                                                                  2010),as
                                                                         as amended
                                                                            amended by Decisions 71910
                                                                                                 71910
             23
             23    (September 28, 2010),
                                  2010), 72089 (January
                                               (January20,
                                                        20, 2011),
                                                            2011), 72579
                                                                   72579 (September 15, 2011), 73284 (July
                                                                                                     (July

             24
             24    30, 2012), 73617 (December
                                    (December 12,
                                              12, 2012),
                                                  2012), 73992
                                                         73992 (July
                                                                (July 16, 2013), 74695
                                                                                 74695 (August
                                                                                       (August 12, 2014),

             25
             25    74701
                   74701 (August 21,
                                 21, 2014),
                                     2014), 75129
                                            75129 (June
                                                  (June 26,
                                                        26, 2015),
                                                            2015), using
                                                                   using aa test
                                                                             test year
                                                                                   year ended
                                                                                         ended December
                                                                                               December
             26
             26    31,2007.

             27
             27            7.     Increases  in the Company's
                                  Increases in      Company's operating
                                                              operatingexpenses
                                                                        expenses have
                                                                                 have outpaced
                                                                                      outpaced increases
                                                                                                increases in
             28
             28    revenues since the
                   revenues since  the last
                                       last rate
                                            rate case.
                                                 case. Thus, Johnson Utilities isis requesting
                                                             Johnson Utilities       requestingrate
                                                                                                rate increases
                                                                                                      increases for

                                                              -2-
                                                              -2-
                    Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 34 of 51



               1   both its
                   both  its water
                             water and
                                   and wastewater
                                       wastewater divisions.            Because
                                                                        Because the
                                                                                the rate bases for the
                                                                                    rate bases     the water
                                                                                                       water and
               2
               2   wastewater divisions
                   wastewater divisions are
                                        are both
                                            both negative,
                                                 negative, aa rate
                                                              rate of
                                                                   of return
                                                                       return approach
                                                                              approach is not
                                                                                          not appropriate.
                                                                                               appropriate.
               3
               3   Accordingly,the
                   Accordingly, therevenue
                                    revenue requirements
                                             requirements were determined based on
                                                               determined based on an
                                                                                   an operating
                                                                                      operating margin
               4
               4   approach rather
                   approach ratherthan
                                   thanaacost
                                          costof
                                               of capital
                                                   capital approach.
                                                           approach. The Company is
                                                                                  is proposing
                                                                                     proposing aa 10.0%
                                                                                                  10.0%
               5
               5   operating margin for
                                    for both
                                        both the water and
                                                       and wastewater
                                                           wastewaterdivisions.
                                                                      divisions.

               6
               6           8.     The Company agrees
                                              agrees to use
                                                        use its original
                                                                original cost
                                                                         cost rate
                                                                               rate base as its fair
                                                                                    base as     fair value
                                                                                                     value rate
                                                                                                           rate
               7
               7   base in this proceeding
                                proceeding to
                                           to minimize
                                              minimizedisputes
                                                       disputesand
                                                                andreduce
                                                                    reducerate
                                                                           rate case
                                                                                case expense.
                                                                                     expense.
               8
               8           9.     Filedwith
                                  Filed with this
                                              this Application
                                                   Applicationand
                                                               andincluded
                                                                   includedininthe
                                                                                the Direct Testimony of
                                                                                                     of Thomas
               9
               9   J. Bourassa are
                               are the
                                   theschedules
                                       schedulesrequired
                                                 requiredpursuant
                                                          pursuanttotoA.A.C.
                                                                       A.A.C. R14-2-103
                                                                              R14-2-103 for
                                                                                        for aa rate
                                                                                               rateapplication
                                                                                                    application

              10
              10   by a Class "A"
                              "A" utility.
                                  utility. The
                                            Thetest
                                                testyear
                                                     year utilized
                                                          utilized by
                                                                   by Johnson
                                                                       Johnson Utilities
                                                                               Utilities inin connection
                                                                                               connection with
                                                                                                          with the
                                                                                                               the
              11
              11   preparation of
                   preparation ofthe
                                  the rate
                                      rate schedules is the
                                                        the 12-month
                                                            12-month period ended
                                                                            ended June
                                                                                  June 30, 2017, as required
(Jus
Uo            12
              12      Decision 76336
                   by Decision 76336 in
                                      in Docket
                                         Docket WS-02987A-08-0180.
                                                WS-02987A-08-0180. Johnson
                                                                    Johnson Utilities
                                                                            Utilitiesrequests
                                                                                      requests that
                                                                                                that the
                                                                                                     the
-13
40
8.3:9
98'           13
              13                       this test
                   Commission utilize this   test year
                                                  year in connection
                                                          connection with this Application,
                                                                               Application, with
                                                                                            with appropriate
                                                                                                  appropriate
068
.:Li
- f


OLoetn
oz °' QS
Q
VOGo :1~
      g
   ¢¢fl       14
              14   adjustments to obtain
                   adjustments to obtain aa normal and
                                                   and more realistic
                                                            realistic relationship
                                                                       relationshipbetween
                                                                                    betweenrevenues,
                                                                                            revenues, rate
                                                                                                      rate base
gs."-1
   i i
< ers<4
    u. - 8,
. I£ i n i    15
              15   and expenses
                       expensesduring
                                duringthe
                                       theperiod
                                           periodin
                                                  in which
                                                     which the
                                                           the rates
                                                                rateswill
                                                                     will be in effect.
   uNc,
2 5E"Es4
     98
wej 8
Ra
2 5           16
              16           10.    During the
                                         the test
                                             test year, Johnson Utilities'
                                                  year, Johnson Utilities' adjusted
                                                                            adjusted gross
                                                                                     gross revenues
                                                                                            revenues from
                                                                                                     from the
                                                                                                          the
Una
o
Cr
==§
(JN
UN            17
              17   water division were
                                  were $11,675,735.
                                       $11,675,735. The adjusted operating income
                                                        adjusted operating income from
                                                                                  from the
                                                                                       the water
                                                                                           waterdivision
                                                                                                 division

              lg
              18       $(552,056), or
                   was $(552,056), or an
                                      anadjusted
                                         adjustedoperating
                                                  operatingmargin
                                                           margin of
                                                                  of negative 4.73%,
                                                                              4.73%,leading
                                                                                     leading to an
                                                                                                anoperating
                                                                                                   operating

              19
              19   income deficiency
                          deficiency of
                                     of$1,986,169
                                        $1,986,169 based upon aa 10%
                                                   based upon    10% operating
                                                                     operatingmargin.
                                                                               margin. The adjusted
                                                                                           adjusted fair
              20
              20   value
                   value rate
                         rate base
                              base is $(l02,398).
                                      $(102,398).       Johnson
                                                        Johnson Utilities
                                                                Utilities requests
                                                                           requests to
                                                                                    to increase
                                                                                        increase revenues
                                                                                                  revenues by
              21
              21   approximately $2,665,399 to
                   approximately $2,665,399  to provide
                                                provide aa 10.0%
                                                           10.0% operating
                                                                 operating margin
                                                                           margin for
                                                                                  for the
                                                                                      the water
                                                                                          water division,

              22
              22   which
                   which isisaa 22.83%
                                22.83% increase
                                        increase over
                                                 over the
                                                       the adjusted
                                                           adjusted and
                                                                    and annualized
                                                                        annualized test
                                                                                    test year
                                                                                         year revenues.
                                                                                              revenues.
              23
              23           ll.
                           11.    During
                                  During the
                                          the test
                                              test year, Johnson Utilities'
                                                   year, Johnson Utilities'adjusted
                                                                            adjusted gross
                                                                                      gross revenues
                                                                                             revenues from the
                                                                                                           the
              24
              24   wastewater division
                   wastewater division were
                                       were $l8,659,983.
                                             $18,659,983.               The adjusted
                                                                            adjusted operating income from
                                                                                     operating income from the
                                                                                                            the
              25
              25   wastewater division
                   wastewater division was $(l l5,463), or
                                           $(115,463),   oran
                                                            anadjusted
                                                               adjusted operating
                                                                        operating margin
                                                                                  margin of
                                                                                         ofnegative
                                                                                            negative 0.62%,
                                                                                                     0.62%,
              26
              26   leading to an
                              an operating
                                 operating income
                                            income deficiency
                                                   deficiency of
                                                               of$2,288,624
                                                                  $2,288,624 based
                                                                             based upon
                                                                                   upon aa 10%
                                                                                           10% operating
                                                                                               operating
              27
              27   margin.
                   margin. The
                           The adjusted
                               adjusted fair value rate base
                                             value rate  baseisis$(1,881,391).
                                                                  $(l,88l,39l). Johnson
                                                                                 Johnson Utilities
                                                                                         Utilitiesrequests
                                                                                                   requests to
              28
              28   increase revenues
                            revenues by
                                     by approximately
                                        approximately $3,071,633
                                                      $3,071,633 to
                                                                  to provide
                                                                     provide aa 10.0%
                                                                                10.0% operating
                                                                                      operating margin
                                                                                                margin for

                                                             -- 33 --
                   Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 35 of 51



            1         wastewater division,
                  the wastewater division, which
                                           which isisaa 16.46%
                                                        16.46%increase
                                                               increase over
                                                                        overthe
                                                                             the adjusted
                                                                                 adjusted and
                                                                                          and annualized test
            2
            2     year revenues.

            33            12.    As shown
                                    shown on Schedule H-2, page
                                             Schedule H-2, page 1l for
                                                                    for the
                                                                         the water
                                                                              water division,
                                                                                     division, the
                                                                                                the present
                                                                                                     present
            4
            4     monthly
                  monthly bill
                          billfor
                               foraa3/4-inch
                                     3/4-inchmetered
                                              meteredcustomer
                                                      customerusing
                                                              using an
                                                                    an average of 6,380 gallons is $29.10.
                                                                       average of
            5
            5     The proposed monthly bill for
                      proposed monthly       foraa3/4-inch
                                                   3/4-inchmetered
                                                            metered customer
                                                                     customer using
                                                                              using an average
                                                                                       average of 6,380
                                                                                                  6,380
            6
            6     gallons
                  gallons would be $35.97,
                                   $35.97, an
                                           an increase
                                              increaseof
                                                       of $6.87,
                                                          $6.87, or
                                                                 or 23.62%
                                                                    23.62% above
                                                                           above the
                                                                                  the present
                                                                                      presentrates.
                                                                                              rates. In
                                                                                                     In

            7
            7     addition, the
                  addition, the Company is
                                        is proposing
                                           proposing certain
                                                     certain changes  to its
                                                             changes to  its service
                                                                             service line
                                                                                     line and
                                                                                          and meter
                                                                                              meterinstallation
                                                                                                    installation

            8
            8     charges, as well
                  charges, as well as
                                   as changes
                                      changesto
                                              tocertain
                                                 certain of
                                                         of its other miscellaneous
                                                                      miscellaneous charges.
            9
            9             13.    As shown on Schedule
                                             Schedule H-2,
                                                      H-2, page
                                                           page 1l for
                                                                   for the
                                                                        the wastewater division, the
                                                                            wastewater division,  the present
                                                                                                      present
           10
           10     monthly bill
                          bill for
                                foraaresidential
                                      residential wastewater customer is
                                                  wastewater customer  is $40.98.
                                                                          $40.98. The proposed
                                                                                      proposed monthly
                                                                                               monthly bill
                                                                                                       bill

           11
           11     for aa residential
                         residential customer
                                     customer is $48.21, an increase of $7.23, or 17.64%
                                                            increase of           17.64% above
                                                                                         above the
                                                                                                the present
                                                                                                    present

U          12 rates. The
           12        TheCompany
                         Companyisisalso
                                     alsoproposing
                                         proposingchanges
                                                   changes to
                                                           to certain
                                                              certain of
                                                                      ofits
                                                                         itsmiscellaneous
                                                                            miscellaneous charges.
                                                                                          charges.
  8
ET
  5°       13 .
           13             14.    Johnson Utilities submits
                                 Johnson Utilities submits that its
                                                                 its current
                                                                     current rates
                                                                              rates and
                                                                                    and are inadequate to allow
                                                                                            inadequate to allow
:We
Oven,"
3§s:       14
           14         Company to obtain debt, maintain a sound
                  the Company                            sound credit
                                                               credit rating, and/or enable the Company to
36.82
<  3<8
.1   ¢
   T».:§
           15
           15     attract additional
                  attract additional capital on reasonable  and acceptable
                                                 reasonable and acceptableterms
                                                                           termsinin order
                                                                                     order to continue
                                                                                              continue the
                                                                                                       the
EE;
=¢"'=      16 investment in utility
                            utilityplant
                                    plantnecessary
                                          necessary to
                                                     toadequately
                                                        adequately serve
                                                                   serve customers.
                                                                         customers.
           16
>s'
g o*="
  of

U r        17
           17             15.    Attached
                                 Attached to this Application
                                                  Application as
                                                              as Attachment
                                                                 Attachment 1l are the water
                                                                                       water plant
                                                                                             plant and
                                                                                                   and
           18
           18     wastewater plant
                  wastewater plant descriptions
                                   descriptionsfor
                                                for Johnson
                                                    JohnsonUtilities.
                                                            Utilities.

           19
           19             16.    Attached hereto
                                          hereto as Attachment 2 are Johnson
                                                                     Johnson Utilities'
                                                                             Utilities' completed
                                                                                        completed water
                                                                                                  water use
                                                                                                        use
           20
           20     data sheetsfor
                  data sheets for the
                                   the Johnson
                                        JohnsonRanch
                                                Ranchwater
                                                      watersystem
                                                            system(PWS
                                                                    (PW S ll-128) and
                                                                        11-128)   and Anthem
                                                                                      Anthem at
                                                                                             at Merrill
                                                                                                Merrill

           21 Ranch water system (PWS
           21                    (PWS 11-136)
                                      11-136) for the
                                                  the test
                                                      test year.
           22
           22             17.   Filed in
                                      in support of
                                                 of this Application
                                                         Application as
                                                                     as Attachment 3 is the Direct Testimony
           23
           23     of Brad Cole, providing
                  of            providing an
                                          an overview
                                             overviewof
                                                      ofJohnson
                                                         Johnson Utilities
                                                                 Utilitiesand
                                                                           and its
                                                                                its operations.
                                                                                    operations.
           24
           24             18.   Also filed
                                     filed in
                                            in support
                                                support of
                                                        of this
                                                            this Application
                                                                 Application as
                                                                             as Attachment
                                                                                Attachment 4 is
                                                                                             is the
                                                                                                the Direct
                                                                                                    Direct
           25
           25     Testimony of
                  Testimony of Thomas J. Bourassa
                               Thomas J.           providing an
                                         Bourassa providing  an overview
                                                                overview of
                                                                         of Johnson
                                                                             Johnson Utilities' rate
                                                                                                 rate
           26
           26     application, discussing  the revenue
                               discussing the   revenuerequirement,
                                                        requirement,including
                                                                     including the
                                                                                the"A"
                                                                                    "A" through "F"
                                                                                                "F"schedules,
                                                                                                    schedules,
           27
           27     describing
                  describing the
                             the development
                                 development of
                                             ofthe
                                                therate
                                                    ratebase
                                                         base and
                                                              and income
                                                                   income statement
                                                                          statement adjustments, discussing
           28
           28         proposed rates,
                  the proposed rates,including
                                      including the
                                                 the "H"
                                                     "H" schedules,
                                                         schedules, discussing
                                                                    discussing the effects of
                                                                                           of the
                                                                                               the proposed
                                                                                                   proposed

                                                           -4-
                                                           -4-
               Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 36 of 51



          11 rates on customers'
                      customers' bills,
                                 bills, and addressing the Company's request
                                                                     request for
                                                                             for (i)
                                                                                 (i) aa Purchased
                                                                                        Purchased Power

          22   Adjustment Mechanism("PPAM")
               Adjustment Mechanism ("PPAM") and
                                             and (ii) aa Property
                                                          Property Tax
                                                                    TaxAdjustment
                                                                        Adjustment Mechanism
                                                                                    Mechanism

          33   ("PTAM").
               ("PTAM").The
                         TheCompany
                             Companyisisnot
                                         notsubmitting
                                             submitting"G"
                                                        "G"Schedules
                                                            Schedulesasasdiscussed
                                                                          discussed in Mr.
                                                                                       Mr. Bourassa's
                                                                                           Bourassa's
          4
          4    testimony

          55           19.    Included
                              Included in Mr.
                                          Mr. Cole's
                                              Cole's Direct
                                                     Direct Testimony
                                                            Testimony as
                                                                      as Exhibit
                                                                         Exhibit Cole
                                                                                 Cole Direct 1 is a copy
          6
          6    of
               of the
                  the proposed plan of
                      proposed plan of administration
                                       administration ("POA")
                                                       ("POA") for
                                                                for Johnson
                                                                    Johnson Utilities'
                                                                            Utilities' requested
                                                                                        requested PPAM.
          7
          7    Included
               Included with Mr.
                             Mr. Cole's
                                 Cole's Direct
                                        Direct Testimony
                                                Testimony as
                                                          as Exhibit
                                                             Exhibit Cole
                                                                     Cole Direct 2 is a copy of
                                                                                             of the
                                                                                                the
          g
          8    proposed POA for
               proposed POA for Johnson
                                JohnsonUtilities'
                                        Utilities' requested
                                                   requestedPTAM.
                                                             PTAM.

          9
          9            WHEREFORE, Johnson
                                  Johnson Utilities
                                          Utilities requests
                                                    requeststhe
                                                             thefollowing
                                                                 following relief:
                                                                           relief:

         10
         10           A
                      A..     That the Commission, upon proper notice,
                                                               notice, conduct
                                                                       conduct aa hearing in
                                                                                           in accordance
                                                                                              accordance
         11 with A.R.S. § 40-251 and
         11                      and determine
                                     determinethe
                                               thefair
                                                   fair value
                                                        value of
                                                              of Johnson
                                                                 JohnsonUtilities'
                                                                         Utilities' utility
                                                                                    utility plant
                                                                                            plant and
         IN
         12    properly
               property devoted to
                                to providing
                                   providing water
                                             water utility
                                                   utility service,
                                                           service;
38
- L uu
         13           B.      That, based      such determination, the Commission
                                    based upon such                    Commission approve
                                                                                  approve permanent
                                                                                          permanent
:n.5l°
  Mg     13
 O"5eo
 "Say"
 cs      14 adjustments
         14 adjustments to
                         to the
                             the rates
                                  ratesand
                                        andcharges
                                            chargesfor
                                                    forwater
                                                        waterutility
                                                              utility service
                                                                      service and
                                                                              and wastewater
                                                                                  wastewaterutility
                                                                                             utility service
33.82
§8<8.    IN provided
            provided by
                     by Johnson Utilities, as
                        Johnson Utilities,    set forth
                                           as set forth herein,
                                                        herein;
 TmS"    15
13588
 U       16           C.      That the Commission
                                       Commission approve Johnson Utilities' request
                                                          Johnson Utilities'         for a PPAM
                                                                             request for   PPAM and
         16
»==8;
Qr       17 PTAM;
         17 PTAM; and
                  and
         18
         18          D.       That the Commission authorize such
                                       Commission authorize such other
                                                                 other and
                                                                       and further
                                                                           further relief as may be
                                                                                                 be
         19
         19    appropriate.
         20
         20           RESPECTFULLY
                      RESPECTFULLYsubmitted
                                   submittedthis
                                             this29th
                                                  29' day
                                                      day of
                                                          ofDecember,
                                                             December, 2017.
         21
         21                                              CROCKETT
                                                         CROCKETTLAW
                                                                  LAWGROUP
                                                                      GROUPPLLC
                                                                            PLLC


                                                                                              "vs"
         22

         23
                                                         B.
                                                          JJeff
                                                                  441
                                                                          9I J
                                                                        4 4
                                                            e f fr*y / .I Cr \  tt, Esq.
                                                                                         4



                                                          21
                                                          21.8I
                                                               8 E.E.Camelback
                                                                      Camelback Road,
                                                                                   Road, Suite
                                                                                           Suite 305
         24                                               Phoenix,
                                                           Phoenix, Arizona
                                                                       Arizona 85016
                                                          Phone:     (602)441-2775
                                                           Phone: (602)     441-2775
         25
                                                          E-mail: ieff@jeffcrockettlaw.com
                                                                     jeff@jefferockettlaw.com
         26                                               Attorney
                                                          Attorney for for Johnson   Utilities, L.L.C.
                                                                           Johnson Utilities,   L.L.C.

         27
         28

                                                        -5-
                                                         5
                        Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 37 of 51



                    1
                    1   ORIGINAL
                        ORIGINALand   andthirteen
                                           thirteen (13)
                                                    (13) copies filed
                                                         copies filed
                        this 29th dayof
                             29th day  of December,
                                          December,2017,
                                                       2017,with:
                                                             with:
                    2
                        Docket Control
                    3   ARIZONA
                        ARIZONA CORPORATION
                                  CORPORATION COMMISSION
                        1200 W. Washington Street
                                            Street
                    4
                    4   Phoenix, Arizona
                                 Arizona 85007

                    5
                    5

                    6
                    6

                    7
                    7

                    8
                    9
                    9

                   10

                   ll
                   11
0 v0               12
-23
-g 9-
4.822              13
:Mg
O uo o
Mg 19
L ) ¢ § l, ;       14
34 _
1338
_   Q
     a   x
             , N
                   15
[2928
398                16
Se*
:3
U r
                   17

                   18

                   19

                   20
                   21
                   22
                   22
                   23
                   24
                   25
                   26
                   27
                   27
                   28

                                                                  -6-
                                                                   6
Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 38 of 51




EXHIBIT 10
EXHIBIT 10



                                                    EXHIBIT 10
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 39 of 51
4

                                                                                               1111
                                                                                    11000a~ 111111,
                                                                                        I!11ll1l¥l31 QUO unIll
                                                                                     llllllllIIMIIIIIIIIIII
                                                                                    lm

     1l                                            CORPORATION COMMISSION
                                     T H E ARIZONA CORPORATION
                              BEFORE THE

    2     TOM FORESE
                Chairman
                                                       Corporation Commission
                                               Arizona Corporation
     3    BOB BURNS
                Commissioner                        DOCKETED
     4    ANDY TOBIN
                Commissioner                         SEP
                                                     SEP 2 00 2018
                                                               2018
     5    BOYD DUNN
                Commissioner                         Doanaens
                                                     DONIEVED
     6    JUSTIN OLSON
                Commissioner
     7

     8    IN THE MATTER OF THE APPLICATION                        DOCKET no. WS-02987A-l
                                                                  DOCKET NO.             7-0392
                                                                             WS-02987A-17-0392
                                L.L.0 FOR A
             JOHNSON UTILITIES, L.L.C
          OF JOHNSON
     9
     9                                                            DECISION no.
                                                                  DECISION NO.        76889
          DETERMINATION OF THE FAIR VALUE
    10    OF ITS WATER AND WASTEWATER                             ORDER
    10
          UTILITY PLANT AND PROPERTY, FOR
                     IN ITS RATES AND
          INCREASES IN                                         DISCONTINUED INCOME TAX
    II
    11                                                         EXPENSE RECOVERY IN
          CHARGES FOR WATER AND
                                                               COMMISSION AUTHORIZED WATER
    12
    12

    13
    13
          WASTEWATER UTILITY SERVICE, AND
          FOR RELATED APPROVALS.                             3      WASTEWATER DIVISIONS
                                                               AND WASTEWATER
                                                               REVENUE REQUIREMENTS,
                                                               PURSUANT
                                                               PURSUANT TO               nos. 71854,
                                                                                DECISION NOS.
                                                                            TO DECISION       71854,
    14
    14                                                         72579, 73992, 74695
    15
    15

    16
    16    Open Meeting
                    l l, 2018
          September 11,
    17
    17    Phoenix, Arizona
    18
    18           COMMISSION:
          BY THE COMMISSION:
    19                    *       *       *     4        *         *        1   ¢       s•    *•


    20
    20    Having considered the entire record herein and being fully advised in the premises, the Arizona
    21
    21    Corporation Commission ("Commission") finds, concludes
                                 ("Commission") finds,           and orders that:
                                                       concludes and
    22
    22                                                   OF FACT
                                                FINDINGS OF
                                                FINDINGS
    23
    23          1.                  24, 2010,
                            August 24,
                         On August                   ArizonaCorporation
                                                theArizona
                                         2010,the                         Commission ("Commission")
                                                              CorporationCommission    ('Commission")
    24
    24    approved Decision
          approved          No. 71854.
                   Decision No.        which established
                                71854, which             rates for
                                             established rates      the Johnson
                                                               for the                 and wastewater
                                                                                 water and
                                                                         Johnson water     wastewater
    25
    25               The decision
          divisions. The                        revenue requirement
                                  authorized aa revenue
                         decision authorized                                                  $9,773,939 and
                                                                            water division of $9,773,939
                                                                    for the water
                                                        requirement for
    26
    26    for the wastewater division of
                  wastewater division                The revenue
                                         $9,686,995. The
                                      of $9,686,995.              requirements as
                                                          revenue requirements    authorized in
                                                                               as authorized    this decision,
                                                                                             in this
    27
    27        not include
          did not              recovery of income tax expense
                           the recovery
                   include the                                    either division, which the
                                                              for either
                                                      expense for                            Company had
                                                                                         the Company had
    28
    28    requested in its application.
|
                 Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 40 of 51
    l
                Pane 22
                Page                                                                Docket No. WS-02987A- l7-0392
                                                                                               WS-02987A-17-0392


           l1         2.       On September 15, 201 l, the Commission issued
                                            15, 2011,                                             that reopened
                                                                                           72579, that
                                                                              Decision No. 72579,
                                                                       issued Decision                  reopened

           2    Decision     71854 and
                Decision No. 71854     allowed the
                                   andallowed      Company:
                                               the Company:

          33

          4                        a. To change the wastewater
                                         change the            late fee
                                                    wastewater late     from $40
                                                                    feefrom      permonth
                                                                             $40 per       to 1.5%
                                                                                     month to          month.
                                                                                                   per month.
                                                                                              1.5% per

          5                              add back
                                   b. To add         rate base
                                                  to rate
                                             back to                           disallowedplant,
                                                               $18,244,755inindisallowed
                                                          base$18,244,755                        which includes the
                                                                                          plant, which

          6                            $10,892,39   disallowance for inadequately supported plant
                                       $ l 0,892,39disallowance                                       the $7,352,364
                                                                                                  and the
                                                                                            plant and

          7                                         related to
                                       disallowance related               profit.
                                                                affiliate profit.
                                                             to affiliate

          8                        c. To reinstate
                                         reinstate the  hook-up fee
                                                    the hook-up                        and wastewater
                                                                     tariffs for water and
                                                                fee tariffs                           divisions.
                                                                                           wastewater divisions.

          9                        d.     8.0 percent
                                   d . An 8.0         rate of
                                              percent rate           for the
                                                              return for
                                                           of return                    division.
                                                                             wastewater division.
                                                                         the wastewater

        10
        10                         e. To
                                   e.     request income
                                       Torequest                expense prospectively
                                                           tax expense
                                                   income tax                                       A.R.S. 40-252
                                                                                             future A.R.S.
                                                                        prospectively in aa future          40-252

        I1 I1                                         the Commission changes
                                       Petition ifif the             changes its  policy relating to imputed income tax
                                                                              its policy

        12
        12                             expense.

        13            3.
                      3.       These
                               These modifications resulted in aa revenue
                                     modifications resulted                             of $1
                                                                            requirement of
                                                                   revenue requirement      $11,591,861 for the
                                                                                              1,591,861 for the

        14                 division, which
                wastewater division,           anincrease
                                     whichisisan           of$1
                                                  increase of $1,904,866 over the
                                                                ,904,866 over     $9,686,995authorized
                                                                              the $9,686,995                Decision
                                                                                                         in Decision
                                                                                             authorized in

        15      No. 71854.

        16            4.
                      4                                  Commission issued
                                                     the Commission
                                               2013, the
                               On February 21, 2013,                issued Decision No. 73379
                                                                           Decision No.             allowed for
                                                                                               thatallowed
                                                                                        73379 that

        177
        1       income taxes  to be
                       taxes to     calculatedatatthe
                                 becalculated          lowerof
                                                   thelower    (i) the income tax allowance
                                                             ot(i)                          using the
                                                                                  allowance using      weighted average
                                                                                                   the weighted average

        18      effective tax rate
                              rate for the          ownership, and (ii)
                                           combined ownership:
                                       the combined                           income tax
                                                                         the income
                                                                   (ii) the                         assuming the tax
                                                                                          allowance assuming
                                                                                      tax allowance

        19
        19      pass-through entity is
                pass-through entity                              C corporation, for pass-through
                                     is a stand-alone Subchapter C                  pass-through entities.

        20            5.       On March 8, 2013,
                                           2013, the                          to amend Decision
                                                     Company filed a petition to
                                                 the Company                                        71854. The
                                                                                       Decision No. 71854.

        21
        21      Company included schedules
                                 schedules that                fulfilled the
                                                 appropriately fulfilled
                                            thatappropriately                          tax policy
                                                                               income tax
                                                                          the income                           and the
                                                                                                  requirements and
                                                                                           policyrequirements
        717
        22                recognition of
                resulting recognition    an income
                                      of an          tax allowance.
                                             income tax             Staffconfirmed
                                                         allowance. Staff           thecalculations
                                                                          confirmedthe                   agreed that
                                                                                                     and agreed
                                                                                        calculationsand

        23      the Company sought to collect for income taxes
                    Company sought                             using the
                                                         taxes using              the two
                                                                               of the
                                                                     the lower of                  methods for
                                                                                          approved methods
                                                                                      two approved

        24      pass-through
                pass-through income   taxes.The
                              income taxes.      increasetotothe
                                            The increase           revenuerequirement
                                                              the revenue              for the
                                                                           requirementfor             division was
                                                                                                water division
                                                                                            the water          was

        25      $125,071   andthe
                $125.071..and                   therevenue
                                   increasetotothe
                               theincrease                  requirementfor
                                                    revenuerequirement       the wastewater
                                                                        for the                      was $747.274.
                                                                                            division was
                                                                                 wastewater division

        26            6.       On July     2013, the
                                       16. 2013,
                                  July 16,                       issued Decision
                                                     Commission issued
                                                 the Commission                      73992, that determined that
                                                                        Decision No. 73992,

        27      the Company
                the Company complied       the Commission's
                            complied with the  Commission's new        and adopted
                                                            new policy and         the new rates,
                                                                           adopted the            with aa
                                                                                           rates, with
        28
        28      conclusion that they
                conclusion that       resulted in
                                they resulted       justand
                                                in just       reasonable rates.
                                                         andreasonable           The Commission
                                                                          rates. The                 approved a
                                                                                                also approved
                                                                                     Commission also

                                                                                         Decision No.
                                                                                         Decision       76889
e       v
                       Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 41 of 51
    »       l
                      Pace 3
                      Page                                                             Docket No. WS-02987A-I 7-0392
                                                                                                  WS-02987A-17-0392


                 l    requirement
                      requirement that Johnson                rate case
                                                file aa full rate
                                       Johnson file                case for           and wastewater
                                                                        for its water and                                  than
                                                                                                     divisions by no later than
                                                                                          wastewater divisions

                 2    June
                      June 30.                                  test year.
                           30, 2015, using a 2014 calendar year test

                 3          7.
                            7.        On                   the Residential
                                                    2013, the
                                                4, 2013,
                                      On April 4,                           Utility Consumer
                                                                Residential Utility                  ( "
                                                                                                                filed a
                                                                                                         RUCO") filed
                                                                                     Consumer Office ("RUCO")

                 4    Response          Petition,filed
                                    thePetition,
                      Response totothe                  by the
                                                  filed by     Company on
                                                           the Company    March 8,
                                                                       on March    2013, objecting to
                                                                                8, 2013,               the Company's
                                                                                                   to the  Company's

                 5    recovery of
                      recovery    income tax expense
                               of income     expense and    the methodology
                                                     and to the              proposed for
                                                                methodology proposed                    the expense
                                                                                           calculating the
                                                                                      for calculating        expense

                 6    amount.  RUCO claimed
                      amount. RUCO            that the
                                     claimed that       manner in
                                                    the manner      whichDecision
                                                                in which            No.73992
                                                                          Decision No.         imputes the
                                                                                        73992 imputes        income tax
                                                                                                        the income  tax

                 7    expense
                      expense is arbitrary, capricious,and
                                 arbitrary, capricious,        abuse of
                                                            an abuse
                                                        and an                      because the expense amount is not based
                                                                        discretion,because
                                                                     of discretion,                                   based

                 8    on the Company shareholders'
                                     shareholders' actual  incometaxes.
                                                    actualincome                     the Company
                                                                         Ultimately the
                                                                  taxes. Ultimately                  RUCO settled.
                                                                                                 and RUCO
                                                                                         Company and      settled.

                 9    Staff opposed
                            opposed the settlement agreement and
                                        settlement agreement     was not
                                                             and was        signatory.
                                                                     not aa signatory.

                1()
                10          8.       On August
                                     On        12, 2014,
                                        August 12,        in Decision
                                                   2014, in             No.74695,
                                                              Decision No.          theCommission
                                                                            74695.the               approved the
                                                                                        Commission approved   the

                II
                11    settlement
                      settlement agreement         theCompany
                                           betweenthe
                                 agreementbetween              andRUCO,
                                                       Companyand        whichincluded
                                                                   RUCO,which               following provisions:
                                                                                        thefollowing
                                                                               includedthe

                12
                12          todecrease
                      l)1 )to           the Company's
                               decrease the                       ratestotoreflect
                                                      wastewater rates
                                            Company's wastewater                      reductionin
                                                                            reflectaareduction         imputed income tax rate
                                                                                                   the imputed
                                                                                                in the                    rate

                13                 percent to
                      from 36.6558 percent       percent, which
                                              25 percent.
                                           to 25                           in an
                                                                 resulted in
                                                          which resulted                       $286,000 decrease,
                                                                                 approximately$286,000
                                                                              an approximately           decrease; 2) to

                144
                1                        file aa full
                      require Johnson to file         ratecase
                                                 fullrate       no later
                                                           case no              June 30,
                                                                           than June
                                                                    later than           2016. using
                                                                                     30, 2016,          2015 calendar
                                                                                               using aa 2015           test year,
                                                                                                             calendar test  year;

                15                                 tile aa yearly
                      and 3) to require Johnson to File           earnings reports,
                                                           yearly earnings          using aa prescribed
                                                                           reports, using                form.
                                                                                             prescribed form.

                16          9.        On December 22, 2017,
                                         December 22,       the Tax
                                                      2017,the      Cuts and
                                                                Tax Cuts     JobsAct
                                                                         andJobs      of 2017
                                                                                  Actof       ("Tax Act-
                                                                                         2017("Tax         was signed
                                                                                                    Act")) was

                17    into  law. The
                      into law.       TaxAct
                                  TheTax      impactedregulated
                                          Actimpacted            utilitiesininseveral
                                                       regulatedutilities              ways,among
                                                                               severalways,        them was
                                                                                             amongthem       that itit reduced
                                                                                                        was that        reduced

                18    the federal
                      the         corporate income
                          federal corporate                          flat rate
                                                         ratestotoaa flat
                                                     tax rates
                                             income tax                   rate of 21 percent,
                                                                               of 21          effective January
                                                                                     percent, effective         l. 2018.
                                                                                                        January 1. 2018. In
                                                                                                                         In

                19    anticipation
                      anticipation of the Tax Act,
                                   of the           the Commission
                                              Act, the               opened Docket
                                                         Commission opened         No. AU-00000A-l
                                                                            Docket No.             7-0379, on
                                                                                        AU-00000A-17-0379, on

                20    December
                      December 20,       On December
                                   2017. On
                               20,2017.     December 22, 2017,the
                                                     22.2017,      Commission'sUtilities
                                                               theCommission's                          ("Staff")
                                                                                         Division Staff ("Staff')
                                                                               Utilities Division

                21
                21    sent aa letter
                      sent           to all regulated
                              letter to                utilities in Arizona
                                             regulated utilities                  asked two questions:
                                                                             that asked
                                                                    Arizona that                       l) Do
                                                                                            questions: 1)     the current
                                                                                                          Do the   current

                22    Commission-approved
                      Commission-approved rates being charged
                                          rates being         to ratepayers
                                                      charged to             include the
                                                                 ratepayers include                  federal income
                                                                                         recovery of federal
                                                                                     the recovery             income

                23    taxes,
                      taxes. and  2)ifif the
                              and2)           answertotoQuestion
                                          theanswer               No.1 l is
                                                         QuestionNo.        "Yes", please
                                                                         is"Yes",  please submit     detailedplan
                                                                                           submit aa detailed     explaining how
                                                                                                              planexplaining

                24
                24         intend to
                      you intend       assure the
                                   to assure      timely pass
                                              the timely       through to
                                                          pass through      ratepayers of all
                                                                        to ratepayers                    revenue requirement
                                                                                               resultingrevenue
                                                                                          all resulting           requirement

                25
                25
                      implications accompanying
                      implications accompanying this Legislation."
                                                this Legislation.-

                26          10.       On January 3 l, 2018,
                                         January 31.                                         to discuss
                                                                                   workshop to
                                                      2018. the Commission held aa workshop                        of the
                                                                                                discuss the impact of the

                27    Legislation on
                      Legislation    existing and
                                  on existing      future rates.
                                              and future           OnFebruary
                                                           rates. On           26,2018,
                                                                      February26,        theCommission
                                                                                   2018.the             issued Decision
                                                                                            Commission issued  Decision

                28    No. 76595,
                      No.              required that Class
                          76595, which required               B, and
                                                           A, B.
                                                     Class A.        C utilities
                                                                 and C           apply regulatory
                                                                       utilities apply                         treatment to
                                                                                                   accounting treatment
                                                                                        regulatory accounting

                                                                                              Decision No. 76889
                                                                                              Decision
                Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 42 of 51
l   I
               Page 4
               Page                                                              Docket No. WS-02987A-17-0392
                                                                                 Docket     WS-02987A-17-0392


          1l   account for the impact of
               account                of the
                                         the Tax
                                             Tax Act
                                                 Actas
                                                     as of
                                                        ofJanuary  l, 2018, by either: a)
                                                           January 1,                  a) applying
                                                                                          applyingfor
                                                                                                   foraa tax
                                                                                                          taxexpense
                                                                                                             expense

         2     adjustor mechanism
                        mechanismwithin
                                  within 60 days,
                                            days, b)
                                                  b) fifiling
                                                         ling an
                                                              an intent
                                                                  intent to
                                                                          to file
                                                                              fileaa rate
                                                                                      rate case within 90 days,
                                                                                           case within    days, or
                                                                                                                orc)
                                                                                                                   c)filing
                                                                                                                      filing

         3     any other such
                         such application
                              application to
                                          to address
                                             addressthe
                                                     theratemaking
                                                         ratemakingimplications
                                                                    implicationsof
                                                                                 of the
                                                                                     theTax
                                                                                        TaxAct
                                                                                            Act within
                                                                                                within 60
                                                                                                       60 days.
                                                                                                          days.

         4           II.
                     11.       On March
                                  March 29,
                                        29, 2018,
                                            2018, the
                                                  the Commission
                                                      Commission issued
                                                                  issued Decision
                                                                         Decision No.
                                                                                  No. 76631,
                                                                                      76631, that updated
                                                                                                  updated the

          5    Tax Policy
                   Policy adopted
                          adopted in Decision
                                     Decision No. 73739,
                                                  73739, and
                                                         and accordingly,
                                                             accordingly, the Commission no longer allows
                                                                              Commission no

         6     recovery of income tax expense
               recovery                       recovery for Class
                                      expense recovery     Class A
                                                                 A through Class
                                                                           Class C pass-through
                                                                                   pass-through entities.

          7          12.       On
                               On December 29, 2017,
                                  December 29, 2017, Johnson filed a rate
                                                     Johnson filed    rate application
                                                                            application as
                                                                                        as directed
                                                                                           directed by the
                                                                                                        the

         8     Commission.
               Commission. ItItwas
                                wasthe
                                    the Company's
                                        Company's intention
                                                   intentionthat
                                                             thatthe
                                                                  theincome
                                                                      incometax
                                                                             taxissue
                                                                                 issue be
                                                                                       be resolved within the
                                                                                          resolved within  the rate
                                                                                                                rate

         9     case.
               case. On March
                        March l,1, 2018,
                                   2018, Johnson
                                         Johnson filed
                                                 fi led aa Motion
                                                           Motionfor
                                                                  forContinuance
                                                                      Continuanceand
                                                                                  and Stay
                                                                                      Stay requesting
                                                                                            requesting that
                                                                                                        that the
                                                                                                              the rate
                                                                                                                   rate

        10     case proceedingbe
               case proceeding bestayed
                                  stayedpending
                                         pendingaafinal
                                                   final determination
                                                         determination in
                                                                       in United
                                                                          UnitedStates
                                                                                 States v.
                                                                                        v. Gary
                                                                                           Gary Leonard
                                                                                                Leonard Pierce,
                                                                                                        Pierce, et

        11 1
           1   al., Case
               aL,  Case No.
                         No. CR-17-00713-001-PHX-JJT.  Therequirement
                             CR-17-00713-001-PHX-JJT. The  requirementofof the
                                                                            the parties
                                                                                parties to
                                                                                         to provide
                                                                                            provide written

        12     testimony was
                         was suspended
                             suspended until further order of
                                             further order of the
                                                              the Commission.
                                                                  Commission. Additionally,
                                                                              Additionally, the
                                                                                             the Company's
                                                                                                 Company's

        13     Motion for
               Motion  forContinuance
                          Continuance and
                                      and Stay
                                          Stay was held in
                                                         in abeyance             outcome of
                                                            abeyance pending the outcome of the
                                                                                            the Complaint
                                                                                                Complaint and

        14     Order to Show Cause proceedingagainst
                             Cause proceeding againstJohnson
                                                      JohnsonUtilities
                                                              Utilities in Docket No. WS-02987A-I 8-0050.
                                                                                      WS-02987A-18-0050.

        15           13.       On January 18, 2018,
                                              2018, the
                                                    the Company
                                                        Company responded
                                                                responded to the questions posed
                                                                                           posedby
                                                                                                 by Commission
                                                                                                    Commission

        16     Staff on December 22, 2017,
                        December 22. 2017, indicating
                                           indicating that
                                                      that its
                                                            its current
                                                                current rates
                                                                         rates do include
                                                                                  include recovery
                                                                                           recovery of
                                                                                                    of income
                                                                                                        income taxes
                                                                                                                taxes at

        17     a level
                 level higher than new
                       higher than new flat
                                        flat federal
                                             federal tax
                                                      tax rate
                                                          rate of
                                                               of 21
                                                                  21 percent resultingfrom
                                                                     percent resulting fromthe
                                                                                            theTax
                                                                                                TaxAct
                                                                                                   Act of
                                                                                                       of 2017,
                                                                                                          2017. but
                                                                                                                but

        18     also indicating that
                               that the
                                     the proper
                                         proper rate adjustments to
                                                rate adjustments to reflect
                                                                    reflect the
                                                                            the Tax
                                                                                Tax Act would
                                                                                        wouldbe
                                                                                              headdressed
                                                                                                 addressed in the
                                                                                                              the

        19     pending rate
                       rate application. Because  the timing
                                         Because the  timing and
                                                             and processing
                                                                  processing of the
                                                                                 the rate
                                                                                      rate application
                                                                                           application has
                                                                                                        has been
                                                                                                             been

        20     suspended,  anditit remains
               suspended, and       remainsunclear
                                            unclearwhen
                                                    whenitit will
                                                             will resume
                                                                   resume and on what
                                                                                 what schedule,
                                                                                      schedule, Staff believes
                                                                                                      believes it is

        "/1
        21     appropriate to
               appropriate to address the issue
                                          issue of
                                                of income
                                                   income taxes now.

        22

        23                           ANALYSIS AND
                               STAFF ANALYSIS AND RECOMMENDATIONS

        24     Aayustment  toFederal
               Adjustment to Federal Income
                                     Income Taxes
                                            Taxesand
                                                  andDiscontinuance
                                                     Discontinuance of
                                                                    0/Federal
                                                                       Federaland
                                                                              andSlate
                                                                                  StateIncome
                                                                                        Income Tax
                                                                                               TaxRecovery
                                                                                                   Recovery

        25           14.       Staff reviewed
                                     reviewed the
                                              the amount
                                                  amount of
                                                         of income
                                                             income taxes
                                                                     taxes being
                                                                           being recovered  in the
                                                                                  recovered in the Company's
                                                                                                   Company's

        26     currently authorized
                         authorized revenue
                                     revenue requirement.
                                              requirement.       For
                                                                 For the
                                                                      the water
                                                                          water division,
                                                                                division, the
                                                                                           the Company
                                                                                               Company is
                                                                                                        is currently
                                                                                                            currently

        27     collecting
               collecting $125,072
                          $125,072 in income
                                       income taxes
                                              taxes from ratepayers.
                                                         ratepayers. For
                                                                     For the wastewater division, the Company is
                                                                             wastewater division,

        28     currently
               currently collecting
                         collecting$747,272
                                    $747.272 ininincome
                                                  incometaxes
                                                         taxes from
                                                                from ratepayers.
                                                                      ratepayers.
                                                                                                           76889
                                                                                        Decision
                                                                                        Decision No.
       Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 43 of 51

      Page 5                                                         Docket No. WS-02987A-l 7-0392
                                                                                WS-02987A-17-0392


 l1         15.
            15.      Staff analyzed
                     Staff analyzed tax savings from
                                    tax savings               through September
                                                      January through
                                                from January          September 2018, due to
                                                                                2018, due

 2    implementation of              and the change
                                Act, and
                        the Tax Act,
                     of the                  change in the Commission's pass-through
                                                    in the                           policy. The Tax
                                                                        pass-throughpolicy.

 33   Act exempts 20 percent
          exempts 20            Qualified Business
                             of Qualified
                     percentof                     Income("QBI")
                                          BusinessIncome           from taxation
                                                           ("QBl") from              flow through
                                                                                 for flow
                                                                        taxation for       through

 4    entities
      entities and to reduce
               and to         income taxes
                      reduce income         accordingly. Staff finds itit appropriate
                                      taxesaccordingly.                                          tax savings
                                                                                         refund tax
                                                                          appropriate to refund      savings

 5    related                 from January
      related to the Tax Act from                   March2018,
                                             throughMarch
                                    January through             because of the effective date of Decision
                                                          2018,because                           Decision

 6    No. 7663           determined that
                   Staffdetermined
          76631.l. Staff                  Johnson had
                                     that Johnson         savings resulting
                                                  had tax savings                            of $8,294 for
                                                                            from the Tax Act of
                                                                  resulting from

 7              division and
      the water division     $16,082 for
                         and $16,082       the wastewater
                                      for the                       because these
                                                          division,because
                                               wastewater division,               amounts are
                                                                            these amounts       minimis
                                                                                              deminimis
                                                                                          arede

 8         should be
      they should              in the
                      included in
                  be included               annualcompliance
                                      first annual
                                  the first                    filing true-up.
                                                   compliance tiling

 9          16.
            16.      Staf     ec ommends that
                     Stafff rrecommends        the C
                                          that the Commission    or der JJohnson
                                                     ommis s ion order                  ef und Staf
                                                                                   to rrefund
                                                                          ohns on to                fs
                                                                                               Staffs

10    recommended      savings that
                   tax savings
      recommended tax                result from
                                that result          eliminationof
                                            from the elimination    federaland
                                                                 offederal      state income
                                                                            andstate           tax expense
                                                                                       income tax  expense

II
11         April through
      from April
      from                 September 2018.
                  through September         Staffsanalysis
                                     2018. Staffs            indicates that
                                                   analysisindicates              Company's authorized
                                                                              the Company's
                                                                        that the             authorized

12
12    revenue requirement for the water division
      revenue requirement                               decrease from $9,899,013
                                                 shoulddecrease
                                        divisionshould                              $9,773,94, aa total
                                                                      $9,899,013 to $9,773,94,

13              of $125,072.
      reduction of           For the wastewater division,
                   $125,072. For                              Company's authorized
                                                          the Company's
                                                division, the                       revenue requirement
                                                                        authorized revenue

14    should decrease
             decrease from             to $1 1,591,862.
                           $l2,049,418 to
                       from$12,049,418                            reduction of
                                                            totalreduction
                                             1,59 l ,862,aatotal                         Staff recommends
                                                                               $457,557. Staff
                                                                            of $457,557.

15                   approve Johnson's
      the Commission approve           revisedtariffs
                             Johnson's revised         depicted in
                                               tariffs depicted    Schedule BAB-1(Water), page 2 for
                                                                in Schedule

16    the
      the water          and Schedule
                division and
          water division     Schedule BAB-1(Wastewater),         for the
                                                         page 22 for
                                      BAB-l(Wastewater), page                       division. The
                                                                         wastewaterdivision.
                                                                     the wastewater

17    revised tariff schedules
      revised                  reflect rates
                     schedules reflect       that eliminate federal
                                       rates that                        state income
                                                                     and state
                                                             federal and                     expenses from
                                                                                        tax expenses
                                                                                income tax

18    authorized revenue
                 revenue requirements for both
                         requirementsfor                 effective September
                                               divisions effective
                                          bothdivisions                      l, 2018.
                                                                   September 1.

19          17.      Based
                     Based on        recommendations, aa residential
                              Staffs recommendations,
                           on Staffs                                          onaa3/4-inch
                                                                     customeron
                                                         residential customer                    will
                                                                                           meterwill
                                                                                   3/4-inchmeter

20    receive    one-timebill
      receive aaone-time                                                  $8.71 for the wastewater
                                                                      and $8.71
                                      of $2.78 for the water division and
                          bill credit of                                                           division.
                                                                                        wastewater division.

21
21    Staffs                 is depicted
              recommendation is
      Staffs recommendation              on Schedule
                                depicted on Schedule BAB-1(Water). page 33 for the
                                                     BAB-1(Water), page                  division and
                                                                                   water division
                                                                               the water

72
22    Schedule
      Schedule BAB-1(Wastewater), page 3 for the wastewater
               BAB-l(Wastewater), page                      division.
                                                 wastewater division.

23    Repurchase
      Repurchase of      right to
                     theright
                  ofthe                    therefiaid
                                   receivethe
                                to receive            payments for AlA
                                               refundpaymentsfor   AIACC

24          18.      As discussed
                        discussed on pages 68
                                  on pages        69 of Commission
                                              and 69
                                           68 and                               76785 issued
                                                                   Decision No. 76785
                                                        Commission Decision            issued in

25    Docket No. W
      Docket       S-02987A-I8-0050, on
                 WS-02987A-18-0050,               2018, Johnson
                                             24, 2018,
                                     on July 24,                           has thousands
                                                         Johnson Utilities has            of line
                                                                                thousands of

26    extension agreements ("LXAs")       thereisisaasecondary
                                     andthere
                           ("LXAs") and                               thatpurchases
                                                               marketthat
                                                      secondarymarket                    revenue streams
                                                                                     therevenue
                                                                           purchasesthe          streams

27                                  theCompany,
                      Accordingtotothe
      from the LXAs. According                   generally these
                                       Company, generally   these LXAs provide Johnson
                                                                  LXAs provide Johnson Utilities with
                                                                                       Utilities with

28    the right of        refusal should a developer
                   first refusal
                of first                                     sell the revenue
                                                     want to sell
                                           developer want             revenue streams            LXA. From
                                                                                        fromananLXA.
                                                                               streamsfrom            From

                                                                            Decision No.
                                                                            Decision        76889
               Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 44 of 51
I   \
              Page 6
              Page                                                            Docket No.
                                                                              Docket No. WS-02987A~
                                                                                         WS-02987A-17-0392
                                                                                                    l7-0392


         l1                        Johnson Utilities
                          forward, Johnson
              this point forward,                     is to
                                           Utilities is   to provide
                                                             provide the  Commission with
                                                                      the Commission with90-days  advanced notice of
                                                                                          90-days advanced        of

         2    its intent
                   intent to   exercise this
                           to exercise             of first
                                        this right of  first refusal.
                                                              refusal. Likewise, Johnson Utilities
                                                                       Likewise, Johnson                 provide the
                                                                                         Utilities is to provide  the

         3
         3    Commission      90-days advanced
                         with 90-days
              Commission with                  notice of
                                      advanced notice of its
                                                         its intent        exercise this
                                                             intent to not exercise  this fifirst refusalright
                                                                                             rst refusal  right with
                                                                                                                with

         4    the        being that
                  result being
              the result       that the       is purchased
                                    the right is purchased by         Holdings or
                                                           by Annuity Holdings or any
                                                                                   any other
                                                                                        other Johnson
                                                                                               Johnson Utilities

         5    Affiliate or
              Affiliate or related
                           related entity.

         6    Income Tax
              Income     Gross-upon
                     Tax Gross-up onAIAC
                                    AIAC and
                                         andAdministrative  Fee Limitation:
                                             Administrative Fee Limitation:

         7
         7          19.
                    19.         Since, Johnson
                                Since, Johnson Utilities           pass-through entity, and
                                                               tax pass-through
                                               Utilities is a tax                       and as such not
                                                                                            as such     authorized to
                                                                                                    not authorized

         8    recover income
              recover income taxes
                             taxes under  the Commission's
                                   under the                                  Policyas
                                              Commission's current Income Tax Policy as discussed
                                                                                        discussed previously
         9
         9    in this
                  this Staff
                       Staff Memorandum,                allowed to
                                         Johnson is not allowed
                             Memorandum. Johnson                 torecover
                                                                    recover an  income tax
                                                                            an income   tax gross-up     funds
                                                                                             gross-up on funds

        10    received under
              received under existing
                             existing or new AIAC
                                      or new AIAC agreements.  Further. Johnson
                                                  agreements. Further.                        from requesting
                                                                        Johnson is prohibited from  requesting

        II
        11    an administrative fee
              an                                        are a party to such
                                fee from developers who are            such AIAC agreements.
                                                                            AIAC agreements.

        122
        1     C'ompliance Filing
              Compliance  Filing

        13
        13          20.               recommends that
                                Staff recommends        the Commission
                                                  that the  Commission order
                                                                       order Johnson
                                                                             Johnsonto  makeaacompliance
                                                                                     to make   compliancefiling
                                                                                                          filing

        14    that summarizes the
                              the actual                                       customers due
                                         amount of tax savings refunded to its customers
                                  actual amount                                          due to
                                                                                              to the
                                                                                                 the impact of the

        15    Tax      for each
              Fax Act for  each division. This  compliance filing
                                           Thiscompliance   filingshall  comparean
                                                                   shallcompare  an updated  calculation of
                                                                                     updated calculation of tax
                                                                                                             tax

        16
        16    savings to the
              savings to the amount
                             amount of
                                    of tax
                                        tax savings
                                             savings approved
                                                     approved for refund
                                                                   refund by
                                                                          by the  Commission and
                                                                              theCommission   and propose  an
                                                                                                   propose an

        17    appropriate mechanism for
              appropriate mechanism for accounting      the variance.
                                        accounting for the                  recommends that
                                                            variance. Staff recommends that the Commission

        18
        18    order Johnsonto
              order Johnson to make
                               make this
                                     this compliance
                                          compliance filing
                                                      filing no
                                                             no later
                                                                 later than  90 days
                                                                        than 90 days from the  effective date of the
                                                                                           the effective

        19    decision
              decision in this
                          this proceeding.
                               proceeding.

        20          21.         Staff further
                                      further recommends  thatJohnson
                                              recommends that  Johnsontile
                                                                        fileaa revised
                                                                                revised tariff
                                                                                         tariff for the
                                                                                                    the water
                                                                                                        water and
                                                                                                              and

        21
        21    wastewater
              wastewater divisions for Commission Staff review no
                                                               no later  than 30 days from the effective date ooff
                                                                   later than

        22        decision in
              the decision in this proceeding.

        23
        23                                           CONCLUSIONS OF
                                                                 OF LAW
                                                                    LAW

        24             l.
                       1.       Johnson Utilities LLC is a public
                                Johnson Utilities                 service corporation
                                                           public service             within the meaning
                                                                          corporationwithin      meaning of
                                                                                                         of Article

        25
        25    XV of
                 of the
                    the Arizona Constitution.

        26             2..
                       2        The Commission has                    Johnson Utilities
                                                    jurisdiction over Johnson
                                               has jurisdiction               Utilities LLC, and the
                                                                                        LLC, and  the subject matter
                                                                                                              matter

        27    of this filing.
                 this filing.

        28

                                                                                     Decision     76889
                                                                                     Decision No. 76889
               Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 45 of 51
|
           Paue 7
           Page                                                            Docket No. WS-02987A-l
                                                                           Docket     WS-02987A-17-0392
                                                                                                  7-0392


      l1                                                      ORDER

      2             IT ISISTHEREFORE
                            THEREFORE ORDERED
                                       ORDERED that
                                                that Johnson
                                                      Johnson Utilities
                                                              Utilities LLC
                                                                        LLC shall
                                                                             shall adopt
                                                                                    adopt Staffs
                                                                                          Staff's

      3    recommended monthly
           recommended          billcredits
                       monthly bill  creditsasasdiscussed
                                                 discussed herein.
                                                           herein, as
                                                                   as a reduction to
                                                                                  to its
                                                                                      its authorized
                                                                                          authorized rates.
                                                                                                      rates.

      4             IT
                    IT IS
                        IS FURTHER ORDEREDthat
                           FURTHERORDERED  thatthe
                                                thebill
                                                    billcredits
                                                         creditsapproved
                                                                 approvedherein
                                                                          hereinare
                                                                                 are adopted
                                                                                     adopted and shall be
                                                                                                       be

      5    effective
           effective for all customer classesininthe
                             customer classes     theJohnson
                                                      JohnsonUtilities
                                                              Utilities LLC's
                                                                        LLC's service
                                                                              service areas,
                                                                                       areas,ininthe
                                                                                                  thefirst
                                                                                                      firstbilling
                                                                                                            billing

      6             October 2018.
           cycle in October

      7             IT IS
                    IT  IS FURTHER
                           FURTHER ORDERED
                                   ORDERED that
                                            that Johnson
                                                 Johnson Utilities is to provide
                                                         Utilities is    provide the Commission
                                                                                     Commission with 90-
                                                                                                     90-

      8    days advanced
           days advancednotice
                         noticeof
                                of its
                                   its intent
                                       intent to exercise or not
                                                 exercise or not exercise  first right
                                                                 exercise first  right of
                                                                                       of refusal
                                                                                          refusal in purchasing
                                                                                                     purchasing

     9     revenue streamsfrom
           revenue streams fromdevelopers
                               developersrelated
                                          relatedtotoits
                                                      its LXAs.
                                                          LXAs.

    10              IT IS
                    IT  IS FURTHER
                           FURTHER ORDERED
                                   ORDERED that
                                            that Johnson Utilities LLC
                                                 Johnson Utilities LLCisisnot
                                                                          not allowed
                                                                              allowedtotorecover
                                                                                          recover an
                                                                                                  an income

    I11I   tax
           tax gross-up on funds
               gross-up on funds received
                                 received under
                                           under existing
                                                  existingor
                                                           or new
                                                              new AIAC
                                                                  AIAC agreements,  CIAC, or mainline
                                                                        agreements, CIAO,    mainline

    12     extension agreements
           extension            andisisprohibited
                     agreementsand      prohibited from requesting an
                                                   from requesting an administrative fee from
                                                                      administrative fee from developers
                                                                                              developers who

    13     are aa party
           are    party to
                        to any
                           any AIAC
                               AIAC agreements.
                                    agreements.

    14              IT
                    IT IS
                        IS FURTHER
                           FURTHER ORDERED
                                   ORDERED that
                                            that Johnson
                                                 Johnson Utilities
                                                         Utilities LLC
                                                                   LLC shall
                                                                       shall make
                                                                             make compliance
                                                                                  compliance filings
                                                                                             fi lings as
                                                                                                      as

    15     discussed herein.
           discussed herein.

    16
    16         ..

    17
    17     ..

    18         .
    19
    19     ...
    20
    20

    211
    2

    22     .

    23     .
    244
    2      ...
    235
    2      ...
    266
    2      .. .

    27         ..

    228
      8    . ..


                                                                                 Decision
                                                                                 Decision No.     76889
                                                                                                  76889
             Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 46 of 51
I   A
            Page 8                                                                                            Docket No. WS-02987A-l7-0392
                                                                                                                     No. WS-02987A-17-0392


        l                          ORDERED that
                           FURTHER ORDERED
                     IT IS FURTHER                       Utilities LLC
                                                 Johnson Utilities
                                            that Johnson               shall notify
                                                                   LLC shall             affected customers
                                                                                     its affected
                                                                             notify its

        2   of the revised schedules of rates and
                                     of rates             authorized herein
                                              and charges authorized        by means of a message in its next
                                                                     herein by                           next

        3   regularly scheduled billing, and by posting a notice on its website.

        4                  FURTHER ORDERED
                     IT IS FURTHER         that this
                                   ORDERED that      Decision shall
                                                this Decision       become effective immediately.
                                                              shall become

        5

        6              BY              THE ARIZONA CORPORATION COMMISSION
                       BY THE ORDER OF THE
                                                                 /
        7
                                        I
        8
                                            CH        MAN FORESE                                            COMM  SIONER DUNN
                                                                                                            COMMISSIONER
        9
                                                                                                             ./                         /
    10
                4          / .         !                                       1             99                     /
                                                                                                                        ./   /


                                                                                                                                  A
                                                                                                                                            1 .   |
                                                                                                                                                           I
            COMMISSIO ER TOBIN
            COMMISSIO ER                                                              MMISSIONER   0
                                                                                      M M ISSIONER O          ON
                                                                                                              O N        COMMISSIONE' :URNS
                                                                                                                         COMMISSIONE   URNS
    12
                                                                                   IN  WITNESS WHEREOF.
                                                                                   IN WITNESS                          MATTHEW J.
                                                                                                     WHEREOF, I, MATTHEW                J. NEUBERT,
                                                                                                                                           NEUBERT,
    13                                                                             Interim
                                                                                   Interim   Executive
                                                                                              Executive   Director
                                                                                                          Director   of  the
                                                                                                                          the Arizona
                                                                                                                               Arizona    Corporation
                                                                                                                                           Corporation
    14                                                    / .~
                                                                                   Commission, have
                                                                                   Commission.      have hereunto,         my hand
                                                                                                                      set my
                                                                                                          hereunto, set                     caused the
                                                                                                                               hand and caused      the
                                                             .
                                                                                   official seal of
                                                                                                 of this Commission
                                                                                                         Commission toto  be affixed at  the Capitol, in
    15                                                                             the     City      of
                                                                                                     of    Phoenix,       this     ‘ ?- traayday      of
                                   X
                                                                                               rnbio         ,9 2018.
    16                                                               \
                                                                         . _



                /              .       ....- :   ..
    17                                      .
                       .
                           .                          `                                 ~/W\            x
    18
                                                                                   MATTHEW J. EUBERT
    19                                                                                     EXE UTIVE DIRECTOR
                                                                                   INTERIM EXECUTIVE DIRECTOR

    20
            DISSENT:
    21

    22
            DISSENT:
    23
            EOA:BAB: vsc/WVC
    24

    25

    226
      6

    227
      7

    228
      8

                                                                                                                                              76889
                                                                                                                         Decision No.
       Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 47 of 51

      Paige 9
      Page                                           Docket No. WS-02987A-17-0392
                                                     Docket     WS-02987A-17-0392


  l   Johnson Utilities
      Johnson Utilities LLC
                        LLC
      Docket No. (WS-02987A-17-0392)
                 (WS-02987A-l 7-0392)
 2

 33
      Albert Acken
      Albeit
 4
      RYLEY CARLOCK
      RYLEY    CARLOCK &  & APPLEW
                            APPLEWHITEHITE
      One North         Avenue, Suite
          North Central Avenue, Suite 1200
 5    Phoenix, AZ
      Phoenix, AZ 85004
                  85004

 6
 6    Scott Holcomb
      Scott
                    WRIGHT PLLC
      DICKINSON WRIGHT
 7    1850
      1850 N.
            N. Central Avenue, Suite 1400
                AZ 85004
      Phoenix, AZ  85004
 8
 8
      Clifford Mattice
 9
 9    TOWN OF FLORENCE
      775 N.
      775  N. Main Street
              Main Street
10
10    PO Box 2670
      Florence, AZ 85132
11
      Kevin Costello
      Kevin  Costello
12    KENT VOLKMER
      KENT   VOLKMER PINAL COUNTY ATTORNEY
      30 N. Florence
            Florence Street
13    Florence, AZ
      Florence,     85132
                AZ 85132

      Michele Van Quathem
14
14
      LAW
      LAW OFFICES
           OFFICES OF  OF MICHELE
                           MICHELE
      VAN QUATHEM,
           QUATHEM, PLLC PLLC
15    7600 N 15th St,
      7600 N      St Suite
                      Suite 150-30
      Phoenix, AZ
               AZ 85020
16
      Daniel Pozefsky
              Pozefsky
17
17    RUCO
      l l 10 West
      1110   West Washington, Suite 220
18    Phoenix
      Phoenix, AZ
                AZ 85007
                   85007

19    Craig Marks
             Marks
      CRAIG A. MARKS,
                  MARKS, PLC
20
20    10645N.
      10645   n. Tatum Blvd.
                       Blvd.
      Suite 200-676
211
2     Phoenix, AZ
                AZ 85028
                    85028

222
2     Jeffrey Crockett
      CROCKETT LAW GROUP,GROUP PLLC
23
2 3   2198 E.
            E. Camelback
               Camelback Rd.,
                         Rd. Suite
                              Suite 305
      Phoenix, AZ
                AZ 85016
24
2 4
      Andy Kvesic
25
25    ARIZONA CORPORATION
      ARIZONA                        COMMISSION
                   CORPORATION COMMISSION
      Director, Legal  Division
                 Legal Division
      1200
      1200 West
             West Washington Street
26
      Phoenix, Arizona
                Arizona 85007
                         85007
      LegalDiv@anc.gov
      L§§;~1ll?iv@a/44£92
27    utild
        . ivservicebvemailZliazccgov
      utildivservicebyemaiVEZazee.gov
      Consent to Service
                   Service by
                            by Email
                               Email
28
28


                                                          Decision No.     76889
                 Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 48 of 51
I
                                                                                                                          WS-02987A-17-0392
                                                                                                                          WS-02987A-17-0392


    Johnson Utilities
    Johnson Utilities (Waste Water)
                      (Waste Water)                                                     Amended Schedule
                                                                                        Amended ScheduleBAB-1  (Wastewater)
                                                                                                         BAB-l (Wastewater)
    Docket No. WS-02987A-I7-0392
               WS-02987A-17-0392                                                                                 Page 1l of 2
                                                                                                                 Page



                                                                   CALCULATION
                                                            REFUND CALCULATION
                                                 INCOME TAX REFUND




                           from Company's
    Revenue requirement from                      rate case
                                           latest rate
                                Company's latest                                                                            $12,049,418
                                                                                                                            S12,049,418
    Staff's revenue requirement using 0 percent
    Staffs                                       tax rate
                                        percent tax  rate                                                                    11,591861
                                                                                                                             11,591,861
    Difference                                                                                                                $457,557




                                                    TAX REFUND
                                     MONTHLY INCOME TAX
                                     MONTHLY                   CALCULATION
                                                        REFUND CALCULATION


    Ste I 1l -- Find the Equivalent
    Step                 E I uivalent Bills
           ('ol A
           Col                Col
                              Col B      -               col cC I-
                                                       I Col                Col D
                                                                                D             I        I   Col E
                                                                                                           Col        I
                                                                           Number of                    Equivalent
                                                                                                        Equivalent
                           NARUC                        Number of
                                                               of          Months in                       Bills
       Meter Size         Multiplier                    Customers             Year                     Co lB xCX D
                                                                                                       ColBxCXD
    5/8"x 3/4" Meter          1l               xx           0        x         12                 =
    3/4" Meter              1.5                xx        21,454
                                                         21 454      x         12                 =         386,172
    l" Meter
    1"  Meter               2.5                 xx         82        x          12                ,_          2,460
                                                                                                              2.460
    IW' Meter
    11/2"                     5                 xx         30        x          12                =           1,800
    2" Meter                 8                  xx         25        x          12                =           2,400
    3" Meter                 15
                            15                xx            2        x          12                =             360
    4" Meter                 25
                             25                  xx         3        x          12                =             900
                                                                                                                900
    6" Meter                 50
                             50                   xX        0        x          12                =
                                                         21 .596
                                                         21,596                                             394,092

            Excludes Effluent
    Col C -Excludes

    Step 22--Find
    Step           theMonthly
             Find the                Amount
                              Refund Amount
                      Monthly Refund

           $457,557 Total
           $457,557               Income Tax Refund
                          AnnualIncome
                    Total Annual               Refund Amount (From Staff Calculation)
                    Divided by: Total
            394,092 Divided
            394,092                    Number of
                                 Total Number                 Bills (From Step
                                                of Equivalent Bills            l)
                                                                          Step1)
              $1.16 MonthlySurcharge
              $1.16 Monthly             for5/8"x
                             Surchargefor         3/4"Customers
                                            5/8"x3/4" Customers


    Ste I 3 -- Find the Monthly
    Step                          Refundfor
                          Monthl Refund          theRemaining
                                            forthe   Remaining Meter     Size Customers
                                                                   Meter Size
           Col A       I1    Col B    I         I    Col     C I       I      Col D
                                                   5/8"x 3/4"             Surcharge by
                            NARUC                 Customers'                Meter Size
                                                                            Meter Size
        Meter Size         Multiplier              Surcharge                Col B x C
    5/8"x 3/4" Meter           1l         xx         $1.16       =
                                                                 =                   l . 16
                                                                                   s$1.16
    3/4" Meter                1.5          xx        $1.16       =
                                                                 =                 $1.74
    I" Meter
    1"  Meter                 2.5        xx          $1.16       =                 $2.90
                                                                                    S2.90
    l'/2" Meter
    no'   Meter                 5        xx          S l .
                                                     $1.16 l 6   =                  $5.81l
                                                                                   $5.8
    2" Meter                   8         xx          Sl.l6
                                                     S1.16       =
                                                                 =                 $9.29
    3" Meter                   15        xx          $1.16       =
                                                                 =                $17.42
    4" Meter                  25         xx          $1.16       =
                                                                 =                $29.03
                                                                                  $29.03
    6" Meter                  50         xx          S l.l6
                                                     $1.16       =                $58.05
                                                                                  $58.05




                                                                                                                            Decision No. 76889
                                                                                                                            Decision No.
                   Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 49 of 51
I                                                                                                                WS02987A-17-0392
                                                                                                                 WS-02987A-17-0392


                                                                                       Amended Schedule
                                                                                               ScheduleBAB-I
                                                                                                        BAB-I (Wastewater)
                                                                                                                  Page 2 of
                                                                                                                         of 2

                             MONTHLY
                             MONTHLY INCOME
                                      INCOME TAX
                                             TAX REFUND CALCULATION -- CONTINUED
                                                 REFUND CALCULATION


        Step
        Ste 44--Recalculation
           I     Recalculation of
                                of Annual
                                    Annual Income
                                            Income Tax Refund
    I         Col A       I   Col B      I3     I Col C I            I     C ol D
                                                                            Col                    Col EE
                                                                                                   Col
                                                 Number of
                                                         of               Surcharge               Annual
                            Number of of         Months in                    by
                                                                              by               Surcharge Rev
           Meter Size       Customers               Year                  Meter Size
                                                                          Meter                Col B
                                                                                               Col BxCXD
                                                                                                     xCXD
        518"x 3/4" Meter
        5/8"x                     0          x       12       xx            $1.16
                                                                            s1 . 16                     $0
              3/4" Meter     21,454
                             2 l ,454        x       12        xx           $1.74
                                                                            Sl .74                 448,361
                 1" Meter       82           x       12       xx             $2.90                   2,856
               l'A" Meter
              IW'   Meter       30           x       12       xx             $5.81l
                                                                             $5.8                    2,090
                                                                                                     2,090
                 2" Meter       25           x       12       xx             S9.29                   2,786
                                                                                                     2,786
                 3" Meter         2          x       12        xx           $17.42                     418
                 4" Meter         3          x       12       xx            $29.03
                                                                            $29.03                   1,045
                 6" Meter        00          x       12       xx            $58.05                       00
                             21,596
                             2 l ,596                                      s$125.39
                                                                             125.39               $457,557 (From
                                                                                                  $457,557  (FromStep
                                                                                                                 Step 2)




        Revenue requirement from
        Revenue               from Company's
                                   Company's latest
                                               latest rate
                                                       rate case
                                                            case                                                $12,049,418
        Staffs revenue requirement
        Staff's        requirement using
                                    using 80
                                          80 percent
                                             percentQualifying
                                                        Qualifying Business
                                                                   Business Income reduction                     12,323,052
        Difference                                                                                                ($273,634)




                                                     ONE TIME
                                                         TIME BILL
                                                              BILL CREDIT




                                                                      3/4"
                                                                      3/4" Meter

                                                April                                $1.74
                                                May                                  $1.74
                                                June                                 $1.74
                                                July                                 $1.74
                                                August                               $1.74
                                                Total                                $8.71




                                                                                                                  Decision No. 76889
             Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 50 of 51
                                                                                                           WS-02987A-17-0392
                                                                                                           WS -02987A-17-0392
 A




Johnson Utilities
Johnson           (Water)
        Utilities (Water)                                                             Amended
                                                                                      Amended Schedule BAB-l (Water)
                                                                                              ScheduleBAB-1
Docket No. WS-02987A-I7-0392
           WS-02987A-17-0392                                                                              Page 1l of 2
                                                                                                          Page



                                        INCOME TAX REFUND CALCULATION
                                                   REFUND CALCULATION


Revenue requirement from     Company's latest
                        from Company's    latest rate
                                                  rate case                                                $9,899,013
StaIlf's revenue
Staffs   revenue requirement  using 00 percent
                  requirement using    percent tax
                                                tax rate
                                                     rate                                                   9,773,941
Difference                                                                                                   $125,072
                                                                                                             s I25,072



                                    MONTHLY INCOME
                                    MONTHLY INCOME TAX        CALCULATION
                                                   TAX REFUND CALCULATION


Step I         the E
         Find the
Ste I1--Find         uivalent Bills
                   Equivalent
                       I


     Col
     Col AA            Col B
                       Col 13    -           I     col c
                                                   Col C       I-          Col D            Col E      I
                                                                          Number of
                                                                                 of      Equivalent
                           NARUC                 Number of
                                                        of                Months in
                                                                          Months            Bills
     Meter Size
     Meter Size            Multiplier            Customers                  Year        ColBxCXD
                                                                                        C01 B xC X D
5/8"x 3/4" Meter               1        x                 0         x        12                     00
3/4" Meter                    1.5       xx          16,899           xx      12              304,182
l" Meter
1"   Meter                    2.5       x              346          xx       12               10,380
l %"
112/ " Meter                   5        xx             126          x        12                7,560
2" Meter                       8        xx             136          xx       12               13,056
3" Meter
     Meter                    15        x                 2         x        12                   360
4" Meter
     Meter                    25        x                 5         x        12                 1,500
6" Meter
     Meter                    50        xx                11         xx      12                   600
                                                    17,515
                                                    17,5 15                                  337,638


         Excludes Stand pipe.
Col C -- Excludes

Step 22--Find
Step          theMonthly
         Findthe                Amount
                         RefundAmount
                 Monthly Refund

         $125,072 Total
         $125,072       AnnualIncome
                  Total Annual         Tax Refund
                               Income Tax           Amount (From Staff Calculation)
                                            Refund Amount
          337638 Divided
          337,638         by; Total Number   of Equivalent Bills (From Step
                  Divided by: Total Number of Equivalent Bills              I)
                                                                       Step1)
            $0.37 Monthly Surcharge  for 5/8"x 3/4" Customers
            $0.37 Monthly Surcharge for 5/8"x 3/4" Customers


Step33 -- Find
Ste  I          the Monthl
          Find the  Monthly  Refundfor
                            Refund     the
                                     for      RemainingMeter
                                          theRemaining             SizeCustomers
                                                             MeterSize Customers
      Col
      Col A            Col B     I            Col
                                         I Col C  C    I        I      Col  D
                   I
                                            5/8"x 3/4"             Surcharge by
                      NARUC                Customers'                Meter Size
                                                                     Meter  Size
           Size
   Meter Size        Multiplier             Surcharge                 Col B x C
      3/4" Meter
5/8"x 3/4"                1l         x        $0.37      =                   $0.37
3/4" Meter               1.5         x        $0.37      =                   $0.56
l" Meter
1" Meter                2.5          x        $0.37      =                   $0.93
                                                                             $0.93
IW Meter
1W   Meter                5          x        $0.37      =                   $1.85
2" Meter                  8          x        $0.37      =                   $2.96
                                                                             S2.96
3" Meter                 15
                         15          x        $0.37      =                   $5.56
4" Meter                 25          x        $0.37      --,
                                                         ..                  $9.26
6" Meter                 50
                         50          x        $0.37      =                  $18.52




                                                                                                           Decision No. 76889
           Case 2:17-cv-04688-DLR Document 96-2 Filed 01/07/19 Page 51 of 51
                                                                                                        WS-02987A-17-0392
                                                                                                        WS-02987A-17-0392



                                                                                 Amended Schedule
                                                                                         ScheduleBAB-1
                                                                                                  BAB-l (Water)
                                                                                                     Page 2 of
                                                                                                    Page    of 2

                    MONTHLY
                    MONTHLY INCOME
                             INCOME TAX
                                    TAX REFUND CALCULATION -- CONTINUED
                                        REFUND CALCULATION


SteI 44--Recalculation
Step     Recalculation of Annual Income
                                  Income Tax Refund
      Col A       I   Col B     I2     I Col CC -                Col D             I   Col EE
                                        Number of
                                                of             Surcharge               Annual
                    Number of
                            of          Months in                 by
                                                                  by                           Rev
                                                                                   Surcharge Rev
   Meter Size       Customers             Year                Meter Size
                                                              Meter                Col BxCXD
                                                                                   ColBxCXD
5/8"x 3/4" Meter             0     xx      12       xx          $0.37                          $0
       3/4" Meter       16,899     xx      12        xx        $0.56                    112,679
                                                                                        l 12679
         1" Meter          346     xx      12       xx          $0.93
                                                               $0.93                       3,845
       IPA"
         W' Meter          126     xx      12       xx          $1.85
                                                               $1  .85                      2,800
                                                                                           2,800
         2" Meter          136      xx     12       xx          $2.96                      44,836
                                                                                             836
         3" Meter            2     xx      12        xx         $5.56                         133
         4" Meter             5     xx     12       xx          $9.26                         556
         6" Meter             1     xx     12        xx        $18.52
                                                               Sl 8.52                        222
                        17,515
                        175 15                                 $40.01I
                                                               $40.0                   $125,072 (From
                                                                                       $125,072    (FromStep
                                                                                                        Step 2)


Revenue                  Company's latest
Revenue requirement from Company's  latest rate
                                           rate case
                                                case                                                    $9,899,013
Staffs revenue requirement using 80
Staff's                          80 percent Qualifying Business Income reduction
                                    percentQualifying                  reduction                         9,890,719
Difference
Difference                                                                                                  $8,294




                                            ONE TIME
                                                TIME BILL
                                                     BILL CREDIT

                                                           3/4" Meter

                                       April
                                       April                             $0.56
                                       May
                                       May                               $0.56
                                       June
                                       June                              $0.56
                                                                         3 056
                                       July                              50.56
                                                                         S056
                                       August                            $0.56
                                       Total
                                       Total                            3$2.78
                                                                           278




                                                                                                        Decision No.
                                                                                                                 No. 76889
                                                                                                                     76889
